Exhibit 10.1

CERTAIN IDENTIFIED INFORMATION HAS BEEN EXCLUDED FROM THIS

EXHIBIT BECAUSE IT IS NOT MATERIAL AND WOULD LIKELY CAUSE

COMPETITIVE HARM TO THE REGISTRANT IF PUBLICLY DISCLOSED. [***]

DEAL CUSIP NUMBER: 58958EAA7

REVOLVER CUSIP NUMBER: 58958EAB5

$125,000,000 REVOLVING CREDIT FACILITY

CREDIT AGREEMENT

by and among

MERIDIAN BIOSCIENCE, INC.,

as Borrower,

THE GUARANTORS PARTY HERETO,

THE LENDERS PARTY HERETO,

PNC BANK, NATIONAL ASSOCIATION, as Administrative Agent,

PNC CAPITAL MARKETS LLC,

as Joint Lead Arranger and Sole Bookrunner,

and

FIFTH THIRD BANK,

as Joint Lead Arranger and Syndication Agent

Dated as of May 24, 2019



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page  

1.   CERTAIN DEFINITIONS

     1  

1.1  Certain Definitions

     1  

1.2  Construction

     29  

1.3  Accounting Principles; Changes in GAAP

     29  

1.4  Successor LIBOR Rate Index

     30  

1.5  Divisions

     31  

1.6  Certain Calculations

     31  

2.   REVOLVING CREDIT AND SWING LOAN FACILITIES

     32  

2.1  Revolving Credit Commitments

     32  

2.1.1   Revolving Credit Loans

     32  

2.1.2   Swing Loan Commitment

     32  

2.2  Nature of Lenders’ Obligations with Respect to Revolving Credit Loans

     32  

2.3  Commitment Fees

     32  

2.4  Reduction of Revolving Credit Commitments

     33  

2.5  Revolving Credit Loan Requests; Swing Loan Requests

     33  

2.5.1   Revolving Credit Loan Requests

     33  

2.5.2   Swing Loan Requests

     33  

2.6  Making Revolving Credit Loans and Swing Loans; Presumptions by the
Administrative Agent; Repayment of Revolving Credit Loans; Borrowings to Repay
Swing Loans

     34  

2.6.1   Making Revolving Credit Loans

     34  

2.6.2   Presumptions by the Administrative Agent

     34  

2.6.3   Making Swing Loans

     34  

2.6.4   Repayment of Revolving Credit Loans

     34  

2.6.5   Borrowings to Repay Swing Loans

     34  

2.6.6   Swing Loans Under Cash Management Agreements

     35  

2.7  Notes

     35  

2.8  Use of Proceeds

     35  

2.9  Letter of Credit Subfacility

     35  

2.9.1   Issuance of Letters of Credit

     35  

2.9.2   Letter of Credit Fees

     37  

2.9.3   Disbursements, Reimbursement

     37  

2.9.4   Repayment of Participation Advances

     38  

 

-i-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

     Page  

2.9.5   Documentation

     39  

2.9.6   Determinations to Honor Drawing Requests

     39  

2.9.7   Nature of Participation and Reimbursement Obligations

     39  

2.9.8   Indemnity

     40  

2.9.9   Liability for Acts and Omissions

     41  

2.9.10  Issuing Lender Reporting Requirements

     42  

2.9.11  Cash Collateral

     42  

2.10  Defaulting Lenders

     42  

2.11  Incremental Loans

     44  

3.   INTENTIONALLY OMITTED

     47  

4.   INTEREST RATES

     47  

4.1  Interest Rate Options

     47  

4.1.1   Revolving Credit Interest Rate Options; Swing Line Interest Rate

     47  

4.1.2   Rate Quotations

     47  

4.2  Interest Periods

     47  

4.2.1   Amount of Borrowing Tranche

     47  

4.2.2   Renewals

     48  

4.3  Interest After Default

     48  

4.3.1   Letter of Credit Fees, Interest Rate

     48  

4.3.2   Other Obligations

     48  

4.3.3   Acknowledgment

     48  

4.4  LIBOR Rate Unascertainable; Illegality; Increased Costs; Deposits Not
Available

     48  

4.4.1   Unascertainable

     48  

4.4.2   Illegality; Increased Costs; Deposits Not Available

     48  

4.4.3   Administrative Agent’s and Lender’s Rights

     49  

4.5  Selection of Interest Rate Options

     49  

5.   PAYMENTS

     49  

5.1  Payments

     49  

5.2  Pro Rata Treatment of Lenders

     50  

5.3  Sharing of Payments by Lenders

     50  

5.4  Presumptions by Administrative Agent

     50  

5.5  Interest Payment Dates

     51  

 

-ii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

     Page  

5.6  Voluntary Prepayments

     51  

5.6.1   Right to Prepay

     51  

5.6.2   Replacement of a Lender

     52  

5.6.3   Designation of a Different Lending Office

     52  

5.7  Reserved

     53  

5.8  Increased Costs

     53  

5.8.1   Increased Costs Generally

     53  

5.8.2   Capital Requirements

     53  

5.8.3   Certificates for Reimbursement; Repayment of Outstanding Loans;
Borrowing of New Loans

     53  

5.8.4   Delay in Requests

     54  

5.9  Taxes

     54  

5.9.1   Issuing Lender

     54  

5.9.2   Payments Free of Taxes

     54  

5.9.3   Payment of Other Taxes by the Loan Parties

     54  

5.9.4   Indemnification by the Loan Parties

     54  

5.9.5   Indemnification by the Lenders

     54  

5.9.6   Evidence of Payments

     55  

5.9.7   Status of Lenders

     55  

5.9.8   Treatment of Certain Refunds

     57  

5.9.9   Survival

     57  

5.10  Indemnity

     57  

5.11  Settlement Date Procedures

     58  

6.   REPRESENTATIONS AND WARRANTIES

     58  

6.1  Representations and Warranties

     58  

6.1.1   Organization and Qualification; Power and Authority; Compliance With
Laws; Title to Properties; Event of Default

     58  

6.1.2   Subsidiaries and Owners; Investment Companies

     58  

6.1.3   Validity and Binding Effect

     59  

6.1.4   No Conflict; Material Agreements; Consents

     59  

6.1.5   Litigation

     59  

6.1.6   Financial Statements

     59  

6.1.7   Margin Stock

     60  

 

-iii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

     Page  

6.1.8   Full Disclosure

     60  

6.1.9   Taxes

     61  

6.1.10  Patents, Trademarks, Copyrights, Licenses, Etc

     61  

6.1.11  Liens in the Collateral

     61  

6.1.12  Insurance

     61  

6.1.13  ERISA Compliance

     61  

6.1.14  Environmental Matters

     62  

6.1.15  Solvency

     63  

6.1.16  Anti-Terrorism Laws

     63  

6.1.17  Negative Pledge

     63  

6.1.18  Labor Matters

     63  

6.1.19  Deposit Accounts

     63  

6.1.20  Senior Debt Status

     63  

6.2  Updates to Schedules

     63  

7.   CONDITIONS OF LENDING AND ISSUANCE OF LETTERS OF CREDIT

     64  

7.1  First Loans and Letters of Credit

     64  

7.1.1   Deliveries

     64  

7.1.2   Payment of Fees

     65  

7.2  Each Loan or Letter of Credit

     65  

8.   COVENANTS

     65  

8.1  Affirmative Covenants

     65  

8.1.1   Preservation of Existence, Etc

     65  

8.1.2   Payment of Liabilities, Including Taxes, Etc

     66  

8.1.3   Maintenance of Insurance

     66  

8.1.4   Maintenance of Properties and Leases

     66  

8.1.5   Visitation Rights

     66  

8.1.6   Field Examinations

     67  

8.1.7   Keeping of Records and Books of Account

     67  

8.1.8   Compliance with Laws; Use of Proceeds

     67  

8.1.9   Additional Subsidiaries and Real Property; Further Assurances

     67  

8.1.10  Anti-Terrorism Laws

     68  

8.1.11  Maintenance of Material Contracts, Licenses and Permits

     68  

 

-iv-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

     Page  

8.1.12  Keepwell

     69  

8.1.13  Certain Post-Closing Obligations

     69  

8.1.14  Reserved

     69  

8.1.15  Certificate of Beneficial Ownership and Other Additional Information

     69  

8.2  Negative Covenants

     69  

8.2.1   Indebtedness

     69  

8.2.2   Liens

     70  

8.2.3   Guaranties

     70  

8.2.4   Loans and Investments

     70  

8.2.5   Dividends and Related Distributions

     70  

8.2.6   Liquidations, Mergers, Consolidations, Acquisitions

     71  

8.2.7   Dispositions of Assets or Subsidiaries

     71  

8.2.8   Affiliate Transactions

     71  

8.2.9   Subsidiaries, Partnerships and Joint Ventures

     72  

8.2.10  Continuation of or Change in Business

     72  

8.2.11  Fiscal Year

     72  

8.2.12  Restrictions on Payment of Certain Indebtedness

     72  

8.2.13  Changes in Organizational Documents

     72  

8.2.14  Minimum Fixed Charge Coverage Ratio

     72  

8.2.15  Maximum Leverage Ratio

     72  

8.2.16  Reserved

     72  

8.2.17  Limitation on Negative Pledges and Restrictive Agreements

     73  

8.3  Reporting Requirements

     73  

8.3.1   Reserved

     73  

8.3.2   Quarterly Financial Statements

     73  

8.3.3   Annual Financial Statements

     73  

8.3.4   Certificate of the Borrower

     73  

8.3.5   Reserved

     73  

8.3.6   Notices

     74  

9.   DEFAULT

     75  

9.1  Events of Default

     75  

9.1.1   Payments Under Loan Documents

     75  

 

-v-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

     Page  

9.1.2   Breach of Warranty

     75  

9.1.3   Reserved

     75  

9.1.4   Breach of Negative Covenants and Certain Affirmative Covenants

     75  

9.1.5   Breach of Other Covenants

     75  

9.1.6   Defaults in Other Agreements or Indebtedness

     75  

9.1.7   Final Judgments or Orders

     75  

9.1.8   Loan Document Unenforceable

     76  

9.1.9   Uninsured Losses; Proceedings Against Assets

     76  

9.1.10  Events Relating to Pension Plans and Multiemployer Plans

     76  

9.1.11  Change of Control

     76  

9.1.12  Relief Proceedings; Solvency; Attachment

     76  

9.2  Consequences of Event of Default

     76  

9.2.1   Generally

     76  

9.2.2   Reserved

     77  

9.2.3   Set-off

     77  

9.2.4   Enforcement of Rights and Remedies

     77  

9.2.5   Application of Proceeds

     78  

10.  THE ADMINISTRATIVE AGENT

     79  

10.1  Appointment and Authority

     79  

10.2  Rights as a Lender

     79  

10.3  Exculpatory Provisions

     80  

10.4  Reliance by Administrative Agent

     80  

10.5  Delegation of Duties

     81  

10.6  Resignation of Administrative Agent

     81  

10.7  Non-Reliance on Administrative Agent and Other Lenders

     82  

10.8  No Other Duties, etc

     82  

10.9  Administrative Agent’s Fee

     82  

10.10 Authorization to Release Collateral and Guarantors

     82  

10.11 No Reliance on Administrative Agent’s Customer Identification Program

     82  

10.12 Certain ERISA Matters

     83  

11.  MISCELLANEOUS

     83  

11.1  Modifications, Amendments or Waivers

     83  

 

-vi-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

     Page  

11.1.1  Increase of Commitment

     83  

11.1.2  Extension of Payment; Reduction of Principal Interest or Fees;
Modification of Terms of Payment

     84  

11.1.3  Release of Collateral or Guarantor

     84  

11.1.4  Miscellaneous

     84  

11.2  No Implied Waivers; Cumulative Remedies

     85  

11.3  Expenses; Indemnity; Damage Waiver

     85  

11.3.1  Costs and Expenses

     85  

11.3.2  Indemnification by the Borrower

     85  

11.3.3  Reimbursement by Lenders

     86  

11.3.4  Waiver of Consequential Damages, Etc

     86  

11.3.5  Payments

     86  

11.3.6  Survival

     86  

11.4  Holidays

     86  

11.5  Notices; Effectiveness; Electronic Communication

     87  

11.5.1  Notices Generally

     87  

11.5.2  Electronic Communications

     87  

11.5.3  Change of Address, Etc

     87  

11.6  Severability

     87  

11.7  Duration; Survival

     87  

11.8  Successors and Assigns

     88  

11.8.1  Successors and Assigns Generally

     88  

11.8.2  Assignments by Lenders

     88  

11.8.3  Register

     89  

11.8.4  Participations

     89  

11.8.5  Certain Pledges; Successors and Assigns Generally

     90  

11.9  Confidentiality

     90  

11.9.1  General

     90  

11.9.2  Sharing Information With Affiliates of the Lenders

     91  

11.10 Counterparts; Integration; Effectiveness

     91  

11.11 CHOICE OF LAW; SUBMISSION TO JURISDICTION; WAIVER OF VENUE; SERVICE OF
PROCESS; WAIVER OF JURY TRIAL

     92  

11.12 USA Patriot Act Notice

     93  

11.13 Acknowledgement and Consent to Bail-In of EEA Financial Institutions

     93  

 

-vii-



--------------------------------------------------------------------------------

LIST OF SCHEDULES AND EXHIBITS

SCHEDULES

 

SCHEDULE 1.1(B)   -      COMMITMENTS OF LENDERS AND ADDRESSES FOR NOTICES
SCHEDULE 1.1(E)   -      EXISTING LETTERS OF CREDIT SCHEDULE 1.1(P)   -     
PERMITTED LIENS SCHEDULE 6.1.1   -      QUALIFICATIONS TO DO BUSINESS SCHEDULE
6.1.2   -      SUBSIDIARIES SCHEDULE 6.1.10   -      INTELLECTUAL PROPERTY
SCHEDULE 6.1.14   -      ENVIRONMENTAL DISCLOSURES SCHEDULE 6.1.19   -     
DEPOSIT ACCOUNTS SCHEDULE 8.1.13   -      CERTAIN POST-CLOSING OBLIGATIONS
SCHEDULE 8.2.1   -      PERMITTED INDEBTEDNESS SCHEDULE 8.2.3   -     
GUARANTIES SCHEDULE 8.2.10   -      BUSINESS OF LOAN PARTIES EXHIBITS       
EXHIBIT 1.1(A)   -      ASSIGNMENT AND ASSUMPTION AGREEMENT EXHIBIT 1.1(G)   -
     GUARANTOR JOINDER EXHIBIT 1.1(N)(1)   -      REVOLVING CREDIT NOTE EXHIBIT
1.1(N)(2)   -      SWING LOAN NOTE EXHIBIT 2.5.1   -      LOAN REQUEST EXHIBIT
2.5.2   -      SWING LOAN REQUEST EXHIBIT 2.11   -      LENDER JOINDER EXHIBIT
5.9.7(A)   -      U.S. TAX COMPLIANCE CERTIFICATE (For Foreign Lenders That Are
Not Partnerships For U.S. Federal Income Tax Purposes) EXHIBIT 5.9.7(B)   -     
U.S. TAX COMPLIANCE CERTIFICATE (For Foreign Participants That Are Not
Partnerships For U.S. Federal Income Tax Purposes) EXHIBIT 5.9.7(C)   -     
U.S. TAX COMPLIANCE CERTIFICATE (For Foreign Participants That Are Partnerships
For U.S. Federal Income Tax Purposes) EXHIBIT 5.9.7(D)   -      U.S. TAX
COMPLIANCE CERTIFICATE (For Foreign Lenders That Are Partnerships For U.S.
Federal Income Tax Purposes) EXHIBIT 8.2.6   -      ACQUISITION COMPLIANCE
CERTIFICATE EXHIBIT 8.3.4(b)   -      QUARTERLY COMPLIANCE CERTIFICATE



--------------------------------------------------------------------------------

CREDIT AGREEMENT

THIS CREDIT AGREEMENT (as amended, restated, amended and restated, modified or
otherwise supplemented from time to time, this “Agreement”) is dated as of
May 24, 2019, and is made by and among MERIDIAN BIOSCIENCE, INC., an Ohio
corporation (the “Borrower”), each of the GUARANTORS (as hereinafter defined)
from time to time party hereto, the LENDERS (as hereinafter defined) from time
to time party hereto, and PNC BANK, NATIONAL ASSOCIATION, in its capacity as
administrative agent for the Lenders under this Agreement (hereinafter referred
to in such capacity as the “Administrative Agent”).

WHEREAS, the Borrower has requested the Lenders to provide a revolving credit
facility to the Borrower in an aggregate principal amount not to exceed
$125,000,000;

WHEREAS, the revolving credit facility shall be used to finance a portion of the
Transactions (as hereinafter defined), to refinance certain existing
indebtedness of the Borrower and its subsidiaries, to pay fees and expenses
incurred in connection with the foregoing, for working capital, general and
corporate purposes and for Permitted Acquisitions; and

WHEREAS, the Lenders are willing to provide such credit upon the terms and
conditions hereinafter set forth;

NOW, THEREFORE, the parties hereto, in consideration of their mutual covenants
and agreements hereinafter set forth and intending to be legally bound hereby,
covenant and agree as follows:

1.    CERTAIN DEFINITIONS

1.1    Certain Definitions. In addition to words and terms defined elsewhere in
this Agreement, the following words and terms shall have the following meanings,
respectively, unless the context hereof clearly requires otherwise:

Acquisition shall mean any transaction, or any series of related transactions,
by which any Loan Party or any of its Subsidiaries (a) acquires any going
business or all or substantially all of the assets of any firm, corporation or
limited liability company, or division thereof, whether through purchase of
assets, merger or otherwise or (b) directly or indirectly acquires (in one
transaction or as the most recent transaction in a series of transactions) at
least a majority (in number of votes) of the securities of a corporation which
have ordinary voting power for the election of directors (other than securities
having such power only by reason of the happening of a contingency) or a
majority (by percentage or voting power) of the outstanding ownership interests
of a partnership or limited liability company.

Acquisition Consideration shall mean, with respect to any Permitted Acquisition,
the aggregate of: (i) the cash paid by any of the Loan Parties, directly or
indirectly, to the seller in connection therewith, (ii) the Indebtedness
incurred or assumed by any of the Loan Parties, whether in favor of the seller
or otherwise and whether fixed or contingent, (iii) any Guaranty given or
incurred by any Loan Party in connection therewith (to be calculated without
duplication) and (iv) any other consideration given or obligation incurred by
any of the Loan Parties in connection therewith.

Administrative Agent shall mean PNC Bank, National Association, and its
successors and assigns, in its capacity as administrative agent hereunder.

Administrative Agent’s Fee shall have the meaning specified in Section 10.9
[Administrative Agent’s Fee].



--------------------------------------------------------------------------------

Administrative Agent’s Letter shall have the meaning specified in Section 10.9
[Administrative Agent’s Fee].

Affiliate as to any Person shall mean any other Person (i) which directly or
indirectly controls, is controlled by, or is under common control with such
Person, (ii) which beneficially owns or holds 5% or more of any class of the
voting or other equity interests of such Person, or (iii) 5% or more of any
class of voting interests or other equity interests of which is beneficially
owned or held, directly or indirectly, by such Person. For purposes of this
definition, “control” of a Person means the power, directly or indirectly, to
direct or cause the direction of the management and policies of such Person,
whether by contract or otherwise.

Agreement shall mean this Credit Agreement, as the same may be amended,
restated, amended and restated, modified or otherwise supplemented from time to
time, including all schedules and exhibits.

Anti-Terrorism Laws shall mean any Laws relating to terrorism, Sanctions,
import/export licensing, money laundering, corruption or bribery, including but
not limited to, the U.S. Foreign Corrupt Practices Act of 1977 as amended and
the rules and regulations thereunder, and any regulation, order, or directive
promulgated, issued or enforced pursuant to such Laws, all as amended,
supplemented or replaced from time to time.

Applicable Commitment Fee Rate shall mean the percentage rate per annum based on
the Leverage Ratio then in effect according to the pricing grid in the
definition of “Applicable Margin” below the heading “Commitment Fee.”

Applicable Letter of Credit Fee Rate shall mean the percentage rate per annum
based on the Leverage Ratio then in effect according to the pricing grid in the
definition of “Applicable Margin” below the heading “Letter of Credit Fee.”

Applicable Margin shall mean the corresponding percentages per annum as
specified below based on the Leverage Ratio:

 

Pricing

Level

  

Leverage Ratio

   LIBOR +     Base Rate
+     Commitment
Fee     Letter of
Credit
Fee  

IV

   Greater than or equal to 3.00 to 1.00      2.00 %      1.00 %      0.30 %   
  2.00 % 

III

   Greater than or equal to 2.00 to 1.00, but less than 3.00 to 1.00      1.75
%      0.75 %      0.25 %      1.75 % 

II

   Greater than or equal to 1.00 to 1.00, but less than 2.00 to 1.00      1.50
%      0.50 %      0.20 %      1.50 % 

I

   Less than 1.00 to 1.00      1.25 %      0.25 %      0.15 %      1.25 % 

The Applicable Margin shall be determined and adjusted quarterly on the date on
which the Borrower is required to provide a Compliance Certificate pursuant to
Section 8.3.4 [Certificate of the Borrower] for the most recently ended fiscal
quarter of the Borrower (each such date, a “Calculation Date”); provided that
(a) the Applicable Margin shall be based on Pricing Level II until the
Calculation Date related to the Compliance Certificate delivered for the first
full fiscal quarter after the fiscal quarter in which the Closing

 

- 2 -



--------------------------------------------------------------------------------

Date occurs, and, thereafter the Pricing Level shall be determined by reference
to the Leverage Ratio as of the last day of the most recently ended fiscal
quarter of the Borrower preceding the applicable Calculation Date, and (b) if
the Borrower fails to provide any Compliance Certificate when due as required by
Section 8.3.4 [Certificate of the Borrower], the Applicable Margin from the date
on which such Compliance Certificate was required to have been delivered shall
be based on Pricing Level IV until such time as such Compliance Certificate is
delivered, at which time the Pricing Level shall be determined by reference to
the Leverage Ratio as of the last day of the most recently ended fiscal quarter
of the Borrower preceding such Calculation Date. The applicable Pricing Level
shall be effective from one Calculation Date until the next Calculation Date,
except as provided in the preceding sentence. Any adjustment in the Pricing
Level shall be applicable to all extensions of credit then existing or
subsequently made or issued.

Notwithstanding the foregoing, in the event that any financial statement or
Compliance Certificate delivered pursuant to Section 8.3.2 [Quarterly Financial
Statements], Section 8.3.3 [Annual Financial Statements] or Section 8.3.4
[Certificate of the Borrower], respectively, is shown to be inaccurate
(regardless of whether (i) this Agreement is in effect, (ii) any Commitments are
in effect, or (iii) any Loan or Letter of Credit Obligation is outstanding when
such inaccuracy is discovered or such financial statement or Compliance
Certificate was delivered), and such inaccuracy, if corrected, would have led to
(I) the application of a higher Applicable Margin for any period (an “Applicable
Period”) than the actual Applicable Margin applied for such Applicable Period,
then (A) the Borrower shall immediately deliver to the Administrative Agent a
corrected Compliance Certificate for such Applicable Period, (B) the Applicable
Margin for such Applicable Period shall be determined as if the Leverage Ratio
in the corrected Compliance Certificate were applicable for such Applicable
Period, and (C) the Borrower shall immediately and retroactively be obligated to
pay to the Administrative Agent (for the benefit of the applicable Lenders) the
accrued additional interest and fees owing as a result of such increased
Applicable Margin for such Applicable Period, which payment shall be promptly
applied by the Administrative Agent to the Obligations or (II) the application
of a lower Applicable Margin for the Applicable Period than the actual
Applicable Margin applied for such Applicable Period, then (A) the Borrower
shall immediately deliver to the Administrative Agent a corrected Compliance
Certificate for such Applicable Period, (B) the Applicable Margin for such
Applicable Period shall be determined as if the Leverage Ratio in the corrected
Compliance Certificate were applicable for such Applicable Period, and (C) the
Borrower shall be given credit for the excess amount paid of interest and fees
as a result of such decreased Applicable Margin for such Applicable Period,
which excess the Administrative Agent shall give Borrower credit for in
connection with any amounts due and owing on the next Payment Date. Nothing in
this paragraph shall limit the rights of the Administrative Agent and Lenders
with respect to Sections 5.1 [Payments] and 9.2 [Consequences of Event of
Default] nor any of their other rights under this Agreement or any other Loan
Document. The Borrower’s obligations under this paragraph shall survive the
termination of the Commitments and the repayment of all other Obligations
hereunder.

The Applicable Margins specified above shall be increased as, and to the extent,
required by Section 2.11 [Incremental Loans].

Approved Fund shall mean any fund that is engaged in making, purchasing, holding
or investing in bank loans and similar extensions of credit in the ordinary
course of business and that is administered or managed by (i) a Lender, (ii) an
Affiliate of a Lender or (iii) an entity or an Affiliate of an entity that
administers or manages a Lender.

Asset Disposition shall mean the sale, transfer, license, lease or other
disposition of any property by any Loan Party or any Subsidiary thereof (or the
granting of any option or other right to do any of the foregoing), including any
issuance of Capital Stock by any Subsidiary of the Borrower to any Person that
is not a Loan Party or any Subsidiary thereof. The term “Asset Disposition”
shall not include (a) the sale, lease, sale and leaseback or sublease of
inventory in the ordinary course of business, (b) the transfer

 

- 3 -



--------------------------------------------------------------------------------

of assets to the Borrower or any Guarantor pursuant to any other transaction
permitted pursuant to Section 8.2.6 [Liquidations, Mergers, Consolidations,
Acquisitions], (c) the write-off, discount, sale or other disposition of
defaulted or past-due receivables and similar obligations in the ordinary course
of business and not undertaken as part of an accounts receivable financing
transaction, (d) the disposition of any Swap, (e) dispositions of investments in
cash, (f) the transfer by any Loan Party of its assets to any other Loan Party,
(g) the transfer by any non-Loan Party Subsidiary of its assets to any Loan
Party (provided that in connection with any new transfer, such Loan Party shall
not pay more than an amount equal to the fair market value of such assets as
determined in good faith at the time of such transfer) and (h) the transfer by
any non-Loan Party Subsidiary of its assets to any other non-Loan Party
Subsidiary.

Assignment and Assumption Agreement shall mean an assignment and assumption
agreement entered into by a Lender and an assignee permitted under Section 11.8
[Successors and Assigns], in substantially the form of Exhibit 1.1(A).

Authorized Officer shall mean, with respect to any Loan Party, the Chief
Executive Officer, President, Chief Financial Officer, Treasurer or Assistant
Treasurer of such Loan Party, any manager or the members (as applicable) in the
case of any Loan Party which is a limited liability company, or such other
individuals, designated by written notice to the Administrative Agent from the
Borrower, authorized to execute notices, reports and other documents on behalf
of such Loan Party required hereunder. The Borrower may amend such list of
individuals from time to time by giving written notice of such amendment to the
Administrative Agent.

Bail-In Action shall mean the exercise of any Write-Down and Conversion Powers
by the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

Bail-In Legislation shall mean, with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law for such EEA Member
Country from time to time which is described in the EU Bail-In Legislation
Schedule.

Base Rate shall mean, for any day, a fluctuating per annum rate of interest
equal to the highest of (i) the Federal Funds Effective Rate plus 50 basis
points (0.5%), (ii) the Prime Rate, and (iii) the Daily LIBOR Rate plus 100
basis points (1.0%). Any change in the Base Rate (or any component thereof)
shall take effect at the opening of business on the day such change occurs.

Base Rate Option shall mean the option of the Borrower to have Loans bear
interest at the rate and under the terms set forth in Section 4.1.1(i)
[Revolving Credit Base Rate Option].

Beneficial Owner shall mean each of the following: (i) each individual, if any,
who, directly or indirectly, owns 25% or more of the Borrower’s Capital Stock
and (ii) a single individual with significant responsibility to control, manage,
or direct the Borrower.

Beneficial Ownership Regulation means 31 C.F.R. § 1010.230.

Benefit Plan shall mean any of (i) an “employee benefit plan” (as defined in
ERISA) that is subject to Title I of ERISA, (ii) a “plan” as defined in and
subject to Section 4975 of the Code or (iii) any Person whose assets include
(for purposes of ERISA Section 3(42) or otherwise for purposes of Title I of
ERISA or Section 4975 of the Code) the assets of any such “employee benefit
plan” or “plan”.

Borrower shall mean Meridian Bioscience, Inc., an Ohio corporation.

 

- 4 -



--------------------------------------------------------------------------------

Borrower Equity Interests shall have the meaning specified in Section 6.1.2
[Subsidiaries and Owners; Investment Companies].

Borrowing Date shall mean, with respect to any Loan, the date for the making
thereof or the renewal or conversion thereof at or to the same or a different
Interest Rate Option, which shall be a Business Day.

Borrowing Tranche shall mean specified portions of Loans outstanding as follows:
(i) any Loans to which a LIBOR Rate Option applies which become subject to the
same Interest Rate Option under the same Loan Request by the Borrower and which
have the same Interest Period shall constitute one Borrowing Tranche, and
(ii) all Loans to which a Base Rate Option applies shall constitute one
Borrowing Tranche.

Business Day shall mean any day other than a Saturday or Sunday or a legal
holiday on which commercial banks are authorized or required to be closed for
business in New York, New York or Pittsburgh, Pennsylvania and if the applicable
Business Day relates to any Loan to which the LIBOR Rate Option applies, such
day must also be a day on which dealings are carried on in the London interbank
market.

Capital Stock shall mean any and all shares, interest, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation) and any
and all warrants, rights or options to purchase any of the foregoing.

Cash Collateralize shall mean to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of one or more of the Issuing Lender or
the Lenders, as collateral for Letter of Credit Obligations or obligations of
Lenders to fund participations in respect of Letter of Credit Obligations, cash
or deposit account balances or, if the Administrative Agent and each applicable
Issuing Lender shall agree in their sole discretion, other credit support, in
each case pursuant to documentation in form and substance reasonably
satisfactory to the Administrative Agent and each applicable Issuing Lender.
“Cash Collateral” shall have a meaning correlative to the foregoing and shall
include the proceeds of such cash collateral and other credit support.

Cash Management Agreements shall have the meaning specified in Section 2.6.6
[Swing Loans Under Cash Management Agreements].

CEA shall mean the Commodity Exchange Act (7 U.S.C. § 1 et. Seq.), as amended
from time to time, and any successor statute.

Certificate of Beneficial Ownership shall mean a certificate in form and
substance acceptable to the Administrative Agent (as amended or modified by the
Administrative Agent from time to time in its sole discretion), certifying,
among other things, the Beneficial Owner of the Borrower.

CFC shall mean a “controlled foreign corporation” within the meaning of
Section 957 of the Code.

CFTC shall mean the Commodity Futures Trading Commission.

Change in Control shall mean (a) any “person” or “group” (as such terms are used
in Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)), shall become, or obtain rights (whether by means of
warrants, options or otherwise) to become, the “beneficial

 

- 5 -



--------------------------------------------------------------------------------

owner” (as defined in Rules 13(d)-3 and 13(d)-5 under the Exchange Act),
directly or indirectly, of more than 40% of the Capital Stock of the Borrower or
more than 40% of the voting Capital Stock of the Borrower; or (b) the Borrower
shall cease to own, directly or indirectly, free and clear of all Liens or other
encumbrances, at least 100% of the outstanding voting Capital Stock of each
Guarantor on a fully diluted basis, provided that the Borrower may dispose of
Capital Stock of a Subsidiary pursuant to a transaction otherwise permitted by
this Agreement.

Change in Law shall mean the occurrence, after the date of this Agreement, of
any of the following: (i) the adoption or taking effect of any Law, (ii) any
change in any Law or in the administration, interpretation, implementation or
application thereof by any Official Body or (iii) the making or issuance of any
request, rule, guideline or directive (whether or not having the force of Law)
by any Official Body; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, regulations, guidelines, interpretations or directives
thereunder or issued in connection therewith (whether or not having the force of
Law) and (y) all requests, rules, regulations, guidelines, interpretations or
directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities (whether or not having the force
of Law), in each case pursuant to Basel III, shall in each case, be deemed to be
a Change in Law regardless of the date enacted, adopted, issued, promulgated or
implemented.

CIP Regulations shall have the meaning specified in Section 10.11 [No Reliance
on Administrative Agent’s Customer Identification Program].

Closing Date shall mean the Business Day on which the conditions set forth in
Section 7.1 [First Loans and Letters of Credit] are satisfied and the first Loan
shall be made, which shall be May 24, 2019.

Closing Date Compliance Certificate shall have the meaning specified in
Section 7.1 [First Loans and Letters of Credit].

Code shall mean the Internal Revenue Code of 1986, as amended.

Collateral shall mean the collateral under (i) the Security Agreement, (ii) the
Pledge Agreement, (iii) any Collateral Assignment, (iv) any IP Security
Agreement, (v) the Mortgages, (vi) each other Collateral Document, (vii) any
Cash Collateral and (viii) any other personal and/or real property granted as
collateral to the secure the Obligations; provided that the Collateral shall not
include the Excluded Collateral.

Collateral Assignment shall mean a Collateral Assignment with respect to the
acquisition documents with respect to any Permitted Acquisition, executed and
delivered by the Loan Parties to the Administrative Agent, as the same may be
amended, restated, amended and restated, modified or otherwise supplemented from
time to time.

Collateral Documents shall mean the Collateral Assignments, any IP Security
Agreements, the Pledge Agreement, the Security Agreement, the Mortgages and each
control agreement.

Commitment shall mean as to any Lender the aggregate of its Revolving Credit
Commitment and, in the case of the Swing Loan Lender, its Swing Loan Commitment,
and Commitments shall mean the aggregate of the Revolving Credit Commitments and
Swing Loan Commitment of all of the Lenders.

 

- 6 -



--------------------------------------------------------------------------------

Commitment Fee shall have the meaning specified in Section 2.3 [Commitment
Fees].

Compliance Authority means each and all of the (a) U.S. Treasury
Department/Office of Foreign Assets Control, (b) U.S. Treasury
Department/Financial Crimes Enforcement Network, (c) U.S. State
Department/Directorate of Defense Trade Controls, (d) U.S. Commerce
Department/Bureau of Industry and Security, (e) U.S. Internal Revenue Service,
(f) U.S. Justice Department, and (g) U.S. Securities and Exchange Commission.

Compliance Certificate shall have the meaning specified in Section 8.3.4
[Certificate of the Borrower].

Connection Income Taxes shall mean Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

Consolidated EBITDA shall mean, for any period of determination, the sum of the
following determined on a consolidated basis, without duplication, for the
Borrower and its Subsidiaries in accordance with GAAP: (a) Consolidated Net
Income for such period plus (b) the sum of the following, without duplication,
to the extent deducted in determining Consolidated Net Income for such period:
(i) income and franchise taxes, (ii) Consolidated Interest Expense,
(iii) amortization, depreciation and other non-cash charges (except to the
extent that such non-cash charges are reserved for cash charges to be taken in
the future) and (iv) non-cash stock compensation expenses, less (c) to the
extent included in determining Consolidated Net Income for such period:
(i) interest income and (ii) non-cash gains or non-cash items increasing
Consolidated Net Income. For purposes of this Agreement, Consolidated EBITDA
shall be adjusted on a Pro Forma Basis for any period of measurement during
which any Specified Transaction has occurred. In addition, Consolidated EBITDA
shall omit and exclude the following costs and expenses for any measurement of
covenant compliance on a rolling-four-quarters basis (provided that (x) no such
expenses shall be added to the extent duplicative of any expenses or charges
otherwise added to Consolidated EBITDA, whether through a pro forma adjustment
or otherwise, for the period and (y) in no event shall the exclusions from
Consolidated EBITDA specified in clauses (A), (B) and (C) below for any period
of determination exceed 15% of Consolidated EBITDA for such period (calculated
prior to giving effect to clauses (A), (B) and (C) below)):

(A) Direct acquisition costs (due diligence services, attorneys, accountants,
tax advisors, investment bankers and similar customary costs) and other
adjustments (including anticipated cost savings and other synergies) for any
Specified Transaction;

(B) Restructuring costs related to the CEO transition and business unit
reorganization executed in Meridian’s Fiscal Year 2018;

(C) Attorney’s fees and out-of-pocket costs attributable to disputes, claims,
litigation and/or assessments related to (i) Meridian’s complaint that Diasorin
breached the 2010 Co-Development and License Agreement between Meridian and
Diasorin; (ii) the Forman class action complaint and Edelson derivative
complaint; and (iii) the Magellan FDA matter and related subpoena from the
United States Department of Justice; and

(D) The lesser of (i) actual costs and expenses or (ii) $4,000,000, attributable
to any restructuring or reorganization program(s) that Meridian would choose to
execute during the term of the Loan Agreement.

 

- 7 -



--------------------------------------------------------------------------------

Consolidated Interest Expense shall mean, for any Measurement Period, the sum of
(a) all interest, premium payments, debt discount, fees, charges and related
expenses in connection with borrowed money (including capitalized interest) or
in connection with the deferred purchase price of assets, in each case to the
extent treated as interest in accordance with GAAP, (b) all interest paid or
payable with respect to discontinued operations and (c) the portion of rent
expense under capitalized leases that is treated as interest in accordance with
GAAP, in each case, of or by the Borrower and its Subsidiaries on a consolidated
basis for the most recently completed Measurement Period.

Consolidated Net Income shall mean, at any date of determination, the net income
(or loss) of the Borrower and its Subsidiaries on a consolidated basis for the
most recently completed Measurement Period; provided that Consolidated Net
Income shall exclude (a) extraordinary gains and extraordinary losses (other
than extraordinary losses from discontinued operations) for such Measurement
Period, (b) the net income of any Subsidiary during such Measurement Period to
the extent that the declaration or payment of dividends or similar distributions
by such Subsidiary of such income is not permitted by operation of the terms of
its organizational documents or any agreement, instrument or Law applicable to
such Subsidiary during such Measurement Period, except that the Borrower’s
equity in any net loss of any such Subsidiary for such Measurement Period shall
be included in determining Consolidated Net Income, and (c) any income (or loss)
for such Measurement Period of any Person if such Person is not a Subsidiary,
except that the Borrower’s equity in the net income of any such Person for such
Measurement Period shall be included in Consolidated Net Income up to the
aggregate amount of cash actually distributed by such Person during such
Measurement Period to the Borrower or a Subsidiary as a dividend or other
distribution (and in the case of a dividend or other distribution to a
Subsidiary, such Subsidiary is not precluded from further distributing such
amount to the Borrower as described in clause (b) of this proviso).

Covered Entity shall mean (a) the Borrower, each of Borrower’s Subsidiaries, all
Guarantors and all pledgors of Collateral, and (b) each Person that, directly or
indirectly, is in control of a Person described in clause (a) above. For
purposes of this definition, control of a Person shall mean the direct or
indirect (x) ownership of, or power to vote, 25% or more of the issued and
outstanding equity interests having ordinary voting power for the election of
directors of such Person or other Persons performing similar functions for such
Person, or (y) power to direct or cause the direction of the management and
policies of such Person whether by ownership of equity interests, contract or
otherwise.

Daily LIBOR Rate shall mean, for any day, the rate per annum determined by the
Administrative Agent by dividing (x) the Published Rate by (y) a number equal to
1.00 minus the LIBOR Reserve Percentage on such day. Notwithstanding the
foregoing, if the Daily LIBOR Rate as determined above would be less than zero
(0.00), such rate shall be deemed to be zero (0.00) for purposes of this
Agreement.

Defaulting Lender shall mean any Lender that: (a) has failed, within 2 Business
Days of the date required to be funded or paid, to: (i) fund any portion of its
Loans, (ii) fund any portion of its participations in Letters of Credit or Swing
Loans or (iii) pay over to the Administrative Agent, the Issuing Lender, the
Swing Loan Lender or any Lender any other amount required to be paid by it
hereunder, unless, in the case of clause (i) above, such Lender notifies the
Administrative Agent in writing that such failure is the result of such Lender’s
good faith determination that a condition precedent to funding (specifically
identified and including the particular default, if any) has not been satisfied,
(b) has notified the Borrower or the Administrative Agent in writing, or has
made a public statement to the effect, that it does not intend or expect to
comply with any of its funding obligations under this Agreement (unless such
writing or public statement indicates that such position is based on such
Lender’s good faith determination that a condition precedent (specifically
identified and including the particular default, if any) to funding a loan under
this Agreement cannot be satisfied) or generally under other agreements in which
it commits to extend credit, (c) has failed, within 2 Business Days after
request by the Administrative Agent, acting in good faith, to provide a
certification in writing from an authorized officer of such Lender that it will
comply with its obligations (and is financially able to meet such obligations)
to fund prospective Loans and participations

 

- 8 -



--------------------------------------------------------------------------------

in then outstanding Letters of Credit and Swing Loans under this Agreement,
provided that such Lender shall cease to be a Defaulting Lender pursuant to this
clause (c) upon the Administrative Agent’s receipt of such certification in form
and substance satisfactory to the Administrative Agent, (d) has become the
subject of a Bankruptcy Event or (e) has failed at any time to comply with the
provisions of Section 5.3 [Sharing of Payments by Lenders] with respect to
purchasing participations from the other Lenders, whereby such Lender’s share of
any payment received, whether by setoff or otherwise, is in excess of its
Ratable Share of such payments due and payable to all of the Lenders.

As used in this definition and in Section 2.10 [Defaulting Lenders], the term
“Bankruptcy Event” means, with respect to any Person, such Person or such
Person’s direct or indirect parent company (a) becoming the subject of a
bankruptcy or insolvency proceeding, or having had a receiver, conservator,
trustee, administrator, custodian, assignee for the benefit of creditors or
similar Person charged with the reorganization or liquidation of its business
appointed for it, or, in the good faith determination of the Administrative
Agent, has taken any action in furtherance of, or indicating its consent to,
approval of, or acquiescence in, any such proceeding or appointment or
(b) becoming the subject of a Bail-In Action, provided that a Bankruptcy Event
shall not result solely by virtue of any ownership interest, or the acquisition
of any ownership interest, in such Person or such Person’s direct or indirect
parent company by an Official Body or instrumentality thereof if, and only if,
such ownership interest does not result in or provide such Person with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permit such Person (or such
Official Body or instrumentality) to reject, repudiate, disavow or disaffirm any
contracts or agreements made by such Person.

Dollar, Dollars, U.S. Dollars and the symbol $ shall mean lawful money of the
United States of America.

Drawing Date shall have the meaning specified in Section 2.9.3.1 [Disbursements,
Reimbursement].

EEA Financial Institution shall mean (i) any credit institution or investment
firm established in any EEA Member Country which is subject to the supervision
of an EEA Resolution Authority, (ii) any entity established in an EEA Member
Country which is a parent of an institution described in clause (i) of this
definition, or (iii) any financial institution established in an EEA Member
Country which is a subsidiary of an institution described in clauses (i) or (ii)
of this definition and is subject to consolidated supervision with its parent.

EEA Member Country shall mean any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

EEA Resolution Authority shall mean any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

Eligibility Date shall mean, with respect to each Loan Party and each Swap, the
date on which this Agreement or any other Loan Document becomes effective with
respect to such Swap (for the avoidance of doubt, the Eligibility Date shall be
the Effective Date of such Swap if this Agreement or any other Loan Document is
then in effect with respect to such Loan Party, and otherwise it shall be the
Effective Date of this Agreement and/or such other Loan Document(s) to which
such Loan Party is a party).

Eligible Contract Participant shall mean an “eligible contract participant” as
defined in the CEA and regulations thereunder.

 

- 9 -



--------------------------------------------------------------------------------

Environmental Laws shall mean all applicable federal, state, local, tribal,
territorial and foreign Laws (including common law), constitutions, statutes,
treaties, regulations, rules, ordinances and codes and any consent decrees,
settlement agreements, judgments, orders, directives, policies or programs
issued by or entered into with an Official Body pertaining or relating to:
(i) pollution or pollution control; (ii) protection of human health from
exposure to regulated substances; (iii) protection of the environment and/or
natural resources; (iv) employee safety in the workplace; (v) the presence, use,
management, generation, manufacture, processing, extraction, treatment,
recycling, refining, reclamation, labeling, packaging, sale, transport, storage,
collection, distribution, disposal or release or threat of release of regulated
substances; (vi) the presence of contamination; (vii) the protection of
endangered or threatened species; and (viii) the protection of environmentally
sensitive areas.

Environmental Liability shall mean any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower, any other Loan Party or any of their
respective Subsidiaries directly or indirectly resulting from or based upon
(a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials,
(c) exposure to any Hazardous Materials, (d) the release or threatened release
of any Hazardous Materials into the environment or (e) any contract, agreement
or other consensual arrangement pursuant to which liability is assumed or
imposed with respect to any of the foregoing.

ERISA shall mean the Employee Retirement Income Security Act of 1974, as the
same may be amended or supplemented from time to time, and any successor statute
of similar import, and the rules and regulations thereunder, as from time to
time in effect.

ERISA Event shall mean: (a) with respect to a Pension Plan, a reportable event
under Section 4043 of ERISA as to which event (after taking into account notice
waivers provided for in the regulations) there is a duty to give notice to the
PBGC; (b) a withdrawal by Borrower or any member of the ERISA Group from a
Pension Plan subject to Section 4063 of ERISA during a plan year in which it was
a substantial employer (as defined in Section 4001(a)(2) of ERISA) or a
cessation of operations that is treated as such a withdrawal under
Section 4062(e) of ERISA; (c) a complete or partial withdrawal by Borrower or
any member of the ERISA Group from a Multiemployer Plan, notification that a
Multiemployer Plan is in reorganization, or occurrence of an event described in
Section 4041A(a) of ERISA that results in the termination of a Multiemployer
Plan; (d) the filing of a notice of intent to terminate a Pension Plan, the
treatment of a Pension Plan amendment as a termination under Section 4041(e) of
ERISA, or the commencement of proceedings by the PBGC to terminate a Pension
Plan; (e) an event or condition which constitutes grounds under Section 4042 of
ERISA for the termination of, or the appointment of a trustee to administer, any
Pension Plan or Multiemployer Plan; (f) the determination that any Pension Plan
or Multiemployer Plan is considered an at-risk plan or a plan in endangered or
critical status within the meaning of Sections 430.431 and 432 of the Code or
Sections 303, 304 and 305 of ERISA; or (g) the imposition of any liability under
Title IV of ERISA, other than for PBGC premiums due but not delinquent under
Section 4007 of ERISA, upon Borrower or any member of the ERISA Group.

ERISA Group shall mean, at any time, the Borrower and all members of a
controlled group of corporations and all trades or businesses (whether or not
incorporated) under common control and all other entities which, together with
the Borrower, are treated as a single employer under Section 414 of the Code or
Section 4001(b)(1) of ERISA.

Equity Interests shall have the meaning specified in Section 6.1.2 [Subsidiaries
and Owners; Investment Companies].

 

- 10 -



--------------------------------------------------------------------------------

EU Bail-In Legislation Schedule shall mean the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

Event of Default shall mean any of the events described in Section 9.1 [Events
of Default] and referred to therein as an “Event of Default.”

Evergreen Letter of Credit shall have the meaning specified in Section 2.9.1
[Issuance of Letters of Credit].

Excluded Collateral shall mean: (i) all leasehold real property, (ii) any
property and assets the pledge of which would require governmental consent,
approval, license or authorization or is otherwise prohibited by applicable law,
(iii) any “intent-to-use” trademark applications prior to the filing of a
“statement of use” or “amendment to allege use” with respect thereto, to the
extent, if any, that, and solely during the period, if any, in which, the grant
of a security interest therein would impair the validity or enforceability of
such intent-to-use trademark application under applicable federal law, (iv) any
asset if the granting of a security interest in such asset would be prohibited
by enforceable anti-assignment provisions of contracts or applicable law or with
respect to any assets to the extent such a pledge would violate the terms of any
contract with respect to such assets (in each case, after giving effect to the
applicable anti-assignment provisions of the UCC or other applicable law) or
would trigger termination pursuant to any “change of control” or similar
provision of such contract, (v) motor vehicles and other assets subject to
certificates of title (to the extent a lien thereon cannot be perfected by the
filing of a UCC financing statement), letter of credit rights (other than to the
extent perfection of the security interest therein is accomplished by the filing
of a UCC financing statement) and commercial tort claims with a value of less
than $100,000 for any single claim and $250,000 in the aggregate for all such
claims, (vi) (a) deposit accounts of any Loan Party used exclusively for
payroll, payroll taxes or employee benefits in the ordinary course of business,
(b) deposit accounts that are “zero-balance accounts” or de minimis disbursement
accounts holding less than $100,000 for any single disbursement account and
$250,000 in the aggregate for all such disbursement accounts and (c) escrow
accounts and deposits to secure letters of credit (other than any Letters of
Credit), surety or performance bonds or similar obligations, to the extent such
obligations are otherwise permitted hereunder, (vii) any lease, license,
property right, or other agreement or any property subject to a purchase money
security interest, capital lease obligation or similar arrangements, in each
case, to the extent otherwise permitted hereunder, to the extent that a grant of
a security interest therein would violate or invalidate such lease, license,
property right or agreement, purchase money, capital lease or a similar
arrangement or create a right of termination in favor of any other party thereto
(other than a Loan Party) after giving effect to the applicable anti-assignment
provisions of the UCC or other applicable law, (viii) the Capital Stock of any
Foreign Subsidiary that is a CFC, other than 65% of the issued and outstanding
voting Capital Stock (and 100% of the issued and outstanding non-voting Capital
Stock) of such Foreign Subsidiary, for any taxable period during which the
pledge of a greater percentage would result in material adverse tax consequences
to the Borrower, as reasonably determined by the Borrower, in consultation with
the Administrative Agent and (ix) those assets to the extent the granting of a
security interest in such assets would result in material adverse tax
consequences as reasonably determined by the Borrower, in consultation with the
Administrative Agent, or as to which the Administrative Agent and the Borrower
agree in writing exercising good faith and commercially reasonable business
judgment that the costs of obtaining such a security interest or perfection
thereof are excessive in relation to the value to the Lenders of the security to
be afforded thereby, provided that, in each case, any proceeds of the foregoing
assets shall not constitute “Excluded Collateral” unless such proceeds
themselves constitute assets described in the foregoing clauses (i) through
(ix).

Excluded Hedge Liability or Liabilities shall mean, with respect to each Loan
Party, each of its Swap Obligations if, and only to the extent that, all or any
portion of this Agreement or any other Loan Document that relates to such Swap
Obligation is or becomes illegal under the CEA, or any rule,

 

- 11 -



--------------------------------------------------------------------------------

regulation or order of the CFTC, solely by virtue of such Loan Party’s failure
to qualify as an Eligible Contract Participant on the Eligibility Date for such
Swap. Notwithstanding anything to the contrary contained in the foregoing or in
any other provision of this Agreement or any other Loan Document, the foregoing
is subject to the following provisos: (a) if a Swap Obligation arises under a
master agreement governing more than one Swap, this definition shall apply only
to the portion of such Swap Obligation that is attributable to Swaps for which
such guaranty or security interest is or becomes illegal under the CEA, or any
rule, regulations or order of the CFTC, solely as a result of the failure by
such Loan Party for any reason to qualify as an Eligible Contract Participant on
the Eligibility Date for such Swap, (b) if a guarantee of a Swap Obligation
would cause such obligation to be an Excluded Hedge Liability but the grant of a
security interest would not cause such obligation to be an Excluded Hedge
Liability, such Swap Obligation shall constitute an Excluded Hedge Liability for
purposes of the guaranty but not for purposes of the grant of the security
interest, and (c) if there is more than one Loan Party executing this Agreement
or the other Loan Documents and a Swap Obligation would be an Excluded Hedge
Liability with respect to one or more of such Persons, but not all of them, the
definition of Excluded Hedge Liability or Liabilities with respect to each such
Person shall only be deemed applicable to (i) the particular Swap Obligations
that constitute Excluded Hedge Liabilities with respect to such Person, and
(ii) the particular Person with respect to which such Swap Obligations
constitute Excluded Hedge Liabilities.

Excluded Subsidiary shall mean (i) Bioline Ltd., an entity organized under the
laws of the United Kingdom, (ii) Bioline Labs Ltd., an entity organized under
the laws of the United Kingdom, (iii) Meridian Bioscience Asia Pte. Ltd., an
entity organized under the laws of Singapore and (iv) each other Subsidiary
designated as an “Excluded Subsidiary” following the Closing Date by written
notice from the Borrower to the Administrative Agent; provided that, in each
case, no Excluded Subsidiary shall have any assets or engage in any business or
activity.

Excluded Taxes shall mean any of the following Taxes imposed on or with respect
to a Recipient or required to be withheld or deducted from a payment to a
Recipient, (i) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (a) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(b) that are Other Connection Taxes, (ii) in the case of a Lender any U.S.
federal withholding Taxes imposed on amounts payable to or for the account of
such Lender with respect to an applicable interest in a Loan or Commitment
pursuant to a law in effect on the date on which (a) such Lender acquires such
interest in such Loan or Commitment (other than pursuant to an assignment
request by the Borrower under Section 5.6.2 [Replacement of a Lender]) or
(b) such Lender changes its lending office, except in each case to the extent
that, pursuant to Section 5.9.7 [Status of Lenders], amounts with respect to
such Taxes were payable either to such Lender’s assignor immediately before such
Lender became a party hereto or to such Lender immediately before it changed its
lending office, (iii) Taxes attributable to such Recipient’s failure to comply
with Section 5.9.7 [Status of Lenders], and (iv) any U.S. federal withholding
Taxes imposed under FATCA (except to the extent imposed due to the failure of
the Borrower to provide documentation or information to the IRS).

Executive Order No. 13224 shall mean the Executive Order No. 13224 on Terrorist
Financing, effective September 24, 2001, as the same has been, or shall
hereafter be, renewed, extended, amended or replaced.

Existing Indebtedness Refinancing shall have the meaning specified in
Section 7.1 [First Loans and Letters of Credit].

Existing Letters of Credit shall mean each letter of credit identified on
Schedule 1.1(E).

 

- 12 -



--------------------------------------------------------------------------------

Expiration Date shall mean, with respect to the Revolving Credit Commitments,
May 24, 2024.

FATCA shall mean Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code and any fiscal or regulatory
legislation or rules adopted pursuant to any intergovernmental agreement, treaty
or convention among Official Bodies and implementing such Sections of the Code.

Federal Funds Effective Rate for any day shall mean the rate per annum (based on
a year of 360 days and actual days elapsed and rounded upward to the nearest
1/100 of 1%) announced by the Federal Reserve Bank of New York (or any
successor) on such day as being the weighted average of the rates on overnight
federal funds transactions arranged by federal funds brokers on the previous
trading day, as computed and announced by such Federal Reserve Bank (or any
successor) in substantially the same manner as such Federal Reserve Bank
computes and announces the weighted average it refers to as the “Federal Funds
Effective Rate” as of the date of this Agreement; provided, if such Federal
Reserve Bank (or its successor) does not announce such rate on any day, the
“Federal Funds Effective Rate” for such day shall be the Federal Funds Effective
Rate for the last day on which such rate was announced.

Financial Projections shall have the meaning specified in Section 6.1.6
[Financial Statements].

Fixed Charge Coverage Ratio shall mean the ratio of (a) Consolidated EBITDA,
minus the sum of (i) Unfinanced Capital Expenditures, (ii) income taxes paid in
cash during any period of determination, (iii) distributions and other dividends
paid in cash during any period of determination to (b) Fixed Charges.

Fixed Charges shall mean for any period of determination the sum of
(i) Consolidated Interest Expense payable in cash during such period, plus
(ii) all principal payments on Funded Indebtedness payable during such period,
plus (iii) all rental payments under capitalized leases payable during such
period.

Foreign Lender shall mean (i) if the Borrower is a U.S. Person, a Lender that is
not a U.S. Person, and (ii) if the Borrower is not a U.S. Person, a Lender that
is resident or organized under the Laws of a jurisdiction other than that in
which the Borrower is resident for tax purposes.

Foreign Subsidiary shall mean any Subsidiary that is organized under the laws of
a jurisdiction other than the United States, a State thereof or the District of
Columbia.

Funded Indebtedness shall mean all Indebtedness consisting of (i) borrowed
money, (ii) obligations evidenced by notes, bonds, debentures or similar
instruments, (iii) obligations (contingent or otherwise) under any acceptance,
letter of credit or similar facilities and (iv) any Guaranty of Indebtedness of
a type referred to in clauses (i) through (iii) above.

GAAP shall mean generally accepted accounting principles as are in effect from
time to time, subject to the provisions of Section 1.3 [Accounting Principles;
Changes in GAAP], and applied on a consistent basis both as to classification of
items and amounts.

Guarantor shall mean each Guarantor listed on the signature pages hereof on the
Closing Date and each other Person which joins this Agreement as a Guarantor
after the date hereof.

 

- 13 -



--------------------------------------------------------------------------------

Guarantor Joinder shall mean a joinder by a Person as a Guarantor under the Loan
Documents in the form of Exhibit 1.1(G).

Guaranty of any Person shall mean any obligation of such Person guaranteeing or
in effect guaranteeing any liability or obligation of any other Person in any
manner, whether directly or indirectly, including any agreement to indemnify or
hold harmless any other Person, any performance bond or other suretyship
arrangement and any other form of assurance against loss, except endorsement of
negotiable or other instruments for deposit or collection in the ordinary course
of business.

Guaranty Agreement shall mean the Continuing Agreement of Guaranty and
Suretyship dated as of the Closing Date executed and delivered by each of the
Guarantors to the Administrative Agent for the benefit of the Lenders, as the
same may be amended, restated, amended and restated, modified or otherwise
supplemented from time to time.

Hazardous Materials shall mean all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

ICC shall have the meaning specified in Section 11.11.1 [Governing Law].

Increased Amount Date shall have the meaning specified in Section 2.11
[Incremental Loans].

Incremental Lender shall have the meaning specified in Section 2.11 [Incremental
Loans].

Incremental Loan Commitments shall have the meaning specified in Section 2.11
[Incremental Loans].

Incremental Loans shall have the meaning specified in Section 2.11 [Incremental
Loans].

Incremental Revolving Credit Commitment shall have the meaning specified in
Section 2.11 [Incremental Loans].

Incremental Revolving Credit Increase shall have the meaning specified in
Section 2.11 [Incremental Loans].

Incremental Term Loan shall have the meaning specified in Section 2.11
[Incremental Loans].

Incremental Term Loan Commitment shall have the meaning specified in
Section 2.11 [Incremental Loans].

Indebtedness shall mean, as to any Person at any time, any and all indebtedness,
obligations or liabilities (whether matured or unmatured, liquidated or
unliquidated, direct or indirect, absolute or contingent, or joint or several)
of such Person for or in respect of: (i) borrowed money, (ii) obligations
evidenced by notes, bonds, debentures or similar instruments, (iii) obligations
(contingent or otherwise) under any acceptance, letter of credit or similar
facilities, (iv) obligations under any currency swap agreement, interest rate
swap, cap, collar or floor agreement or other interest rate or currency risk
management device, (v) any other transaction (including, without limitation,
forward sale or purchase agreements, capitalized leases and conditional sales
agreements) having the commercial effect of a

 

- 14 -



--------------------------------------------------------------------------------

borrowing of money entered into by such Person to finance its operations or
capital requirements (but not including trade payables and accrued expenses
incurred in the ordinary course of business which are not represented by a
promissory note or other evidence of indebtedness and which are not more than
sixty (60) days past due), (vi) any Guaranty of Indebtedness of a type referred
to in clauses (i) through (v) above, and (vii) all obligations of the kind
referred to in clauses (i) through (vi) above secured by (or for which the
holder of such obligation has an existing right, contingent or otherwise, to be
secured by) any Lien on property (including accounts and contract rights) owned
by such Person, whether or not such Person has assumed or become liable for the
payment of such obligation. The Indebtedness of any Person shall include the
Indebtedness of any other entity (including any partnership in which such Person
is a general partner) to the extent such Person is liable therefor as a result
of such Person’s ownership interest in or other relationship with such entity,
except to the extent the terms of such Indebtedness expressly provide that such
Person is not liable therefor.

Indemnified Taxes shall mean (i) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document, and (ii) to the extent not otherwise described in
the preceding clause (i), Other Taxes.

Indemnitee shall have the meaning specified in Section 11.3.2 [Indemnification
by the Borrower].

Indemnity shall mean the Environmental Indemnity Agreement dated as of the
Closing Date as executed by the Loan Parties and delivered to the Administrative
Agent for the benefit of the Lenders, relating to possible environmental
liabilities associated with any of the owned or leased real property of the Loan
Parties or their Subsidiaries, as amended, restated, amended and restated,
modified or otherwise supplemented from time to time.

Information shall mean all information received from the Loan Parties or any of
their Subsidiaries relating to the Loan Parties or any of such Subsidiaries or
any of their respective businesses, other than any such information that is
available to the Administrative Agent, any Lender or the Issuing Lender on a
non-confidential basis prior to disclosure by the Loan Parties or any of their
Subsidiaries, provided that, in the case of information received from the Loan
Parties or any of their Subsidiaries after the date of this Agreement, such
information is clearly identified at the time of delivery as confidential.

Insolvency Proceeding shall mean, with respect to any Person, (a) a case, action
or proceeding with respect to such Person (i) before any court or any other
Official Body under any bankruptcy, insolvency, reorganization or other similar
Law now or hereafter in effect, or (ii) for the appointment of a receiver,
liquidator, assignee, custodian, trustee, sequestrator, conservator (or similar
official) of any Loan Party or otherwise relating to the liquidation,
dissolution, winding-up or relief of such Person, or (b) any general assignment
for the benefit of creditors, composition, marshaling of assets for creditors,
or other, similar arrangement in respect of such Person’s creditors generally or
any substantial portion of its creditors; undertaken under any Law.

Intercompany Subordination Agreement shall mean the Subordination Agreement
among the Loan Parties [and their Subsidiaries] dated as of the Closing Date, as
the same may be amended, restated, amended and restated, modified or otherwise
supplemented from time to time.

Interest Period shall mean the period of time selected by the Borrower in
connection with (and to apply to) any election permitted hereunder by the
Borrower to have Revolving Credit Loans bear interest under the LIBOR Rate
Option. Subject to the last sentence of this definition, such period shall be
one, two, three or six Months. Such Interest Period shall commence on the
effective date of such Interest Rate Option, which shall be (i) the Borrowing
Date if the Borrower is requesting new Loans, or (ii) the date

 

- 15 -



--------------------------------------------------------------------------------

of renewal of or conversion to the LIBOR Rate Option if the Borrower is renewing
or converting to the LIBOR Rate Option applicable to outstanding Loans.
Notwithstanding the second sentence hereof: (A) any Interest Period which would
otherwise end on a date which is not a Business Day shall be extended to the
next succeeding Business Day unless such Business Day falls in the next calendar
month, in which case such Interest Period shall end on the next preceding
Business Day, and (B) the Borrower shall not select, convert to or renew an
Interest Period for any portion of the Loans that would end after the Expiration
Date.

Interest Rate Hedge shall mean an interest rate exchange, collar, cap, swap,
floor, adjustable strike cap, adjustable strike corridor, cross-currency swap or
similar agreements entered into by any Loan Party in order to provide protection
to, or minimize the impact upon, such Loan Party of increasing floating rates of
interest applicable to Indebtedness.

Interest Rate Hedge Liabilities shall have the meaning specified in the
definition of Lender Provided Interest Rate Hedge.

Interest Rate Option shall mean any LIBOR Rate Option or Base Rate Option.

Investment means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (i) the purchase or other
acquisition of Capital Stock of another Person, (ii) a loan, advance or capital
contribution to, Guaranty or assumption of debt of, or purchase or other
acquisition of any other debt or interest in, another Person (including any
partnership or joint venture interest in such other Person and any arrangement
pursuant to which the investor guarantees Indebtedness of such other Person), or
(iii) the purchase or other acquisition (in one transaction or a series of
transactions) of assets of another Person which constitute all or substantially
all of the assets of such Person or of a division, line of business or other
business unit of such Person. For purposes of covenant compliance, the amount of
any Investment shall be the amount actually invested, without adjustment for
subsequent increases or decreases in the value of such Investment.

IP Security Agreement shall have the meaning specified in the Security
Agreement.

IRS shall mean the United States Internal Revenue Service.

ISP98 shall have the meaning specified in Section 11.11.1 [Governing Law].

Issuing Lender shall mean PNC, in its individual capacity as issuer of Letters
of Credit hereunder, and any other Lender that the Borrower, the Administrative
Agent and such other Lender may agree may from time to time issue Letters of
Credit hereunder.

Joint Venture shall mean a corporation, partnership, limited liability company
or other entity in which any Person other than the Loan Parties and their
Subsidiaries holds, directly or indirectly, an equity interest.

Law shall mean any law(s) (including common law), constitution, statute, treaty,
regulation, rule, ordinance, opinion or issued guidance, release, ruling, order,
executive order, injunction, writ, decree, bond, judgment, authorization or
approval, lien or award of or any settlement arrangement, by agreement, consent
or otherwise, in each case of, by, or with any Official Body, foreign or
domestic.

Lender Provided Interest Rate Hedge shall mean an Interest Rate Hedge which is
provided by any Lender or its Affiliate and with respect to which such Lender
confirms to Administrative Agent in writing prior to the execution thereof that
it: (a) is documented in a standard International Swaps and Derivatives
Association Master Agreement, or another reasonable and customary manner,
(b) provides for

 

- 16 -



--------------------------------------------------------------------------------

the method of calculating the reimbursable amount of the provider’s credit
exposure in a reasonable and customary manner, and (c) is entered into for
hedging (rather than speculative) purposes. The liabilities owing to the
provider of any Lender Provided Interest Rate Hedge (the “Interest Rate Hedge
Liabilities”) by any Loan Party that is party to such Lender Provided Interest
Rate Hedge shall, for purposes of this Agreement and all other Loan Documents be
“Obligations” of such Person and of each other Loan Party, be guaranteed
obligations under any Guaranty Agreement and secured obligations under any other
Loan Document, as applicable, and otherwise treated as Obligations for purposes
of the other Loan Documents, except to the extent constituting Excluded Hedge
Liabilities of such Person. The Liens securing the Hedge Liabilities shall be
pari passu with the Liens securing all other Obligations under this Agreement
and the other Loan Documents, subject to the express provisions of Section 9.2.5
[Application of Proceeds].

Lenders shall mean the financial institutions named on Schedule 1.1(B) and their
respective successors and assigns as permitted hereunder, each of which is
referred to herein as a Lender. For the purpose of any Loan Document which
provides for the granting of a security interest or other Lien to the Lenders or
to the Administrative Agent for the benefit of the Lenders as security for the
Obligations, “Lenders” shall include any Affiliate of a Lender to which such
Obligation is owed.

Letter of Credit shall have the meaning specified in Section 2.9.1 [Issuance of
Letters of Credit].

Letter of Credit Borrowing shall have the meaning specified in Section 2.9.3.3
[Disbursements, Reimbursement].

Letter of Credit Fee shall have the meaning specified in Section 2.9.2 [Letter
of Credit Fees].

Letter of Credit Obligation shall mean, as of any date of determination, the
aggregate amount available to be drawn under all outstanding Letters of Credit
on such date (if any Letter of Credit shall increase in amount automatically in
the future, such aggregate amount available to be drawn shall currently give
effect to any such future increase) plus the aggregate Reimbursement Obligations
and Letter of Credit Borrowings on such date.

Letter of Credit Sublimit shall have the meaning specified in Section 2.9.1
[Issuance of Letters of Credit].

Leverage Ratio shall mean the ratio of (x) the sum of (i) Funded Indebtedness of
the Borrower and its Subsidiaries, plus (ii) the maximum amount of any
contingent payment payable with respect to any Permitted Acquisition to the
extent such contingent payment is not based solely on the achievement of
revenues or sales and considered a liability for GAAP purposes to
(y) Consolidated EBITDA, each as of the most recently ended Measurement Period.

LIBOR Rate shall mean, with respect to the Loans comprising any Borrowing
Tranche to which the LIBOR Rate Option applies for any Interest Period, the
interest rate per annum determined by the Administrative Agent by dividing (the
resulting quotient rounded upwards, if necessary, to the nearest 1/100th of 1%
per annum) (i) the rate which appears on the Bloomberg Page BBAM1 (or on such
other substitute Bloomberg page that displays rates at which US dollar deposits
are offered by leading banks in the London interbank deposit market), or the
rate which is quoted by another source selected by the Administrative Agent as
an authorized information vendor for the purpose of displaying rates at which US
dollar deposits are offered by leading banks in the London interbank deposit
market (for purposes of this definition, an “Alternate Source”), at
approximately 11:00 a.m., London time, two (2) Business Days prior to the
commencement of such Interest Period as the London interbank offered rate for
U.S. Dollars for an

 

- 17 -



--------------------------------------------------------------------------------

amount comparable to such Borrowing Tranche and having a borrowing date and a
maturity comparable to such Interest Period (or if there shall at any time, for
any reason, no longer exist a Bloomberg Page BBAM1 (or any substitute page) or
any Alternate Source, a comparable replacement rate determined by the
Administrative Agent at such time (which determination shall be conclusive
absent manifest error)), by (ii) a number equal to 1.00 minus the LIBOR Reserve
Percentage. Notwithstanding the foregoing, if the LIBOR Rate as determined under
any method above would be less than zero (0.00), such rate shall be deemed to be
zero (0.00) for purposes of this Agreement.

The LIBOR Rate shall be adjusted with respect to any Loan to which the LIBOR
Rate Option applies that is outstanding on the effective date of any change in
the LIBOR Reserve Percentage as of such effective date. The Administrative Agent
shall give prompt notice to the Borrower of the LIBOR Rate as determined or
adjusted in accordance herewith, which determination shall be conclusive absent
manifest error.

LIBOR Rate Option shall mean the option of the Borrower to have Loans bear
interest at the rate and under the terms set forth in Section 4.1.1(ii)
[Revolving Credit LIBOR Rate Option].

LIBOR Reserve Percentage shall mean as of any day the maximum percentage in
effect on such day, as prescribed by the Board of Governors of the Federal
Reserve System (or any successor) for determining the reserve requirements
(including supplemental, marginal and emergency reserve requirements) with
respect to eurocurrency funding (currently referred to as “Eurocurrency
Liabilities”).

LIBOR Termination Date shall have the meaning specified in Section 1.4
[Successor LIBOR Rate Index].

Lien shall mean any mortgage, deed of trust, pledge, lien, security interest,
charge or other encumbrance or security arrangement of any nature whatsoever,
whether voluntarily or involuntarily given, including any conditional sale or
title retention arrangement, and any assignment, deposit arrangement or lease
intended as, or having the effect of, security and any filed financing statement
or other notice of any of the foregoing (whether or not a lien or other
encumbrance is created or exists at the time of the filing).

Loan Documents shall mean this Agreement, the Administrative Agent’s Letter, the
Collateral Assignments, the Guaranty Agreement, the Intercompany Subordination
Agreement, the Notes, the Pledge Agreement, the Security Agreement, the IP
Security Agreements, the Mortgages, the Indemnity, each control agreement and
any other instruments, certificates or documents delivered in connection
herewith or therewith.

Loan Parties shall mean the Borrower and the Guarantors.

Loan Request shall have the meaning specified in Section 2.5.1 [Revolving Credit
Loan Requests].

Loans shall mean collectively and Loan shall mean separately all Revolving
Credit Loans and Swing Loans or any Revolving Credit Loan or Swing Loan.

Material Adverse Change shall mean any set of circumstances or events which:
(a) has or could reasonably be expected to have any material adverse effect
whatsoever upon the validity or enforceability of this Agreement or any other
Loan Document, (b) is or could reasonably be expected to be material and adverse
to the business, properties, assets, financial condition, results of operations
or prospects of the Loan Parties taken as a whole, (c) impairs materially or
could reasonably be expected to impair materially the ability of the Loan
Parties taken as a whole to duly and punctually pay or perform any

 

- 18 -



--------------------------------------------------------------------------------

of the Obligations, or (d) impairs materially or could reasonably be expected to
impair materially the ability of the Administrative Agent or any of the Lenders,
to the extent permitted, to enforce their legal remedies pursuant to this
Agreement or any other Loan Document.

Measurement Period shall mean, at any date of determination, the most recently
completed four (4) fiscal quarters of the Borrower for which financial
statements have been delivered pursuant to Section 8.3.2 [Quarterly Financial
Statements] or Section 8.3.3 [Annual Financial Statements] (or, prior to the
first delivery thereof after the Closing Date, the most recent Statements).

Month, with respect to an Interest Period under the LIBOR Rate Option, shall
mean the interval between the days in consecutive calendar months numerically
corresponding to the first day of such Interest Period. If any LIBOR Rate
Interest Period begins on a day of a calendar month for which there is no
numerically corresponding day in the month in which such Interest Period is to
end, the final month of such Interest Period shall be deemed to end on the last
Business Day of such final month.

Mortgages shall mean, collectively, any deed of trust, mortgage or other similar
instrument granting a Lien in real property executed and delivered to the
Administrative Agent for the benefit of the Lenders following the Closing Date.

Multiemployer Plan shall mean any employee benefit plan which is a
“multiemployer plan” within the meaning of Section 4001(a)(3) of ERISA and to
which the Borrower or any member of the ERISA Group is then making or accruing
an obligation to make contributions or, within the preceding five plan years,
has made or had an obligation to make such contributions, or to which the
Borrower or any member of the ERISA Group has any liability (contingent or
otherwise).

Non-Consenting Lender shall have the meaning specified in Section 11.1
[Modifications, Amendments or Waivers].

Non-Extension Notice Date shall have the meaning specified in Section 2.9.1
[Issuance of Letters of Credit].

Non-Qualifying Party shall mean any Loan Party that fails for any reason to
qualify as an Eligible Contract Participant on the Effective Date of the
applicable Swap.

Notes shall mean, collectively, and Note shall mean separately, the promissory
notes in the form of Exhibit 1.1(N)(1) evidencing the Revolving Credit Loans and
in the form of Exhibit 1.1(N)(2) evidencing the Swing Loan.

NYFRB shall mean the Federal Reserve Bank of New York.

Obligation shall mean any obligation or liability of any of the Loan Parties,
howsoever created, arising or evidenced, whether direct or indirect, absolute or
contingent, now or hereafter existing, or due or to become due, under or in
connection with (i) this Agreement, the Notes, the Letters of Credit, the
Administrative Agent’s Letter or any other Loan Document whether to the
Administrative Agent, any of the Lenders or their Affiliates or other persons
provided for under such Loan Documents, (ii) any Lender Provided Interest Rate
Hedge, and (iii) any Other Lender Provided Financial Service Product.
Notwithstanding anything to the contrary contained in the foregoing, the
Obligations shall not include any Excluded Hedge Liabilities.

 

- 19 -



--------------------------------------------------------------------------------

Official Body shall mean the government of the United States of America or any
other nation, or of any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government (including
any supra-national bodies such as the European Union or the European Central
Bank) and any group or body charged with setting financial accounting or
regulatory capital rules or standards (including the Financial Accounting
Standards Board, the Bank for International Settlements or the Basel Committee
on Banking Supervision or any successor or similar authority to any of the
foregoing).

Other Connection Taxes shall mean, with respect to any Recipient, Taxes imposed
as a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

Other Lender Provided Financial Service Product shall mean agreements or other
arrangements under which any Lender or Affiliate of a Lender provides any of the
following products or services to any of the Loan Parties: (a) credit cards,
(b) credit card processing services, (c) debit cards, (d) purchase cards,
(e) ACH transactions, (f) cash management including controlled disbursement,
accounts or services, or (g) foreign currency exchange.

Other Taxes shall mean all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 5.6.2 [Replacement of a Lender]).

Participant shall have the meaning specified in Section 11.8.4 [Participations].

Participant Register shall have the meaning specified in Section 11.8.4
[Participations].

Participation Advance shall have the meaning specified in Section 2.9.3.3
[Disbursements, Reimbursement].

Payment Date shall mean the last day of each calendar quarter after the date
hereof and on the Expiration Date or upon acceleration of the Obligations.

Payment in Full or Paid in Full shall mean the indefeasible payment in full in
cash of the Loans and other Obligations hereunder, termination of the
Commitments and expiration or termination of all Letters of Credit.

PBGC shall mean the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA or any successor.

Pension Plan shall mean at any time an “employee pension benefit plan” (as such
term is defined in Section 3(2) of ERISA) (including a “multiple employer plan”
as described in Sections 4063 and 4064 of ERISA, but not a Multiemployer Plan)
which is covered by Title IV of ERISA or is subject to the minimum funding
standards under Section 412 or Section 430 of the Code and either (i) is
sponsored, maintained or contributed to by any member of the ERISA Group for
employees of any member of the ERISA Group, (ii) has at any time within the
preceding five years been sponsored, maintained or contributed to by any entity
which was at such time a member of the ERISA Group for employees of any

 

- 20 -



--------------------------------------------------------------------------------

entity which was at such time a member of the ERISA Group, or in the case of a
“multiple employer” or other plan described in Section 4064(a) of ERISA, has
made contributions at any time during the immediately preceding five plan years
or (iii) to which the Borrower or any member of the ERISA Group may have any
liability (contingent or otherwise).

Permitted Acquisition shall mean (i) the Specified Acquisition, provided that
the Specified Acquisition closes no later than July 29, 2019 and (ii) an
Acquisition (the Person or division, line of business or other business unit of
the Person to be acquired in such Acquisition shall be referred to herein as the
“Target”), in each case that is a type of business (or assets used in a type of
business) permitted to be engaged in by the Borrower and its Subsidiaries
pursuant to the terms of this Agreement, in each case so long as:

(a)    no Potential Default or Event of Default shall then exist or would exist
after giving effect thereto;

(b)    the Loan Parties shall demonstrate to the reasonable satisfaction of the
Administrative Agent that, after giving effect to the Acquisition on a Pro Forma
Basis, (i) the Loan Parties are in Pro Forma Compliance and (ii) the Leverage
Ratio shall be 0.25 to 1.0 less than the then applicable level specified in
Section 8.2.15 [Maximum Leverage Ratio], calculated using the same Measurement
Period used to determine Pro Forma Compliance;

(c)    the Administrative Agent shall be satisfied that as and to the extent
required by (and, unless otherwise required by the Administrative Agent by an
earlier time no earlier than the consummation of such Acquisition, within the
time period set forth in) the Loan Documents, it shall receive, in connection
with such Acquisition, a first priority perfected security interest in all real
(if applicable) and personal property (including, without limitation, Capital
Stock) acquired with respect to the Target and a Guarantor Joinder and it shall
have received upon the effectiveness of such Acquisition, all required joinder
documentation from the Target and each of its applicable Subsidiaries;

(d)    the Administrative Agent and the Lenders shall have received not less
than fifteen (15) days prior to the consummation of any such Acquisition (i) a
description of the material terms of such Acquisition, (ii) audited financial
statements (or, if unavailable, management-prepared financial statements) of the
Target as delivered to the Loan Parties in connection with the proposed
Acquisition (at a minimum for its most recent fiscal year and for any fiscal
quarters ended within the fiscal year to date), (iii) consolidated projected
income statements of the Borrower and its Subsidiaries (after giving effect to
such Acquisition), and (iv) not less than five (5) Business Days prior to the
consummation of any Permitted Acquisition, a Permitted Acquisition Certificate,
executed by a Responsible Officer of the Borrower certifying that such Permitted
Acquisition complies with the requirements of this Agreement;

(e)    either (i) the Target shall have earnings before interest, taxes,
depreciation and amortization for the four (4) fiscal quarter period prior to
the acquisition date, and after giving effect to any pro forma adjustments
reasonably acceptable to the Administrative Agent, in an amount greater than $0
or (ii) after giving effect to the Acquisition on a Pro Forma Basis, the
Leverage Ratio shall not exceed 2.25 to 1.00;

(f)    such Acquisition shall not be a “hostile” Acquisition and shall have been
approved by the board of directors (or equivalent) and/or shareholders (or
equivalent) of the applicable Loan Party and the Target; and

 

- 21 -



--------------------------------------------------------------------------------

(g)    any earnouts or similar deferred or contingent obligations of any Loan
Party in connection with such Acquisition shall be subordinated to the
Obligations in a manner and to the extent reasonably satisfactory to the
Administrative Agent.

Permitted Acquisition Certificate means a certificate substantially in the form
of Exhibit 8.2.6 or any other form approved by the Administrative Agent.

Permitted Investments shall mean:

(i)    direct obligations of the United States of America or any agency or
instrumentality thereof or obligations backed by the full faith and credit of
the United States of America maturing in 180 days or less from the date of
acquisition;

(ii)    commercial paper maturing in 180 days or less rated not lower than A-1,
by Standard & Poor’s or P-1 by Moody’s Investors Service, Inc. on the date of
acquisition;

(iii)    demand deposits, time deposits or certificates of deposit maturing
within one year in commercial banks whose obligations are rated A-1, A or the
equivalent or better by Standard & Poor’s on the date of acquisition;

(iv)    money market or mutual funds whose investments are limited to those
types of investments described in clauses (i)-(iii) above; and

(v)    investments made under the Cash Management Agreements or under cash
management agreements with any other Lenders.

Permitted Liens shall mean:

(i)    Liens for taxes, assessments, or similar charges, incurred in the
ordinary course of business and which are not yet due and payable;

(ii)    Pledges or deposits made in the ordinary course of business to secure
payment of workmen’s compensation or payroll taxes, or to participate in any
fund in connection with workmen’s compensation, unemployment insurance, old-age
pensions or other social security programs;

(iii)    Liens of mechanics, materialmen, warehousemen, carriers, or other like
Liens, securing obligations incurred in the ordinary course of business that are
not yet due and payable and Liens of landlords securing obligations to pay lease
payments that are not yet due and payable or in default;

(iv)    Good-faith pledges or deposits made in the ordinary course of business
to secure performance of bids, tenders, contracts (other than for the repayment
of borrowed money) or leases, not in excess of the aggregate amount due
thereunder, or to secure statutory obligations, or surety, appeal, indemnity,
performance or other similar bonds required in the ordinary course of business;

(v)    Encumbrances consisting of zoning restrictions, easements or other
restrictions on the use of real property, none of which materially impairs the
use of such property or the value thereof, and none of which is violated in any
material respect by existing or proposed structures or land use;

(vi)    Liens, security interests and mortgages in favor of the Administrative
Agent for the benefit of the Lenders and their Affiliates securing the
Obligations (including Lender Provided Interest Rate Hedges and Other Lender
Provided Financial Services Obligations);

 

- 22 -



--------------------------------------------------------------------------------

(vii)    Any Lien existing on the date of this Agreement and described on
Schedule 1.1(P), provided that the principal amount secured thereby is not
hereafter increased, and no additional assets become subject to such Lien;

(viii)    Purchase Money Security Interests and capitalized leases; provided
that (A) the aggregate amount of loans and deferred payments secured by such
Purchase Money Security Interests and capitalized leases shall not exceed
$5,000,000 in the aggregate at any one time outstanding (excluding for the
purpose of this computation any loans or deferred payments secured by Liens
described on Schedule 1.1(P)), and (B) such Liens shall be limited to the assets
acquired with such purchase money financing or leased pursuant to such capital
lease;

(ix)    Liens securing judgments for the payment of money not constituting an
Event of Default under Section 9.1; [Default]

(x)    Liens in favor of customs and revenue authorities arising as a matter of
law to secure payment of customs duties in connection with the importation of
goods in the ordinary course of business;

(xi)    Liens (i) of a collection bank (including those arising under
Section 4-210 of the Uniform Commercial Code) on the items in the course of
collection and (ii) in favor of a banking or other financial institution arising
as a matter of law encumbering deposits or other funds maintained with a
financial institution (including the right of set off) and which are within the
general parameters customary in the banking industry;

(xii)    Liens that are contractual rights of set-off (i) relating to the
establishment of depository relations with banks or other financial institutions
not given in connection with the incurrence of Indebtedness, (ii) relating to
pooled deposit or sweep accounts of the Borrower or any Subsidiary to permit
satisfaction of overdraft or similar obligations incurred in the ordinary course
of business of the Borrower or its Subsidiaries or (iii) relating to purchase
orders and other agreements entered into with customers of the Borrower or any
Subsidiary in the ordinary course of business;

(xiii)    with respect to any Foreign Subsidiary, other Liens and privileges
arising mandatorily by Law;

(xiv)    Liens arising in connection with the title of (i) any lessor or
sublessor under any true lease of any equipment or property, including as
reflected in any precautionary Uniform Commercial Code financing statement
filing (or similar filings) or (ii) any licensor or sublicensor under any
license of any intellectual property of such licensor or sublicensor including
as reflected in any precautionary Uniform Commercial Code financing statement
filing (or similar filings) regarding intellectual property licenses;

(xv)    Liens on any property of a Person existing at the time such Person or
such property is acquired to the extent permitted hereunder; provided that such
Liens (i) do not extend to property not subject to such Liens at the time of
such acquisition (other than improvements thereon and proceeds (including
insurance proceeds) thereof) and (ii) are not created in anticipation or
contemplation of such acquisition; and

(xvi)    The following, (A) if the validity or amount thereof is being contested
in good faith by appropriate and lawful proceedings diligently conducted so long
as levy and execution thereon have been stayed and continue to be stayed or
(B) if a final judgment is entered and such judgment is discharged within thirty
(30) days of entry, and in either case they do not affect the Collateral or, in
the aggregate,

 

- 23 -



--------------------------------------------------------------------------------

materially impair the ability of any Loan Party to perform its Obligations
hereunder or under the other Loan Documents:

(1)    Claims or Liens for taxes, assessments or charges due and payable and
subject to interest or penalty; provided that the applicable Loan Party
maintains such reserves or other appropriate provisions as shall be required by
GAAP and pays all such taxes, assessments or charges forthwith upon the
commencement of proceedings to foreclose any such Lien;

(2)    Claims, Liens or encumbrances upon, and defects of title to, real or
personal property other than the Collateral, including any attachment of
personal or real property or other legal process prior to adjudication of a
dispute on the merits;

(3)    Claims or Liens of mechanics, materialmen, warehousemen, carriers, or
other statutory nonconsensual Liens; or

(4)    Liens resulting from final judgments or orders described in Section 9.1.7
[Final Judgments or Orders].

Person shall mean any individual, corporation, partnership, limited liability
company, association, joint-stock company, trust, unincorporated organization,
joint venture, government or political subdivision or agency thereof, or any
other entity.

Plan means any employee benefit plan within the meaning of Section 3(3) of ERISA
(including a Pension Plan), maintained for employees of the Borrower or any
member of the ERISA Group or any such Plan to which the Borrower or any member
of the ERISA Group is required to contribute on behalf of any of its employees.

Pledge Agreement shall mean the Pledge Agreement executed and delivered as of
the Closing Date by each of the Loan Parties to the Administrative Agent for the
benefit of the Lenders, as the same may be amended, restated, amended and
restated, modified or otherwise supplemented from time to time.

PNC shall mean PNC Bank, National Association, its successors and assigns.

Potential Default shall mean any event or condition which with notice or passage
of time, or both, would constitute an Event of Default.

Prime Rate shall mean the interest rate per annum announced from time to time by
the Administrative Agent at its Principal Office as its then prime rate, which
rate may not be the lowest or most favorable rate then being charged commercial
borrowers or others by the Administrative Agent. Any change in the Prime Rate
shall take effect at the opening of business on the day such change is
announced.

Principal Office shall mean the main banking office of the Administrative Agent
in Pittsburgh, Pennsylvania.

Prior Security Interest shall mean a valid and enforceable perfected
first-priority security interest under the UCC in the Collateral which is
subject only to statutory Liens for taxes not yet due and payable or Purchase
Money Security Interests.

 

- 24 -



--------------------------------------------------------------------------------

Pro Forma Basis and Pro Forma Effect shall mean, for purposes of calculating
Consolidated EBITDA for any period during which one or more Specified
Transactions occurs, that such Specified Transaction (and all other Specified
Transactions that have been consummated during the applicable period) shall be
deemed to have occurred as of the first day of the applicable period of
measurement and all income statement items (whether positive or negative)
attributable to the Property or Person disposed of in a Specified Disposition
shall be excluded and all income statement items (whether positive or negative)
attributable to the Property or Person acquired in a Permitted Acquisition shall
be included (provided that such income statement items to be included are
reflected in financial statements or other financial data reasonably acceptable
to the Administrative Agent and based upon reasonable assumptions and
calculations which are expected to have a continuous impact).

Pro Forma Compliance shall mean, with respect to any transaction, that such
transaction does not cause, create or result in a Default after giving Pro Forma
Effect, based upon the results of operations for the most recently completed
Measurement Period to (a) such transaction and (b) all other transactions which
are contemplated or required to be given Pro Forma Effect hereunder that have
occurred on or after the first day of the relevant Measurement Period.

PTE shall mean a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

Published Rate shall mean the rate of interest published each Business Day in
The Wall Street Journal “Money Rates” listing under the caption “London
Interbank Offered Rates” for a one month period (or, if no such rate is
published therein for any reason, then the Published Rate shall be the rate at
which U.S. dollar deposits are offered by leading banks in the London interbank
deposit market for a one month period as published in another publication
selected by the Administrative Agent).

Purchase Money Security Interest shall mean Liens upon tangible personal
property securing loans to any Loan Party or Subsidiary of a Loan Party or
deferred payments by such Loan Party or Subsidiary for the purchase of such
tangible personal property.

Qualified ECP Loan Party shall mean each Loan Party that on the Eligibility Date
is (a) a corporation, partnership, proprietorship, organization, trust, or other
entity other than a “commodity pool” as defined in Section 1a(10) of the CEA and
CFTC regulations thereunder that has total assets exceeding $10,000,000, or
(b) an Eligible Contract Participant that can cause another person to qualify as
an Eligible Contract Participant on the Eligibility Date under
Section 1a(18)(A)(v)(II) of the CEA by entering into or otherwise providing a
“letter of credit or keepwell, support, or other agreement” for purposes of
Section 1a(18)(A)(v)(II) of the CEA.

Ratable Share shall mean the proportion that a Lender’s Commitment (excluding
the Swing Loan Commitment) bears to the Commitments (excluding the Swing Loan
Commitment) of all of the Lenders, provided that in the case of Section 2.10
[Defaulting Lenders] when a Defaulting Lender shall exist, “Ratable Share” shall
mean the percentage of the aggregate Commitments (disregarding any Defaulting
Lender’s Commitment) represented by such Lender’s Commitment. If the Commitments
have terminated or expired, the Ratable Share shall be determined based upon the
Commitments (excluding the Swing Loan Commitment) most recently in effect,
giving effect to any assignments.

Recipient shall mean (i) the Administrative Agent, (ii) any Lender and (iii) the
Issuing Lender, as applicable.

Reimbursement Obligation shall have the meaning specified in Section 2.9.3.1
[Disbursements, Reimbursement].

 

- 25 -



--------------------------------------------------------------------------------

Related Parties shall mean, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person’s Affiliates.

Relief Proceeding shall mean any proceeding seeking a decree or order for relief
in respect of any Loan Party or Subsidiary of a Loan Party in a voluntary or
involuntary case under any applicable bankruptcy, insolvency, reorganization or
other similar law now or hereafter in effect, or for the appointment of a
receiver, liquidator, assignee, custodian, trustee, sequestrator, conservator
(or similar official) of any Loan Party or Subsidiary of a Loan Party for any
substantial part of its property, or for the winding-up or liquidation of its
affairs, or an assignment for the benefit of its creditors.

Reportable Compliance Event shall mean that any Covered Entity becomes a
Sanctioned Person, or is indicted, arraigned, investigated or custodially
detained, or receives an inquiry from regulatory or law enforcement officials,
in connection with any Anti-Terrorism Law or any predicate crime to any
Anti-Terrorism Law, or self-discovers facts or circumstances implicating any
aspect of its operations with the actual or possible violation of any
Anti-Terrorism Law.

Required Lender Percentage shall mean a percentage greater than 50% of the
aggregate amount of the Revolving Credit Commitments of the Lenders (excluding
any Defaulting Lender) or, after the termination of the Revolving Credit
Commitments, the outstanding Revolving Credit Loans and Ratable Share of Letter
of Credit Obligations of the Lenders (excluding any Defaulting Lender).

Required Lenders shall mean (i) if there are fewer than three Lenders, all
Lenders, (ii) if there are three Lenders, at least two Lenders and Lenders
holding the Required Lender Percentage and (iii) if there are four or more
Lenders, Lenders holding the Required Lender Percentage. For purposes of this
definition, Lenders which are Affiliates of one another shall be deemed one
Lender.

Required Share shall have the meaning assigned to such term in Section 5.11
[Settlement Date Procedures].

Revolving Credit Commitment shall mean, as to any Lender at any time, the amount
initially set forth opposite its name on Schedule 1.1(B) in the column labeled
“Amount of Commitment for Revolving Credit Loans,” as such Commitment is
thereafter assigned or modified and Revolving Credit Commitments shall mean the
aggregate Revolving Credit Commitments of all of the Lenders.

Revolving Credit Facility shall mean the revolving loan facility provided
pursuant to Article 2.

Revolving Credit Loans shall mean collectively and Revolving Credit Loan shall
mean separately all Revolving Credit Loans or any Revolving Credit Loan made by
the Lenders or one of the Lenders to the Borrower pursuant to Section 2.1
[Revolving Credit Commitments] or 2.9.3 [Disbursements, Reimbursement].

Revolving Facility Usage shall mean at any time the sum of the outstanding
Revolving Credit Loans, the outstanding Swing Loans, and the Letter of Credit
Obligations.

Sanctioned Country shall mean a country, territory or region that is, or whose
government is, subject to a sanctions program maintained by any Compliance
Authority or under any Anti-Terrorism Law or that is the subject of Sanctions
including, without limitation, the Crimea Region, Cuba, Iran, North Korea and
Syria.

 

- 26 -



--------------------------------------------------------------------------------

Sanctioned Person shall mean (a) any Person that is, or is owned or controlled
by Persons that are, the subject of any Sanctions or located, organized or
resident in a Sanctioned Country or (b) any individual person, group, regime,
entity or thing listed or otherwise recognized as a specially designated,
prohibited, sanctioned or debarred person or entity, or subject to any
limitations or prohibitions (including but not limited to the blocking of
property or rejection of transactions), under any order or directive of any
Compliance Authority or otherwise subject to, or specially designated under, any
sanctions program maintained by any Compliance Authority.

Sanctions shall mean any sanctions administered or enforced by any Compliance
Authority or other relevant sanctions authority.

Security Agreement shall mean the Security Agreement executed and delivered as
of the Closing Date by each of the Loan Parties to the Administrative Agent for
the benefit of the Lenders, as the same may be amended, restated, amended and
restated, modified or otherwise supplemented from time to time.

Settlement Date shall mean the Business Day on which the Administrative Agent
elects to effect settlement pursuant to Section 5.11 [Settlement Date
Procedures].

Solvent shall mean, with respect to any Person on any date of determination,
taking into account such right of reimbursement, contribution or similar right
available to such Person from other Persons, that on such date: (i) the fair
value of the property of such Person is greater than the total amount of
liabilities, including, without limitation, contingent liabilities, of such
Person, (ii) the present fair saleable value of the assets of such Person is not
less than the amount that will be required to pay the probable liability of such
Person on its debts as they become absolute and matured, (iii) such Person is
able to realize upon its assets and pay its debts and other liabilities,
contingent obligations and other commitments as they mature in the normal course
of business, (iv) such Person does not intend to, and does not believe that it
will, incur debts or liabilities beyond such Person’s ability to pay as such
debts and liabilities mature, and (v) such Person is not engaged in business or
a transaction, and is not about to engage in business or a transaction, for
which such Person’s property would constitute unreasonably small capital after
giving due consideration to the prevailing practice in the industry in which
such Person is engaged. In computing the amount of contingent liabilities at any
time, it is intended that such liabilities will be computed at the amount which,
in light of all the facts and circumstances existing at such time, represents
the amount that can reasonably be expected to become an actual or matured
liability.

Specified Acquisition shall mean the Acquisition identified to the
Administrative Agent in writing prior to the date hereof.

Specified Disposition shall mean any Asset Disposition having gross proceeds in
excess of $5,000,000.

Specified Transactions shall mean (a) any Specified Disposition, (b) any
Permitted Acquisition and (c) the Transactions.

Standard & Poor’s shall mean Standard & Poor’s Ratings Services, a division of
The McGraw-Hill Companies, Inc.

Statements shall have the meaning specified in Section 6.1.6(i) [Historical
Statements].

 

- 27 -



--------------------------------------------------------------------------------

Subsidiary of any Person at any time shall mean any corporation, trust,
partnership, limited liability company or other business entity (i) of which
more than 50% of the outstanding voting securities or other interests normally
entitled to vote for the election of one or more directors or trustees
(regardless of any contingency which does or may suspend or dilute the voting
rights) is at such time owned directly or indirectly by such Person or one or
more of such Person’s Subsidiaries, or (ii) which is controlled or capable of
being controlled by such Person or one or more of such Person’s Subsidiaries;
provided, however that Excluded Subsidiaries shall not constitute Subsidiaries
hereunder or under the other Loan Documents.

Subsidiary Equity Interests shall have the meaning specified in Section 6.1.2
[Subsidiaries and Owners; Investment Companies].

Swap shall mean any “swap” as defined in Section 1a(47) of the CEA and
regulations thereunder, other than (a) a swap entered into, or subject to the
rules of, a board of trade designated as a contract market under Section 5 of
the CEA, or (b) a commodity option entered into pursuant to CFTC Regulation
32.3(a).

Swap Obligation shall mean any obligation to pay or perform under any agreement,
contract or transaction that constitutes a Swap which is also a Lender Provided
Interest Rate Hedge, or a Lender Provided Foreign Currency Hedge.

Swing Loan Commitment shall mean PNC’s commitment to make Swing Loans to the
Borrower pursuant to Section 2.1.2 [Swing Loan Commitment] hereof in an
aggregate principal amount up to $25,000,000.

Swing Loan Lender shall mean PNC, in its capacity as a lender of Swing Loans.

Swing Loan Note shall mean the Swing Loan Note of the Borrower in the form of
Exhibit 1.1(N)(2) evidencing the Swing Loans, together with all amendments,
extensions, renewals, replacements, refinancings or refundings thereof in whole
or in part.

Swing Loan Request shall mean a request for Swing Loans made in accordance with
Section 2.5.2 [Swing Loan Requests] hereof.

Swing Loans shall mean collectively and Swing Loan shall mean separately all
Swing Loans or any Swing Loan made by PNC to the Borrower pursuant to
Section 2.1.2 [Swing Loan Commitment] hereof.

Taxes shall mean all present or future taxes, levies, imposts, duties,
deductions, withholdings (including backup withholding), assessments, fees or
other charges imposed by any Official Body, including any interest, additions to
tax or penalties applicable thereto.

Transaction Costs shall have the meaning specified in the definition of
“Transactions”.

Transactions shall mean, collectively, (a) the execution and delivery of this
Agreement and the making of the Loans on the Closing Date, (b) the Existing
Indebtedness Refinancing and (c) the payment of all fees, costs and expenses
incurred in connection with the transactions described in the foregoing
provisions of this definition (the “Transaction Costs”).

UCC shall mean the Uniform Commercial Code as in effect from time to time in the
State of New York.

UCP shall have the meaning specified in Section 11.11.1 [Governing Law].

 

- 28 -



--------------------------------------------------------------------------------

UETA shall mean the Uniform Electronic Transactions Act or other laws governing
electronic contracts and signatures as are now or hereafter adopted in the
applicable jurisdiction.

Unfinanced Capital Expenditures shall mean capital expenditures paid in cash and
which are not financed with borrowed funds or which are financed solely with a
Revolving Credit Loan and are capitalized on the Loan Parties’ balance sheet.

U.S. Person shall mean any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

U.S. Tax Compliance Certificate shall have the meaning specified in
Section 5.9.7 [Status of Lenders].

USA Patriot Act shall mean the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001,
Public Law 107-56, as the same has been, or shall hereafter be, renewed,
extended, amended or replaced.

Withholding Agent shall mean any Loan Party and the Administrative Agent.

Write-Down and Conversion Powers shall mean, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

1.2    Construction. Unless the context of this Agreement otherwise clearly
requires, the following rules of construction shall apply to this Agreement and
each of the other Loan Documents: (i) references to the plural include the
singular, the plural, the part and the whole and the words “include,” “includes”
and “including” shall be deemed to be followed by the phrase “without
limitation”; (ii) the word “will” shall be construed to have the same meaning
and effect as the word “shall”; (iii) the words “hereof,” “herein,” “hereunder,”
“hereto” and similar terms in this Agreement or any other Loan Document refer to
this Agreement or such other Loan Document as a whole; (iv) article, section,
subsection, clause, schedule and exhibit references are to this Agreement or
other Loan Document, as the case may be, unless otherwise specified;
(v) reference to any Person includes such Person’s successors and assigns;
(vi) reference to this Agreement or any other Loan Document, means this
Agreement or such other Loan Document, together with the schedules and exhibits
hereto or thereto, as amended, modified, replaced, substituted for, superseded
or restated from time to time (subject to any restrictions thereon specified in
this Agreement or the other applicable Loan Document); (vii) relative to the
determination of any period of time, “from” means “from and including,” “to”
means “to but excluding,” and “through” means “through and including”; (viii)
any reference to any law or regulation herein shall, unless otherwise specified,
refer to such law or regulation as amended, modified or supplemented from time
to time; (ix) the words “asset” and “property” shall be construed to have the
same meaning and effect and to refer to any and all tangible and intangible
assets and properties, including cash, securities, accounts and contract rights,
(x) whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms; (xi) section headings herein
and in each other Loan Document are included for convenience and shall not
affect the interpretation of this Agreement or such Loan Document, and
(xii) unless otherwise specified, all references herein to times of day shall
constitute references to Eastern Time.

1.3    Accounting Principles; Changes in GAAP. Except as otherwise provided in
this Agreement, all computations and determinations as to accounting or
financial matters and all financial statements to be delivered pursuant to this
Agreement shall be made and prepared in accordance with GAAP (including
principles of consolidation where appropriate), and all accounting or financial
terms shall have

 

- 29 -



--------------------------------------------------------------------------------

the meanings ascribed to such terms by GAAP. Notwithstanding the foregoing, if
the Borrower notifies the Administrative Agent in writing that the Borrower
wishes to amend any financial covenant in Section 8.2 [Negative Covenants] of
this Agreement, any related definition and/or the definition of the term
Leverage Ratio for purposes of interest, Letter of Credit Fee and Commitment Fee
determinations to eliminate the effect of any change in GAAP occurring after the
Closing Date on the operation of such financial covenants and/or interest,
Letter of Credit Fee or Commitment Fee determinations (or if the Administrative
Agent notifies the Borrower in writing that the Required Lenders wish to amend
any financial covenant in Section 8.2 [Negative Covenants], any related
definition and/or the definition of the term Leverage Ratio for purposes of
interest, Letter of Credit Fee and Commitment Fee determinations to eliminate
the effect of any such change in GAAP), then the Administrative Agent, the
Lenders and the Borrower shall negotiate in good faith to amend such ratios or
requirements to preserve the original intent thereof in light of such change in
GAAP (subject to the approval of the Required Lenders); provided that, until so
amended, the Loan Parties’ compliance with such covenants and/or the definition
of the term Leverage Ratio for purposes of interest, Letter of Credit Fee and
Commitment Fee determinations shall be determined on the basis of GAAP in effect
immediately before the relevant change in GAAP became effective, until either
such notice is withdrawn or such covenants or definitions are amended in a
manner satisfactory to the Borrower and the Required Lenders, and the Loan
Parties shall provide to the Administrative Agent, concurrent with the delivery
of financial statements pursuant to Section 8.3.2 [Quarterly Financial
Statements] and 8.3.3 [Annual Financial Statements] of this Agreement, such
reconciliation statements as shall be reasonably requested by the Administrative
Agent. Notwithstanding the foregoing or anything in this Agreement to the
contrary, whenever in this Agreement it is necessary to determine whether a
lease is a capital lease or an operating lease, such determination shall be made
in a manner such that all liabilities related to operating leases, as defined by
Accounting Standards Codification 842 (or any other Accounting Standards
Codification or Financial Accounting Standard having a similar result or
effect), are excluded from the definition of Indebtedness and payments related
to operating leases are not included in Consolidated Interest Expense in part or
in whole (provided that all financial statements delivered to the Administrative
Agent in accordance with the terms of this Agreement shall be accompanied by a
schedule showing the adjustments necessary to reconcile such financial
statements with GAAP).

1.4    Successor LIBOR Rate Index.

1.4.1    If the Administrative Agent determines (which determination shall be
final and conclusive, absent manifest error) that either (a) (i) the
circumstances set forth in Section 4.4.1 [LIBOR Rate Unascertainable] have
arisen and are unlikely to be temporary, or (ii) the circumstances set forth in
Section 4.4.1 [LIBOR Rate Unascertainable] have not arisen but the applicable
supervisor or administrator (if any) of the LIBOR Rate or an Official Body
having jurisdiction over the Administrative Agent has made a public statement
identifying the specific date after which the LIBOR Rate shall no longer be used
for determining interest rates for loans (either such date, a “LIBOR Termination
Date”), or (b) a rate other than the LIBOR Rate has become a widely recognized
benchmark rate for newly originated loans in Dollars in the U.S. market, then
the Administrative Agent may (with the consent of Borrower) choose a replacement
index for the LIBOR Rate and make adjustments to applicable margins and related
amendments to this Agreement as referred to below such that, to the extent
practicable, the all-in interest rate based on the replacement index will be
substantially equivalent to the all-in LIBOR Rate-based interest rate in effect
prior to its replacement.

1.4.2    The Administrative Agent and the Borrower shall enter into an amendment
to this Agreement to reflect the replacement index, the adjusted margins and
such other related amendments as may be appropriate, in the discretion of the
Administrative Agent, for the implementation and administration of the
replacement index-based rate. Notwithstanding anything to the contrary in this
Agreement or the other Loan Documents (including, without limitation,
Section 11.1 [Modifications, Amendments or Waivers]), such amendment shall
become effective without any further action or consent

 

- 30 -



--------------------------------------------------------------------------------

of any other party to this Agreement at 5:00 p.m. on the tenth (10th) Business
Day after the date a draft of the amendment is provided to the Lenders, unless
the Administrative Agent receives, on or before such tenth (10th) Business Day,
a written notice from the Required Lenders stating that such Lenders object to
such amendment.

1.4.3    Selection of the replacement index, adjustments to the applicable
margins, and amendments to this Agreement (a) will be determined with due
consideration to the then-current market practices for determining and
implementing a rate of interest for newly originated loans in the United States
and loans converted from a LIBOR Rate-based rate to a replacement index-based
rate, and (b) may also reflect adjustments to account for (i) the effects of the
transition from the LIBOR Rate to the replacement index and (ii) yield- or
risk-based differences between the LIBOR Rate and the replacement index.

1.4.4    Until an amendment reflecting a new replacement index in accordance
with this Section 1.4 [Successor LIBOR Rate Index] is effective, each advance,
conversion and renewal of a Loan under the LIBOR Rate Option will continue to
bear interest with reference to the LIBOR Rate; provided however, that if the
Administrative Agent determines (which determination shall be final and
conclusive, absent manifest error) that a LIBOR Termination Date has occurred,
then following the LIBOR Termination Date, all Loans as to which the LIBOR Rate
Option would otherwise apply shall automatically be converted to the Base Rate
Option until such time as an amendment reflecting a replacement index and
related matters as described above is implemented. Notwithstanding anything to
the contrary contained herein, if at any time the replacement index would be
less than zero (0.00), such rate shall be deemed to be zero (0.00) for purposes
of this Agreement.

1.4.5    The Administrative Agent does not warrant, nor accept responsibility,
nor shall the Administrative Agent have any liability with respect to the
administration, submission or any other matter related to the rates in the
definition of “LIBOR Rate” or with respect to any rate that is an alternative or
replacement for or successor to such rate or the effect of any of the foregoing,
or of any amendments to this Agreement implemented by Section 1.4.2.

1.5    Divisions. For all purposes under the Loan Documents, in connection with
any division or plan of division under Delaware law (or any comparable event
under a different jurisdiction’s laws): (a) if any asset, right, obligation or
liability of any Person becomes the asset, right, obligation or liability of a
different Person, then it shall be deemed to have been transferred from the
original Person to the subsequent Person, and (b) if any new Person comes into
existence, such new Person shall be deemed to have been organized on the first
date of its existence by the holders of its Capital Stock at such time.

1.6    Certain Calculations. Notwithstanding anything to the contrary herein,
the Leverage Ratio, the Fixed Charge Coverage Ratio or any other financial ratio
or test, shall be calculated on a Pro Forma Basis; provided that notwithstanding
the foregoing, when calculating the Leverage Ratio for purposes of determining
compliance with the financial covenant set forth in Section 8.2.15 [Maximum
Leverage Ratio], any Specified Transaction and any related adjustment
contemplated in the definition of Pro Forma Basis (and corresponding provisions
of the definition of Consolidated EBITDA) that occurred subsequent to the end of
the applicable Measurement Period shall not be given Pro Forma Effect; provided
however that voluntary prepayments and debt repurchases made pursuant to
Section 5.6 [Voluntary Prepayments] on or prior to the date the Compliance
Certificate is due with regard to the calculation of such financial covenant
shall be given Pro Forma Effect for purposes of calculating such financial
covenant. In making any determination on a Pro Forma Basis, or Pro Forma
Compliance or of Pro Forma Effect, calculations shall be made in good faith by
an Authorized Officer.

 

- 31 -



--------------------------------------------------------------------------------

2.    REVOLVING CREDIT AND SWING LOAN FACILITIES

2.1    Revolving Credit Commitments.

2.1.1    Revolving Credit Loans. Subject to the terms and conditions hereof and
relying upon the representations and warranties herein set forth, each Lender
severally agrees to make Revolving Credit Loans to the Borrower at any time or
from time to time on or after the date hereof to the Expiration Date; provided
that after giving effect to each such Loan: (i) the aggregate amount of
Revolving Credit Loans from such Lender shall not exceed such Lender’s Revolving
Credit Commitment minus such Lender’s Ratable Share of the outstanding Swing
Loans and Letter of Credit Obligations and (ii) the Revolving Facility Usage
shall not exceed the Revolving Credit Commitments. Within such limits of time
and amount and subject to the other provisions of this Agreement, the Borrower
may borrow, repay and reborrow pursuant to this Section 2.1. For the avoidance
of doubt, if at any time the Revolving Facility Usage exceeds the Revolving
Credit Commitments, the Borrower shall immediately repay the amount of such
excess, including any amounts due pursuant to Section 5.10 [Indemnity].

2.1.2    Swing Loan Commitment. Subject to the terms and conditions hereof and
relying upon the representations and warranties herein set forth, and in order
to facilitate loans and repayments between Settlement Dates, Swing Loan Lender
may, at its option, cancelable at any time for any reason whatsoever, make swing
loans (the “Swing Loans”) to the Borrower at any time or from time to time after
the date hereof to, but not including, the Expiration Date, in an aggregate
principal amount up to but not in excess of $25,000,000, provided that after
giving effect to such Loan, the Revolving Facility Usage shall not exceed the
aggregate Revolving Credit Commitments of the Lenders. Within such limits of
time and amount and subject to the other provisions of this Agreement, the
Borrower may borrow, repay and reborrow pursuant to this Section 2.1.2. The
making of any Swing Loan will reduce the Borrower’s availability under the
Revolving Credit Commitment on a dollar-for-dollar basis.

2.2    Nature of Lenders’ Obligations with Respect to Revolving Credit Loans.
Each Lender shall be obligated to participate in each request for Revolving
Credit Loans pursuant to Section 2.5 [Revolving Credit Loan Requests; Swing Loan
Requests] in accordance with its Ratable Share. The aggregate of each Lender’s
Revolving Credit Loans outstanding hereunder to the Borrower at any time shall
never exceed its Revolving Credit Commitment minus its Ratable Share of the
outstanding Swing Loans and Letter of Credit Obligations. The obligations of
each Lender hereunder are several. The failure of any Lender to perform its
obligations hereunder shall not affect the Obligations of the Borrower to any
other party nor shall any other party be liable for the failure of such Lender
to perform its obligations hereunder. The Lenders shall have no obligation to
make Revolving Credit Loans hereunder on or after the Expiration Date.

2.3    Commitment Fees. Accruing from the date hereof until the Expiration Date,
the Borrower agrees to pay to the Administrative Agent for the account of each
Lender according to its Ratable Share, a nonrefundable commitment fee (the
“Commitment Fee”) equal to the Applicable Commitment Fee Rate (computed on the
basis of a year of 365 or 366 days, as the case may be, and actual days elapsed)
multiplied by the average daily difference between the amount of: (i) the
Revolving Credit Commitments and (ii) the Revolving Facility Usage (provided
however, that solely in connection with determining the share of each Lender in
the Commitment Fee, the Revolving Facility Usage with respect to the portion of
the Commitment Fee allocated to PNC shall include the full amount of the
outstanding Swing Loans, and with respect to the portion of the Commitment Fee
allocated by the Administrative Agent to all of the Lenders other than PNC, such
portion of the Commitment Fee shall be calculated (according to each such
Lender’s Ratable Share) as if the Revolving Facility Usage excludes the
outstanding Swing Loans); provided, further, that any Commitment Fee accrued
with respect to the Revolving Credit Commitment of a Defaulting Lender during
the period prior to the time such Lender became a Defaulting Lender and unpaid
at such time shall not be payable by the Borrower so long as such Lender shall
be a Defaulting Lender except to the extent that such Commitment Fee shall
otherwise have been due and payable by the Borrower prior to such time;

 

- 32 -



--------------------------------------------------------------------------------

and provided further that no Commitment Fee shall accrue with respect to the
Revolving Credit Commitment of a Defaulting Lender so long as such Lender shall
be a Defaulting Lender. Subject to the proviso in the directly preceding
sentence, all Commitment Fees shall be payable in arrears on each Payment Date.

2.4    Reduction of Revolving Credit Commitments. The Borrower shall have the
right at any time after the Closing Date upon five (5) days prior written notice
to the Administrative Agent to permanently reduce (ratably among the Lenders in
proportion to their Ratable Shares) the Revolving Credit Commitments, in a
minimum amount of $5,000,000 and whole multiples of $1,000,000, or to terminate
completely the Revolving Credit Commitments, without penalty or premium except
as hereinafter set forth; provided that no such termination or reduction of
Revolving Credit Commitments shall be permitted if, after giving effect thereto
and to any prepayments of the Revolving Credit Loans made on the effective date
thereof, the Revolving Facility Usage would exceed the aggregate Revolving
Credit Commitments of the Lenders. Any such reduction or termination shall be
accompanied by prepayment of the Notes, together with outstanding Commitment
Fees, and the full amount of interest accrued on the principal sum to be prepaid
(and all amounts referred to in Section 5.10 [Indemnity] hereof) to the extent
necessary to cause the aggregate Revolving Facility Usage after giving effect to
such prepayments to be equal to or less than the Revolving Credit Commitments as
so reduced or terminated. Any notice to reduce the Revolving Credit Commitments
under this Section 2.4 shall be irrevocable.

2.5    Revolving Credit Loan Requests; Swing Loan Requests.

2.5.1    Revolving Credit Loan Requests. Except as otherwise provided herein,
the Borrower may from time to time prior to the Expiration Date request the
Lenders to make Revolving Credit Loans, or renew or convert the Interest Rate
Option applicable to existing Revolving Credit Loans pursuant to Section 4.2
[Interest Periods], by delivering to the Administrative Agent, not later than
10:00 a.m.: (i) three (3) Business Days prior to the proposed Borrowing Date
with respect to the making of Revolving Credit Loans to which the LIBOR Rate
Option applies or the conversion to or the renewal of the LIBOR Rate Option for
any Loans; and (ii) the same Business Day of the proposed Borrowing Date with
respect to the making of a Revolving Credit Loan to which the Base Rate Option
applies or the last day of the preceding Interest Period with respect to the
conversion to the Base Rate Option for any Loan, of a duly completed request
therefor substantially in the form of Exhibit 2.5.1 or a request by telephone
immediately confirmed in writing by letter, facsimile or telex in such form
(each, a “Loan Request”), it being understood that the Administrative Agent may
rely on the authority of any individual making such a telephonic request without
the necessity of receipt of such written confirmation. Each Loan Request shall
be irrevocable and shall specify the aggregate amount of the proposed Loans
comprising each Borrowing Tranche, and, if applicable, the Interest Period,
which amounts shall be in (x) integral multiples of $250,000 and not less than
$1,000,000 for each Borrowing Tranche under the LIBOR Rate Option, and
(y) integral multiples of $100,000 and not less than $250,000 for each Borrowing
Tranche under the Base Rate Option.

2.5.2    Swing Loan Requests. Except as otherwise provided herein, the Borrower
may from time to time prior to the Expiration Date request the Swing Loan Lender
to make Swing Loans by delivery to the Swing Loan Lender not later than 12:00
noon on the proposed Borrowing Date of a duly completed request therefor
substantially in the form of Exhibit 2.5.2 hereto or a request by telephone
immediately confirmed in writing by letter, facsimile or telex (each, a “Swing
Loan Request”), it being understood that the Administrative Agent may rely on
the authority of any individual making such a telephonic request without the
necessity of receipt of such written confirmation. Each Swing Loan Request shall
be irrevocable and shall specify the proposed Borrowing Date and the principal
amount of such Swing Loan, which shall be not less than $25,000.

 

- 33 -



--------------------------------------------------------------------------------

2.6    Making Revolving Credit Loans and Swing Loans; Presumptions by the
Administrative Agent; Repayment of Revolving Credit Loans; Borrowings to Repay
Swing Loans.

2.6.1    Making Revolving Credit Loans. The Administrative Agent shall, promptly
after receipt by it of a Loan Request pursuant to Section 2.5 [Revolving Credit
Loan Requests; Swing Loan Requests], notify the Lenders of its receipt of such
Loan Request specifying the information provided by the Borrower and the
apportionment among the Lenders of the requested Revolving Credit Loans as
determined by the Administrative Agent in accordance with Section 2.2 [Nature of
Lenders’ Obligations with Respect to Revolving Credit Loans]. Each Lender shall
remit the principal amount of each Revolving Credit Loan to the Administrative
Agent such that the Administrative Agent is able to, and the Administrative
Agent shall, to the extent the Lenders have made funds available to it for such
purpose and subject to Section 7.2 [Each Loan or Letter of Credit], fund such
Revolving Credit Loans to the Borrower in U.S. Dollars and immediately available
funds at the Principal Office prior to 2:00 p.m., on the applicable Borrowing
Date; provided that if any Lender fails to remit such funds to the
Administrative Agent in a timely manner, the Administrative Agent may elect in
its sole discretion to fund with its own funds the Revolving Credit Loans of
such Lender on such Borrowing Date, and such Lender shall be subject to the
repayment obligation in Section 2.6.2 [Presumptions by the Administrative
Agent].

2.6.2    Presumptions by the Administrative Agent. Unless the Administrative
Agent shall have received notice from a Lender prior to the proposed date of any
Loan that such Lender will not make available to the Administrative Agent such
Lender’s share of such Loan, the Administrative Agent may assume that such
Lender has made such share available on such date in accordance with
Section 2.6.1 [Making Revolving Credit Loans] and may, in reliance upon such
assumption, make available to the Borrower a corresponding amount. In such
event, if a Lender has not in fact made its share of the applicable Loan
available to the Administrative Agent, then the applicable Lender and the
Borrower severally agree to pay to the Administrative Agent forthwith on demand
such corresponding amount with interest thereon, for each day from and including
the date such amount is made available to the Borrower to but excluding the date
of payment to the Administrative Agent, at: (i) in the case of a payment to be
made by such Lender, the greater of the Federal Funds Effective Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation and (ii) in the case of a payment to be made by the
Borrower, the interest rate applicable to Loans under the Base Rate Option. If
such Lender pays its share of the applicable Loan to the Administrative Agent,
then the amount so paid shall constitute such Lender’s Loan. Any payment by the
Borrower shall be without prejudice to any claim the Borrower may have against a
Lender that shall have failed to make such payment to the Administrative Agent.

2.6.3    Making Swing Loans. So long as Swing Loan Lender elects to make Swing
Loans, Swing Loan Lender shall, after receipt by it of a Swing Loan Request
pursuant to Section 2.5.2 [Swing Loan Requests] fund such Swing Loan to the
Borrower in U.S. Dollars and immediately available funds at the Principal Office
prior to 4:00 p.m. on the Borrowing Date.

2.6.4    Repayment of Revolving Credit Loans. The Borrower shall repay the
Revolving Credit Loans together with all outstanding interest thereon on the
Expiration Date.

2.6.5    Borrowings to Repay Swing Loans. PNC may, at its option, exercisable at
any time for any reason whatsoever, demand repayment of the Swing Loans, and
each Lender shall make a Revolving Credit Loan in an amount equal to such
Lender’s Ratable Share of the aggregate principal amount of the outstanding
Swing Loans, plus, if PNC so requests, accrued interest thereon, provided that
no Lender shall be obligated in any event to make Revolving Credit Loans in
excess of its Revolving Credit Commitment minus its Ratable Share of Letter of
Credit Obligations. Revolving Credit Loans made pursuant to the preceding
sentence shall bear interest at the Base Rate Option and shall be deemed to have
been properly requested in accordance with Section 2.5.1 [Revolving Credit Loan
Requests] without regard

 

- 34 -



--------------------------------------------------------------------------------

to any of the requirements of that provision. PNC shall provide notice to the
Lenders (which may be telephonic or written notice by letter, facsimile or
telex) that such Revolving Credit Loans are to be made under this Section 2.6.5
and of the apportionment among the Lenders, and the Lenders shall be
unconditionally obligated to fund such Revolving Credit Loans (whether or not
the conditions specified in Section 2.5.1 [Revolving Credit Loan Requests] are
then satisfied) by the time PNC so requests, which shall not be earlier than
3:00 p.m. on the Business Day next after the date the Lenders receive such
notice from PNC.

2.6.6    Swing Loans Under Cash Management Agreements. In addition to making
Swing Loans pursuant to the foregoing provisions of Section 2.6.3 [Making Swing
Loans], without the requirement for a specific request from the Borrower
pursuant to Section 2.5.2 [Swing Loan Requests], PNC as the Swing Loan Lender
may make Swing Loans to the Borrower in accordance with the provisions of the
agreements between the Borrower and such Swing Loan Lender relating to the
Borrower’s deposit, sweep and other accounts at such Swing Loan Lender and
related arrangements and agreements regarding the management and investment of
the Borrower’s cash assets as in effect from time to time (the “Cash Management
Agreements”) to the extent of the daily aggregate net negative balance in the
Borrower’s accounts which are subject to the provisions of the Cash Management
Agreements. Swing Loans made pursuant to this Section 2.6.6 in accordance with
the provisions of the Cash Management Agreements shall: (i) be subject to the
limitations as to aggregate amount set forth in Section 2.1.2 [Swing Loan
Commitment], (ii) not be subject to the limitations as to individual amount set
forth in Section 2.5.2 [Swing Loan Requests], (iii) be payable by the Borrower,
both as to principal and interest, at the rates and times set forth in the Cash
Management Agreements (but in no event later than the Expiration Date), (iv) not
be made at any time after such Swing Loan Lender has received written notice of
the occurrence of an Event of Default and so long as such shall continue to
exist, or, unless consented to by the Required Lenders, a Potential Default and
so long as such shall continue to exist, (v) if not repaid by the Borrower in
accordance with the provisions of the Cash Management Agreements, be subject to
each Lender’s obligation pursuant to Section 2.6.5 [Borrowings to Repay Swing
Loans], and (vi) except as provided in the foregoing subsections (i) through
(v), be subject to all of the terms and conditions of this Section 2 [Revolving
Credit and Swing Loan Facilities].

2.7    Notes. The Obligation of the Borrower to repay the aggregate unpaid
principal amount of the Revolving Credit Loans and Swing Loans made to it by
each Lender, together with interest thereon, shall, at the option of such
Lender, be evidenced by a Revolving Credit Loan Note and a Swing Loan Note,
dated the Closing Date payable to such Lender and its registered assigns in a
face amount equal to the Revolving Credit Commitment or Swing Loan Commitment,
as applicable, of such Lender.

2.8    Use of Proceeds. The proceeds of the Loans shall be used (a) on the
Closing Date, to finance a portion of the Transactions and to pay Transaction
Costs incurred in connection therewith, and (b) thereafter, for working capital
required by the Loan Parties, for general corporate purposes and to finance
Permitted Acquisitions.

2.9    Letter of Credit Subfacility.

2.9.1    Issuance of Letters of Credit. The Borrower may at any time prior to
the Expiration Date request the issuance of a standby or trade letter of credit
(each a “Letter of Credit”) on behalf of itself or another Loan Party, or the
amendment or extension of an existing Letter of Credit, by delivering or
transmitting electronically, or having such other Loan Party deliver or transmit
electronically to the Issuing Lender (with a copy to the Administrative Agent) a
completed application and agreement for letters of credit, or request for such
amendment or extension, as applicable, in such form as the Issuing Lender may
specify from time to time by no later than 10:00 a.m. at least five (5) Business
Days, or such shorter period as may be agreed to by the Issuing Lender, in
advance of the proposed date of issuance. The

 

- 35 -



--------------------------------------------------------------------------------

Borrower shall authorize and direct the Issuing Lender to name the Borrower or
any Loan Party as the “Applicant” or “Account Party” of each Letter of Credit.
Promptly after receipt of any letter of credit application, the Issuing Lender
shall confirm with the Administrative Agent (by telephone or in writing) that
the Administrative Agent has received a copy of such Letter of Credit
application and if not, such Issuing Lender will provide the Administrative
Agent with a copy thereof.

2.9.1.1    Unless the Issuing Lender has received notice from any Lender, the
Administrative Agent or any Loan Party, at least one (1) day prior to the
requested date of issuance, amendment or extension of the applicable Letter of
Credit, that one or more applicable conditions in Section 7 [Conditions of
Lending and Issuance of Letters of Credit] is not satisfied, then, subject to
the terms and conditions hereof and in reliance on the agreements of the other
Lenders set forth in this Section 2.9, the Issuing Lender or any of the Issuing
Lender’s Affiliates will issue a Letter of Credit or agree to such amendment or
extension, provided that (A) each Letter of Credit shall (i) have a maximum
maturity of twelve (12) months from the date of issuance, and (ii) in no event
expire later than the Expiration Date (subject to Section 2.9.11 [Cash
Collateral]) and (B) in no event shall (i) the Letter of Credit Obligations
exceed, at any one time, $25,000,000 (the “Letter of Credit Sublimit”) or
(ii) the Revolving Facility Usage exceed, at any one time, the Revolving Credit
Commitments. Notwithstanding the foregoing, if the Borrower so requests in any
Letter of Credit application, the Issuing Lender may, in its sole discretion,
agree to issue a standby Letter of Credit with a one-year tenor that has
automatic extension provisions (each, an “Evergreen Letter of Credit”); provided
that any such Evergreen Letter of Credit shall permit the Issuing Lender to
prevent any such extension at least once in each twelve-month period (commencing
with the date of issuance of such Letter of Credit) by giving prior notice to
the beneficiary thereof not later than a day (the “Non-Extension Notice Date”)
in each such twelve-month period to be agreed upon by the Borrower and the
Issuing Lender at the time such Letter of Credit is issued. Unless otherwise
directed by the Issuing Lender, the Borrower shall not be required to make a
specific request to the Issuing Lender for any such extension. Once an Evergreen
Letter of Credit has been issued, the Lenders shall be deemed to have authorized
(but may not require) the Issuing Lender to permit the extension of such Letter
of Credit at any time to an expiration date not later than the Expiration Date
(subject to Section 2.9.11 [Cash Collateral]); provided, that the Issuing Lender
shall not (A) permit any such extension if (i) it has determined that it would
not be permitted, or would have no obligation, at such time to issue such Letter
of Credit in its extended form under the terms hereof (except that the
expiration date may be extended to a date that is no more than twelve
(12) months from the then-current expiration date) or (ii) it has received
notice (which may be in writing or by telephone (if promptly confirmed in
writing)) on or before the day that is seven (7) Business Days before the
Non-Extension Notice Date from the Administrative Agent that the Required
Lenders have elected not to permit such extension or (B) be obligated to permit
such extension if it has received notice (which may be in writing or by
telephone (if promptly confirmed in writing)) on or before the day that is seven
(7) Business Days before the Non-Extension Notice Date from the Administrative
Agent, any Lender or the Borrower that one or more of the applicable conditions
set forth in Section 7 [Conditions of Lending and Issuance of Letters of Credit]
is not then satisfied, and in each such case directing the Issuing Lender not to
permit such extension.

Any issuance of Letters of Credit will reduce the Borrower’s availability under
the Revolving Credit Commitment on a dollar-for-dollar basis. Each request by
the Borrower for the issuance, amendment or extension of a Letter of Credit
shall be deemed to be a representation by the Borrower that it shall be in
compliance with the preceding sentence and with Section 7 [Conditions of Lending
and Issuance of Letters of Credit] after giving effect to the requested
issuance, amendment or extension of such Letter of Credit. Promptly after its
delivery of any Letter of Credit or any amendment to a Letter of Credit to the
beneficiary thereof, the applicable Issuing Lender will also deliver to the
Borrower and the Administrative Agent a true and complete copy of such Letter of
Credit or amendment. Upon the request of the Administrative Agent, (x) if any
Issuing Lender has honored any full or partial drawing request under any Letter
of Credit and such drawing has resulting in a Letter of Credit Borrowing, or
(y) if, on the

 

- 36 -



--------------------------------------------------------------------------------

Expiration Date, any Letter of Credit Obligation for any reason remains
outstanding, Borrower shall, in each case, immediately Cash Collateralize the
then outstanding amount of all Letter of Credit Obligations. The Borrower hereby
grants to the Administrative Agent, for the benefit of each Issuing Lender and
the Lenders, a security interest in all Cash Collateral pledged pursuant to this
Section or otherwise under this Agreement.

2.9.1.2    Notwithstanding Section 2.9.1.1, the Issuing Lender shall not be
under any obligation to issue any Letter of Credit if (i) any order, judgment or
decree of any Official Body or arbitrator shall by its terms purport to enjoin
or restrain the Issuing Lender from issuing the Letter of Credit, or any Law
applicable to the Issuing Lender or any request or directive (whether or not
having the force of law) from any Official Body with jurisdiction over the
Issuing Lender shall prohibit, or request that the Issuing Lender refrain from,
the issuance of letters of credit generally or the Letter of Credit in
particular or shall impose upon the Issuing Lender with respect to the Letter of
Credit any restriction, reserve or capital requirement (for which the Issuing
Lender is not otherwise compensated hereunder) not in effect on the Closing
Date, or shall impose upon the Issuing Lender any unreimbursed loss, cost or
expense which was not applicable on the Closing Date and which the Issuing
Lender in good faith deems material to it, or (ii) the issuance of the Letter of
Credit would violate one or more policies of the Issuing Lender applicable to
letters of credit generally.

2.9.2    Letter of Credit Fees. The Borrower shall pay: (i) to the
Administrative Agent for the ratable account of the Lenders a fee (the “Letter
of Credit Fee”) equal to the Applicable Letter of Credit Fee Rate, and (ii) to
the Issuing Lender for its own account a fronting fee equal to one-eighth
percent (0.125%) per annum (in each case computed on the basis of a year of 360
days and actual days elapsed), which fees shall be computed on the daily average
Letter of Credit Obligations and shall be payable quarterly in advance on each
Payment Date following issuance of each Letter of Credit. The Borrower shall
also pay to the Issuing Lender for the Issuing Lender’s sole account the Issuing
Lender’s then in effect customary fees and administrative expenses payable with
respect to the Letters of Credit as the Issuing Lender may generally charge or
incur from time to time in connection with the issuance, maintenance, amendment
(if any), assignment or transfer (if any), negotiation, and administration of
Letters of Credit, with the amount of any such fees being provided in writing to
the Borrower.

2.9.3    Disbursements, Reimbursement. Immediately upon the issuance of each
Letter of Credit, each Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from the Issuing Lender a participation in
such Letter of Credit and each drawing thereunder in an amount equal to such
Lender’s Ratable Share of the maximum amount available to be drawn under such
Letter of Credit and the amount of such drawing, respectively.

2.9.3.1    In the event of any request for a drawing under a Letter of Credit by
the beneficiary or transferee thereof, the Issuing Lender will promptly notify
the Borrower and the Administrative Agent thereof. The Borrower shall reimburse
(such obligation to reimburse the Issuing Lender shall sometimes be referred to
as a “Reimbursement Obligation”) the Issuing Lender prior to 12:00 noon on each
date that an amount is paid by the Issuing Lender under any Letter of Credit
(each such date, a “Drawing Date”) by paying to the Administrative Agent for the
account of the Issuing Lender an amount equal to the amount so paid by the
Issuing Lender. In the event the Borrower fails to reimburse the Issuing Lender
(through the Administrative Agent) for the full amount of any drawing under any
Letter of Credit by 12:00 noon on the Drawing Date, the Administrative Agent
will promptly notify each Lender thereof, and the Borrower shall be deemed to
have requested that Revolving Credit Loans be made by the Lenders under the Base
Rate Option to be disbursed on the Drawing Date under such Letter of Credit,
subject to the amount of the unutilized portion of the Revolving Credit
Commitment and subject to the conditions set forth in Section 7.2 [Each Loan or
Letter of Credit] other than any notice requirements. Any notice given by the
Administrative Agent or Issuing Lender pursuant to this Section 2.9.3.1 may be
oral if immediately confirmed in writing; provided that the lack of such an
immediate confirmation shall not affect the conclusiveness or binding effect of
such notice.

 

- 37 -



--------------------------------------------------------------------------------

2.9.3.2    Each Lender shall upon any notice pursuant to Section 2.9.3.1
[Disbursements, Reimbursement] make available to the Administrative Agent for
the account of the Issuing Lender an amount in immediately available funds equal
to its Ratable Share of the amount of the drawing, whereupon the participating
Lenders shall (subject to Section 2.9.3 [Disbursement; Reimbursement]) each be
deemed to have made a Revolving Credit Loan under the Base Rate Option to the
Borrower in that amount. If any Lender so notified fails to make available to
the Administrative Agent for the account of the Issuing Lender the amount of
such Lender’s Ratable Share of such amount by no later than 2:00 p.m. on the
Drawing Date, then interest shall accrue on such Lender’s obligation to make
such payment, from the Drawing Date to the date on which such Lender makes such
payment: (i) at a rate per annum equal to the Federal Funds Effective Rate
during the first three (3) days following the Drawing Date and (ii) at a rate
per annum equal to the rate applicable to Loans under the Revolving Credit Base
Rate Option on and after the fourth day following the Drawing Date. The
Administrative Agent and the Issuing Lender will promptly give notice (as
described in Section 2.9.3.1 [Disbursements, Reimbursement] above) of the
occurrence of the Drawing Date, but failure of the Administrative Agent or the
Issuing Lender to give any such notice on the Drawing Date or in sufficient time
to enable any Lender to effect such payment on such date shall not relieve such
Lender from its obligation under this Section 2.9.3.2.

2.9.3.3    With respect to any unreimbursed drawing that is not converted into
Revolving Credit Loans under the Base Rate Option to the Borrower in whole or in
part as contemplated by Section 2.9.3.1 [Disbursements, Reimbursement], because
of the Borrower’s failure to satisfy the conditions set forth in Section 7.2
[Each Loan or Letter of Credit] other than any notice requirements, or for any
other reason, the Borrower shall be deemed to have incurred from the Issuing
Lender a borrowing (each a “Letter of Credit Borrowing”) in the amount of such
drawing. Such Letter of Credit Borrowing shall be due and payable on demand
(together with interest) and shall bear interest at the rate per annum
applicable to the Revolving Credit Loans under the Base Rate Option. Each
Lender’s payment to the Administrative Agent for the account of the Issuing
Lender pursuant to Section 2.9.3 [Disbursements, Reimbursement] shall be deemed
to be a payment in respect of its participation in such Letter of Credit
Borrowing (each a “Participation Advance”) from such Lender in satisfaction of
its participation obligation under this Section 2.9.3.

2.9.4    Repayment of Participation Advances.

2.9.4.1    Upon (and only upon) receipt by the Administrative Agent for the
account of the Issuing Lender of immediately available funds from the Borrower:
(i) in reimbursement of any payment made by the Issuing Lender under the Letter
of Credit with respect to which any Lender has made a Participation Advance to
the Administrative Agent, or (ii) in payment of interest on such a payment made
by the Issuing Lender under such a Letter of Credit, the Administrative Agent on
behalf of the Issuing Lender will pay to each Lender, in the same funds as those
received by the Administrative Agent, the amount of such Lender’s Ratable Share
of such funds, except the Administrative Agent shall retain for the account of
the Issuing Lender the amount of the Ratable Share of such funds of any Lender
that did not make a Participation Advance in respect of such payment by the
Issuing Lender.

2.9.4.2    If the Administrative Agent is required at any time to return to any
Loan Party, or to a trustee, receiver, liquidator, custodian, or any official in
any Insolvency Proceeding, any portion of any payment made by any Loan Party to
the Administrative Agent for the account of the Issuing Lender pursuant to this
Section in reimbursement of a payment made under the Letter of Credit or
interest or fee thereon, each Lender shall, on demand of the Administrative
Agent, forthwith return to the Administrative Agent for the account of the
Issuing Lender the amount of its Ratable Share of any amounts

 

- 38 -



--------------------------------------------------------------------------------

so returned by the Administrative Agent plus interest thereon from the date such
demand is made to the date such amounts are returned by such Lender to the
Administrative Agent, at a rate per annum equal to the Federal Funds Effective
Rate in effect from time to time.

2.9.5    Documentation. Each Loan Party agrees to be bound by the terms of the
Issuing Lender’s application and agreement for letters of credit and the Issuing
Lender’s written regulations and customary practices relating to letters of
credit, though such interpretation may be different from such Loan Party’s own.
In the event of a conflict between such application or agreement and this
Agreement, this Agreement shall govern. It is understood and agreed that, except
in the case of gross negligence or willful misconduct, the Issuing Lender shall
not be liable for any error, negligence and/or mistakes, whether of omission or
commission, in following any Loan Party’s instructions or those contained in the
Letters of Credit or any modifications, amendments or supplements thereto.

2.9.6    Determinations to Honor Drawing Requests. In determining whether to
honor any request for drawing under any Letter of Credit by the beneficiary
thereof, the Issuing Lender shall be responsible only to determine that the
documents and certificates required to be delivered under such Letter of Credit
have been delivered and that they comply on their face with the requirements of
such Letter of Credit.

2.9.7    Nature of Participation and Reimbursement Obligations. Each Lender’s
obligation in accordance with this Agreement to make the Revolving Credit Loans
or Participation Advances, as contemplated by Section 2.9.3 [Disbursements,
Reimbursement], as a result of a drawing under a Letter of Credit, and the
Obligations of the Borrower to reimburse the Issuing Lender upon a draw under a
Letter of Credit, shall be absolute, unconditional and irrevocable, and shall be
performed strictly in accordance with the terms of this Section 2.9 under all
circumstances, including the following circumstances:

(i)    any set-off, counterclaim, recoupment, defense or other right which such
Lender may have against the Issuing Lender or any of its Affiliates, the
Borrower or any other Person for any reason whatsoever, or which any Loan Party
may have against the Issuing Lender or any of its Affiliates, any Lender or any
other Person for any reason whatsoever;

(ii)    the failure of any Loan Party or any other Person to comply, in
connection with a Letter of Credit Borrowing, with the conditions set forth in
Sections 2.1 [Revolving Credit Commitments], 2.5 [Revolving Credit Loan
Requests; Swing Loan Requests], 2.6 [Making Revolving Credit Loans and Swing
Loans; Etc.] or 7.2 [Each Loan or Letter of Credit] or as otherwise set forth in
this Agreement for the making of a Revolving Credit Loan, it being acknowledged
that such conditions are not required for the making of a Letter of Credit
Borrowing and the obligation of the Lenders to make Participation Advances under
Section 2.9.3 [Disbursements, Reimbursement];

(iii)    any lack of validity or enforceability of any Letter of Credit;

(iv)    any claim of breach of warranty that might be made by any Loan Party or
any Lender against any beneficiary of a Letter of Credit, or the existence of
any claim, set-off, recoupment, counterclaim, cross-claim, defense or other
right which any Loan Party or any Lender may have at any time against a
beneficiary, successor beneficiary any transferee or assignee of any Letter of
Credit or the proceeds thereof (or any Persons for whom any such transferee may
be acting), the Issuing Lender or its Affiliates or any Lender or any other
Person, whether in connection with this Agreement, the transactions contemplated
herein or any unrelated transaction (including any underlying transaction
between any Loan Party or Subsidiaries of a Loan Party and the beneficiary for
which any Letter of Credit was procured);

 

- 39 -



--------------------------------------------------------------------------------

(v)    the lack of power or authority of any signer of (or any defect in or
forgery of any signature or endorsement on) or the form of or lack of validity,
sufficiency, accuracy, enforceability or genuineness of any draft, demand,
instrument, certificate or other document presented under or in connection with
any Letter of Credit, or any fraud or alleged fraud in connection with any
Letter of Credit, or the transport of any property or provision of services
relating to a Letter of Credit, in each case even if the Issuing Lender or any
of its Affiliates has been notified thereof;

(vi)    payment by the Issuing Lender or any of its Affiliates under any Letter
of Credit against presentation of a demand, draft or certificate or other
document which does not comply with the terms of such Letter of Credit;

(vii)    the solvency of, or any acts or omissions by, any beneficiary of any
Letter of Credit, or any other Person having a role in any transaction or
obligation relating to a Letter of Credit, or the existence, nature, quality,
quantity, condition, value or other characteristic of any property or services
relating to a Letter of Credit;

(viii)    any failure by the Issuing Lender or any of its Affiliates to issue
any Letter of Credit in the form requested by any Loan Party, unless the Issuing
Lender has received written notice from such Loan Party of such failure within
three Business Days after the Issuing Lender shall have furnished such Loan
Party and the Administrative Agent a copy of such Letter of Credit and such
error is material and no drawing has been made thereon prior to receipt of such
notice;

(ix)    any adverse change in the business, operations, properties, assets,
condition (financial or otherwise) or prospects of any Loan Party or
Subsidiaries of a Loan Party;

(x)    any breach of this Agreement or any other Loan Document by any party
thereto;

(xi)    the occurrence or continuance of an Insolvency Proceeding with respect
to any Loan Party;

(xii)    the fact that an Event of Default or a Potential Default shall have
occurred and be continuing;

(xiii)    the fact that the Expiration Date shall have passed or this Agreement
or the Commitments hereunder shall have been terminated; and

(xiv)    any other circumstance or happening whatsoever, whether or not similar
to any of the foregoing.

2.9.8    Indemnity. The Borrower hereby agrees to protect, indemnify, pay and
save harmless the Issuing Lender and any of its Affiliates that has issued a
Letter of Credit from and against any and all claims, demands, liabilities,
damages, taxes, penalties, interest, judgments, losses, costs, charges and
expenses (including reasonable fees, expenses and disbursements of counsel and
allocated costs of internal counsel) which the Issuing Lender or any of its
Affiliates may incur or be subject to as a consequence, direct or indirect, of
the issuance of any Letter of Credit, other than as a result of: (A) the gross
negligence or willful misconduct of the Issuing Lender as determined by a final
non-appealable judgment of a court of competent jurisdiction or (B) the wrongful
dishonor by the Issuing Lender or any of Issuing Lender’s Affiliates of a proper
demand for payment made under any Letter of Credit, except if such dishonor
resulted from any act or omission, whether rightful or wrongful, of any present
or future de jure or de facto government or Official Body.

 

- 40 -



--------------------------------------------------------------------------------

2.9.9    Liability for Acts and Omissions. As between any Loan Party and the
Issuing Lender, or the Issuing Lender’s Affiliates, such Loan Party assumes all
risks of the acts and omissions of, or misuse of the Letters of Credit by, the
respective beneficiaries of such Letters of Credit. In furtherance and not in
limitation of the foregoing, the Issuing Lender shall not be responsible for any
of the following, including any losses or damages to any Loan Party or other
Person or property relating therefrom: (i) the validity, sufficiency, accuracy,
genuineness or legal effect of any document submitted by any party in connection
with the application for an issuance of any such Letter of Credit, even if it
should in fact prove to be in any or all respects invalid, insufficient,
inaccurate, fraudulent or forged (even if the Issuing Lender or its Affiliates
shall have been notified thereof); (ii) the validity or sufficiency of any
instrument transferring or assigning or purporting to transfer or assign any
such Letter of Credit or the rights or benefits thereunder or proceeds thereof,
in whole or in part, which may prove to be invalid or ineffective for any
reason; (iii) the failure of the beneficiary of any such Letter of Credit, or
any other party to which such Letter of Credit may be transferred, to comply
fully with any conditions required in order to draw upon such Letter of Credit
or any other claim of any Loan Party against any beneficiary of such Letter of
Credit, or any such transferee, or any dispute between or among any Loan Party
and any beneficiary of any Letter of Credit or any such transferee; (iv) errors,
omissions, interruptions or delays in transmission or delivery of any messages,
by mail, cable, telegraph, telex or otherwise, whether or not they be in cipher;
(v) errors in interpretation of technical terms; (vi) any loss or delay in the
transmission or otherwise of any document required in order to make a drawing
under any such Letter of Credit or of the proceeds thereof; (vii) the
misapplication by the beneficiary of any such Letter of Credit of the proceeds
of any drawing under such Letter of Credit; or (viii) any consequences arising
from causes beyond the control of the Issuing Lender or its Affiliates, as
applicable, including any act or omission of any Official Body, and none of the
above shall affect or impair, or prevent the vesting of, any of the Issuing
Lender’s or its Affiliates rights or powers hereunder. Nothing in the preceding
sentence shall relieve the Issuing Lender from liability for the Issuing
Lender’s gross negligence or willful misconduct in connection with actions or
omissions described in such clauses (i) through (viii) of such sentence. In no
event shall the Issuing Lender or its Affiliates be liable to any Loan Party for
any indirect, consequential, incidental, punitive, exemplary or special damages
or expenses (including attorneys’ fees), or for any damages resulting from any
change in the value of any property relating to a Letter of Credit.

Without limiting the generality of the foregoing, the Issuing Lender and each of
its Affiliates: (i) may rely on any oral or other communication believed in good
faith by the Issuing Lender or such Affiliate to have been authorized or given
by or on behalf of the applicant for a Letter of Credit; (ii) may honor any
presentation if the documents presented appear on their face substantially to
comply with the terms and conditions of the relevant Letter of Credit; (iii) may
honor a previously dishonored presentation under a Letter of Credit, whether
such dishonor was pursuant to a court order, to settle or compromise any claim
of wrongful dishonor, or otherwise, and shall be entitled to reimbursement to
the same extent as if such presentation had initially been honored, together
with any interest paid by the Issuing Lender or its Affiliate; (iv) may honor
any drawing that is payable upon presentation of a statement advising
negotiation or payment, upon receipt of such statement (even if such statement
indicates that a draft or other document is being delivered separately), and
shall not be liable for any failure of any such draft or other document to
arrive, or to conform in any way with the relevant Letter of Credit; (v) may pay
any paying or negotiating bank claiming that it rightfully honored under the
laws or practices of the place where such bank is located; and (vi) may settle
or adjust any claim or demand made on the Issuing Lender or its Affiliate in any
way related to any order issued at the applicant’s request to an air carrier, a
letter of guarantee or of indemnity issued to a carrier or any similar document
(each an “Order”) and honor any drawing in connection with any Letter of Credit
that is the subject of such Order, notwithstanding that any drafts or other
documents presented in connection with such Letter of Credit fail to conform in
any way with such Letter of Credit.

 

- 41 -



--------------------------------------------------------------------------------

In furtherance and extension and not in limitation of the specific provisions
set forth above, any action taken or omitted by the Issuing Lender or its
Affiliates under or in connection with the Letters of Credit issued by it or any
documents and certificates delivered thereunder, if taken or omitted in good
faith, shall not put the Issuing Lender or its Affiliates under any resulting
liability to the Borrower or any Lender.

2.9.10    Issuing Lender Reporting Requirements. Each Issuing Lender shall, on
the first Business Day of each month, provide to Administrative Agent and the
Borrower a schedule of the Letters of Credit issued by it, in form and substance
satisfactory to Administrative Agent, showing the date of issuance of each
Letter of Credit, the account party, the original face amount (if any), and the
expiration date of any Letter of Credit outstanding at any time during the
preceding month, and any other information relating to such Letter of Credit
that the Administrative Agent may request.

2.9.11    Cash Collateral. If any Letter of Credit is outstanding and such
Letter of Credit (as it may have been previously extended) has an expiration
date which is after the Expiration Date, then the Borrower shall, on or before
the date which is thirty (30) days prior to the Expiration Date, deposit and
pledge Cash Collateral to secure its Obligations arising under or in connection
with each such Letter of Credit in an amount equal to 105% of the undrawn amount
of such outstanding Letter of Credit plus the amount of fees that would be due
under such Letter of Credit through the expiry date of such Letter of Credit.
The Borrower hereby grants to the Administrative Agent for the benefit of each
Issuing Lender and the Lenders, a security interest in all Cash Collateral
pledged pursuant to this Section or otherwise pursuant to any Loan Document.
Such Cash Collateral shall be pledged pursuant to documentation reasonably
satisfactory to the Administrative Agent and shall be maintained in deposit or
investment accounts which, if not maintained by the Administrative Agent or the
Issuing Lender, shall be subject to control agreements satisfactory to the
Administrative Agent. The Cash Collateral related to a particular Letter of
Credit shall be released by the Issuing Lender and the Administrative Agent upon
termination or expiration of such Letter of Credit and the reimbursement by the
Borrower to the Issuing Lender of all amounts drawn thereon and not previously
reimbursed, and the payment in full of all fees accrued thereon through the date
of such expiration or termination.

2.10    Defaulting Lenders. Notwithstanding any provision of this Agreement to
the contrary, if any Lender becomes a Defaulting Lender, then the following
provisions shall apply for so long as such Lender is a Defaulting Lender:

(i)    fees shall cease to accrue on the unfunded portion of the Commitment of
such Defaulting Lender pursuant to Section 2.3 [Commitment Fees];

(ii)    the Commitment and outstanding Loans of such Defaulting Lender shall not
be included in determining whether the Required Lenders have taken or may take
any action hereunder (including any consent to any amendment, waiver or other
modification pursuant to Section 11.1 [Modifications, Amendments or Waivers]);
provided, that this clause (ii) shall not apply to the vote of a Defaulting
Lender in the case of an amendment, waiver or other modification requiring the
consent of such Lender or each Lender directly affected thereby;

(iii)    if any Swing Loans are outstanding or any Letter of Credit Obligations
exist at the time such Lender becomes a Defaulting Lender, then:

(a)    all or any part of the outstanding Swing Loans and Letter of Credit
Obligations of such Defaulting Lender shall be reallocated among the
non-Defaulting Lenders in accordance with their respective Ratable Shares but
only to the extent that (x) the Revolving Facility Usage does not exceed the
total of all non-Defaulting Lenders’ Revolving Credit Commitments, and (y) no
Potential Default or Event of Default has occurred and is continuing at such
time;

 

- 42 -



--------------------------------------------------------------------------------

(b)    if the reallocation described in clause (a) above cannot, or can only
partially, be effected, the Borrower shall within one Business Day following
notice by the Administrative Agent (x) first, prepay such outstanding Swing
Loans, and (y) second, Cash Collateralize for the benefit of the Issuing Lender
the Borrower’s obligations corresponding to such Defaulting Lender’s Letter of
Credit Obligations (after giving effect to any partial reallocation pursuant to
clause (a) above) in a deposit account held at the Administrative Agent for so
long as such Letter of Credit Obligations are outstanding;

(c)    if the Borrower Cash Collateralizes any portion of such Defaulting
Lender’s Letter of Credit Obligations pursuant to clause (b) above, the Borrower
shall not be required to pay any fees to such Defaulting Lender pursuant to
Section 2.9.2 [Letter of Credit Fees] with respect to such Defaulting Lender’s
Letter of Credit Obligations during the period such Defaulting Lender’s Letter
of Credit Obligations are Cash Collateralized;

(d)    if the Letter of Credit Obligations of the non-Defaulting Lenders are
reallocated pursuant to clause (a) above, then the fees payable to the Lenders
pursuant to Section 2.9.2 [Letter of Credit Fees] shall be adjusted in
accordance with such non-Defaulting Lenders’ Ratable Share; and

(e)    if all or any portion of such Defaulting Lender’s Letter of Credit
Obligations are neither reallocated nor Cash Collateralized pursuant to clause
(a) or (b) above, then, without prejudice to any rights or remedies of the
Issuing Lender or any other Lender hereunder, all Letter of Credit Fees payable
under Section 2.9.2 [Letter of Credit Fees] with respect to such Defaulting
Lender’s Letter of Credit Obligations shall be payable to the Issuing Lender
(and not to such Defaulting Lender) until and to the extent that such Letter of
Credit Obligations are reallocated and/or Cash Collateralized; and

(iv)    so long as such Lender is a Defaulting Lender, the Swing Loan Lender
shall not be required to fund any Swing Loans and the Issuing Lender shall not
be required to issue, amend or increase any Letter of Credit, unless such
Issuing Lender is satisfied that the related exposure and the Defaulting
Lender’s then outstanding Letter of Credit Obligations will be 100% covered by
the Revolving Credit Commitments of the non-Defaulting Lenders and/or cash
collateral will be provided by the Borrower in accordance with Section 2.10(iii)
[Defaulting Lenders], and participating interests in any newly made Swing Loan
or any newly issued or increased Letter of Credit shall be allocated among
non-Defaulting Lenders in a manner consistent with Section 2.10(iii)(a)
[Defaulting Lenders] (and such Defaulting Lender shall not participate therein).

If (i) a Bankruptcy Event with respect to a parent company of any Lender shall
occur following the date hereof and for so long as such event shall continue, or
(ii) the Swing Loan Lender or the Issuing Lender has a good faith belief that
any Lender has defaulted in fulfilling its obligations under one or more other
agreements in which such Lender commits to extend credit, the Swing Loan Lender
shall not be required to fund any Swing Loan and the Issuing Lender shall not be
required to issue, amend or increase any Letter of Credit, unless the Swing Loan
Lender or the Issuing Lender, as the case may be, shall have entered into
arrangements with the Borrower or such Lender, satisfactory to the Swing Loan
Lender or the Issuing Lender, as the case may be, to defease any risk to it in
respect of such Lender hereunder.

In the event that the Administrative Agent, the Borrower, the Swing Loan Lender
and the Issuing Lender agree in writing that a Defaulting Lender has adequately
remedied all matters that caused such Lender to be a Defaulting Lender, then the
Administrative Agent will so notify the parties hereto, and the Ratable Share of
the Swing Loans and Letter of Credit Obligations of the Lenders shall be
readjusted to reflect the

 

- 43 -



--------------------------------------------------------------------------------

inclusion of such Lender’s Commitment, and on such date such Lender shall
purchase at par such of the Loans of the other Lenders (other than Swing Loans)
as the Administrative Agent shall determine may be necessary in order for such
Lender to hold such Loans in accordance with its Ratable Share.

2.11    Incremental Loans.

(a)    At any time following the Closing Date, the Borrower may by written
notice to the Administrative Agent elect to request the establishment of:

(i)    one or more incremental term loan commitments (any such incremental term
loan commitment, an “Incremental Term Loan Commitment”) to make one or more
additional term loans (any such additional term loan, an “Incremental Term
Loan”); or

(ii)    one or more increases in the Revolving Credit Commitments (any such
increase, an “Incremental Revolving Credit Commitment” and, together with the
Incremental Term Loan Commitments, the “Incremental Loan Commitments”) to make
revolving credit loans under the Revolving Credit Facility (any such increase,
an “Incremental Revolving Credit Increase” and, together with the Incremental
Term Loans, the “Incremental Loans ”);

provided that (i) the total aggregate principal amount for all such Incremental
Loan Commitments shall not (as of any date of incurrence thereof) exceed
$100,000,000 and (ii) the total aggregate principal amount for each Incremental
Loan Commitment (and the Incremental Loans made thereunder) shall not be less
than a minimum principal amount of $5,000,000 or, if less, the remaining amount
permitted pursuant to the foregoing clause (i). Each such notice shall specify
the date (each, an “Increased Amount Date”) on which the Borrower proposes that
any Incremental Loan Commitment shall be effective, which shall be a date not
less than twenty (20) Business Days after the date on which such notice is
delivered to Administrative Agent.

(b)    The Borrower shall invite existing Lenders and may invite any Affiliate
of any Lender and/or any Approved Fund, and/or any other Person reasonably
satisfactory to the Administrative Agent, to provide an Incremental Loan
Commitment (any such Person, an “Incremental Lender”); provided that both the
Swing Loan Lender and the Issuing Lender shall consent to each Incremental
Lender providing any portion of an Incremental Revolving Credit Commitment. Any
proposed Incremental Lender offered or approached to provide all or a portion of
any Incremental Loan Commitment may elect or decline, in its sole discretion, to
provide such Incremental Loan Commitment.

(c)    Any Incremental Loan Commitment shall become effective as of such
Increased Amount Date; provided that:

(i)    no Potential Default or Event of Default shall exist on such Increased
Amount Date before or after giving effect to (1) any Incremental Loan
Commitment, (2) the making of any Incremental Loans pursuant thereto and (3) any
Permitted Acquisition consummated in connection therewith;

(ii)    each of the representations and warranties contained in Section 6.1
shall be true, correct and complete in all material respects, except to the
extent any such representation and warranty is qualified by materiality or
reference to Material Adverse Change, in which case, such representation and
warranty shall be true, correct and complete in all respects, on such Increased
Amount Date with the same effect as if made on and as of such date (except for
any such representation and warranty that by its terms is made only as of an
earlier date, which representation and warranty shall remain true and correct as
of such earlier date);

 

- 44 -



--------------------------------------------------------------------------------

(iii)    the proceeds of any Incremental Loans shall be used for general
corporate purposes of the Borrower and its Subsidiaries (including Permitted
Acquisitions);

(iv)    any proposed Incremental Lender shall join this Agreement as a Lender
pursuant to a joinder substantially in the form of Exhibit 2.11 delivered to the
Administrative Agent on or before the Increased Amount Date; and

(v)    each Incremental Loan Commitment (and the Incremental Loans made
thereunder) shall constitute Obligations of the Borrower and shall be secured
and guaranteed with the other Obligations on a pari passu or junior basis and
will rank pari passu or junior in right of payment with respect to the other
Obligations.

(d)    In the case of each Incremental Term Loan:

(i)    such Incremental Term Loan will mature on such date and be subject to
customary mandatory prepayment provisions as is reasonably acceptable to the
Administrative Agent, the Incremental Lenders making such Incremental Term Loan
and the Borrower, but will not in any event have a scheduled maturity date
earlier than the Termination Date;

(ii)    the amortization schedule for any such Incremental Term Loan shall be 5%
of the initial principal amount for each of the first two loan years, 7.5% of
the initial principal amount for the third loan year and 10% of the initial
principal amount for each loan year thereafter, payable in equal quarterly
installments and with all outstanding principal and interest due and payable on
the maturity date for such Incremental Term Loan;

(iii)    the Applicable Margin and pricing grid, if applicable, for such
Incremental Term Loan shall be determined by the Administrative Agent, the
applicable Incremental Lenders and the Borrower on the applicable Increased
Amount Date; provided that if the Applicable Margin in respect of any
Incremental Term Loan exceeds the Applicable Margin for the Revolving Credit
Loans by more than 0.50%, then the Applicable Margin for the Revolving Credit
Loans shall be increased (including at each tier of the pricing grid) so that
the Applicable Margin in respect of such Revolving Credit Loans is equal to the
Applicable Margin for the Incremental Term Loan minus 0.50%; provided further in
determining the Applicable Margin(s) applicable to each Incremental Term Loan
and the Applicable Margin(s) for the Revolving Credit Loans, (x) original issue
discount (“OID”) or upfront fees (which shall be deemed to constitute like
amounts of OID) payable by the Borrower to the Lenders under such Incremental
Term Loan or the Revolving Credit Loans in the initial primary syndication
thereof shall be included (with OID being equated to interest based on assumed
four-year life to maturity) and (y) customary arrangement or commitment fees
payable to any lead arranger (or its Affiliates) in connection with the
Revolving Credit Loans or to one or more arrangers (or their affiliates) of any
Incremental Term Loan shall be excluded (it being understood that the effects of
any and all interest rate floors shall be included in determining Applicable
Margin(s) under this provision); and

(iv)    except as provided above, all other terms and conditions applicable to
such Incremental Term Loan shall, except to the extent otherwise provided in
this Section 2.11, be identical to the terms and conditions applicable to the
Revolving Credit Loans.

(e)    In the case of each Incremental Revolving Credit Increase:

(i)    such Incremental Revolving Credit Increase shall be part of the Revolving
Credit Facility, shall mature on the Expiration Date, shall bear interest and be
entitled to fees, in each case at the rate applicable to the Revolving Credit
Facility, and shall otherwise be subject to the same terms and conditions as the
Revolving Credit Facility;

 

- 45 -



--------------------------------------------------------------------------------

(ii)    any Incremental Lender making any Incremental Revolving Credit Increase
shall be entitled to the same voting rights as the existing Revolving Credit
Lenders under the Revolving Credit Facility and (unless otherwise agreed by the
applicable Incremental Lenders; provided that no such agreement shall allow the
Revolving Credit Commitments with respect to the Incremental Revolving Credit
Increase to be terminated prior to termination of the existing Revolving Credit
Commitments) each Revolving Credit Loan funded by an Incremental Revolving
Credit Increase shall receive proceeds of prepayments on the same basis as the
existing Revolving Credit Loans (such prepayments to be shared pro rata on the
basis of the original aggregate funded amount thereof); and

(iii)    the outstanding Revolving Credit Loans and Ratable Shares of Swing
Loans and Letter of Credit Obligations will be reallocated by the Administrative
Agent on the applicable Increased Amount Date among the Lenders to the Revolving
Credit Facility (including the Incremental Lenders providing such Incremental
Revolving Credit Increase) in accordance with their revised Ratable Shares (and
the Lenders to the Revolving Credit Facility (including the Incremental Lenders
providing such Incremental Revolving Credit Increase) agree to make all payments
and adjustments necessary to effect such reallocation and the Borrower shall pay
any and all costs required.

(f)    Incremental Loan Commitments shall be effected pursuant to such
amendments to this Agreement and the other Loan Documents as may be necessary or
appropriate, in the opinion of the Administrative Agent, to effect the
provisions of this Section 2.11, without the consent of any other Lenders.

(g)    The Borrower shall deliver or cause to be delivered (1) any Notes
evidencing any Incremental Loans or Incremental Loan Commitments requested by
any Incremental Lender and (2) customary legal opinions or other documents
(including, without limitation, a resolution duly adopted by the board of
directors (or equivalent governing body) of each Loan Party authorizing such
Incremental Loans and/or Incremental Loan Commitments) reasonably requested by
Administrative Agent in connection with any such transaction.

(h)    The Incremental Lenders shall be included in any determination of the
Required Lenders and, unless otherwise agreed, the Incremental Lenders will not
constitute a separate voting class for any purposes under this Agreement.

(i)    On any Increased Amount Date on which any Incremental Term Loan
Commitment becomes effective, subject to the foregoing terms and conditions,
each Incremental Lender with an Incremental Term Loan Commitment shall make, or
be obligated to make, an Incremental Term Loan to the Borrower in an amount
equal to its Incremental Term Loan Commitment and shall become a Lender
hereunder with respect to such Incremental Term Loan Commitment and the
Incremental Term Loan made pursuant thereto.

(j)    On any Increased Amount Date on which any Incremental Revolving Credit
Increase becomes effective, subject to the foregoing terms and conditions, each
Incremental Lender with an Incremental Revolving Credit Commitment shall become
a Lender under the Revolving Credit Facility hereunder with respect to such
Incremental Revolving Credit Commitment.

 

- 46 -



--------------------------------------------------------------------------------

3.    INTENTIONALLY OMITTED

4.    INTEREST RATES

4.1    Interest Rate Options. The Borrower shall pay interest in respect of the
outstanding unpaid principal amount of the Loans as selected by it from the Base
Rate Option or LIBOR Rate Option set forth below applicable to the Loans, it
being understood that, subject to the provisions of this Agreement, the Borrower
may select different Interest Rate Options and different Interest Periods to
apply simultaneously to the Loans comprising different Borrowing Tranches and
may convert to or renew one or more Interest Rate Options with respect to all or
any portion of the Loans comprising any Borrowing Tranche; provided that there
shall not be at any one time outstanding more than 6 Borrowing Tranches in the
aggregate among all of the Loans and provided further that if an Event of
Default or Potential Default exists and is continuing, the Borrower may not
request, convert to, or renew the LIBOR Rate Option for any Loans and the
Required Lenders may demand that all existing Borrowing Tranches bearing
interest under the LIBOR Rate Option shall be converted immediately to the Base
Rate Option, subject to the obligation of the Borrower to pay any indemnity
under Section 5.10 [Indemnity] in connection with such conversion. If at any
time the designated rate applicable to any Loan made by any Lender exceeds such
Lender’s highest lawful rate, the rate of interest on such Lender’s Loan shall
be limited to such Lender’s highest lawful rate.

4.1.1    Revolving Credit Interest Rate Options; Swing Line Interest Rate. The
Borrower shall have the right to select from the following Interest Rate Options
applicable to the Revolving Credit Loans:

(i)    Revolving Credit Base Rate Option: A fluctuating rate per annum (computed
on the basis of a year of 360 days and actual days elapsed) equal to the Base
Rate plus the Applicable Margin, such interest rate to change automatically from
time to time effective as of the effective date of each change in the Base Rate;
or

(ii)    Revolving Credit LIBOR Rate Option: A rate per annum (computed on the
basis of a year of 360 days and actual days elapsed) equal to the LIBOR Rate as
determined for each applicable Interest Period plus the Applicable Margin.

Subject to Section 4.3 [Interest After Default], only the Base Rate Option
applicable to Revolving Credit Loans shall apply to the Swing Loans.

4.1.2    Rate Quotations. The Borrower may call the Administrative Agent on or
before the date on which a Loan Request is to be delivered to receive an
indication of the rates then in effect, but it is acknowledged that such
projection shall not be binding on the Administrative Agent or the Lenders nor
affect the rate of interest which thereafter is actually in effect when the
election is made.

4.2    Interest Periods. At any time when the Borrower shall select, convert to
or renew a LIBOR Rate Option, the Borrower shall notify the Administrative Agent
thereof at least three (3) Business Days prior to the effective date of such
LIBOR Rate Option by delivering a Loan Request. The notice shall specify an
Interest Period during which such Interest Rate Option shall apply.
Notwithstanding the preceding sentence, the following provisions shall apply to
any selection of, renewal of, or conversion to a LIBOR Rate Option:

4.2.1    Amount of Borrowing Tranche. Each Borrowing Tranche of Loans under the
LIBOR Rate Option shall be in integral multiples of $250,000 and not less than,
the respective amounts set forth in Section 2.5.1 [Revolving Credit Loan
Requests]; and

 

- 47 -



--------------------------------------------------------------------------------

4.2.2    Renewals. In the case of the renewal of a LIBOR Rate Option at the end
of an Interest Period, the first day of the new Interest Period shall be the
last day of the preceding Interest Period, without duplication in payment of
interest for such day.

4.3    Interest After Default. To the extent permitted by Law, upon the
occurrence of an Event of Default and until such time such Event of Default
shall have been cured or waived, and at the discretion of the Administrative
Agent or upon written demand by the Required Lenders to the Administrative
Agent:

4.3.1    Letter of Credit Fees, Interest Rate. The Letter of Credit Fees and the
rate of interest for each Loan otherwise applicable pursuant to Section 2.9.2
[Letter of Credit Fees] or Section 4.1 [Interest Rate Options], respectively,
shall be increased by two percent (2.0%) per annum;

4.3.2    Other Obligations. Each other Obligation hereunder if not paid when due
shall bear interest at a rate per annum equal to the sum of the rate of interest
applicable under the Revolving Credit Base Rate Option plus an additional two
percent (2.0%) per annum from the time such Obligation becomes due and payable
and until it is paid in full; and

4.3.3    Acknowledgment. The Borrower acknowledges that the increase in rates
referred to in this Section 4.3 reflects, among other things, the fact that such
Loans or other amounts have become a substantially greater risk given their
default status and that the Lenders are entitled to additional compensation for
such risk; and all such interest shall be payable by the Borrower upon demand by
the Administrative Agent.

4.4    LIBOR Rate Unascertainable; Illegality; Increased Costs; Deposits Not
Available.

4.4.1    Unascertainable. If on any date on which a LIBOR Rate would otherwise
be determined, the Administrative Agent shall have determined that:

(i)    adequate and reasonable means do not exist for ascertaining such LIBOR
Rate, or

(ii)    a contingency has occurred which materially and adversely affects the
London interbank Eurodollar market relating to the LIBOR Rate, then the
Administrative Agent shall have the rights specified in Section 4.4.3
[Administrative Agent’s and Lender’s Rights].

4.4.2    Illegality; Increased Costs; Deposits Not Available. If at any time any
Lender shall have determined that:

(i)    the making, maintenance or funding of any Loan to which a LIBOR Rate
Option applies has been made impracticable or unlawful by compliance by such
Lender in good faith with any Law or any interpretation or application thereof
by any Official Body or with any request or directive of any such Official Body
(whether or not having the force of Law), or

(ii)    such LIBOR Rate Option will not adequately and fairly reflect the cost
to such Lender of the establishment or maintenance of any such Loan, or

(iii)    after making all reasonable efforts, deposits of the relevant amount in
Dollars for the relevant Interest Period for a Loan, or to banks generally, to
which a LIBOR Rate Option applies, respectively, are not available to such
Lender with respect to such Loan, or to banks generally, in the interbank
Eurodollar market, then the Administrative Agent shall have the rights specified
in Section 4.4.3 [Administrative Agent’s and Lender’s Rights].

 

- 48 -



--------------------------------------------------------------------------------

4.4.3    Administrative Agent’s and Lender’s Rights. In the case of any event
specified in Section 4.4.1 [Unascertainable] above, the Administrative Agent
shall promptly so notify the Lenders and the Borrower thereof, and in the case
of an event specified in Section 4.4.2 [Illegality; Increased Costs; Deposits
Not Available] above, such Lender shall promptly so notify the Administrative
Agent and endorse a certificate to such notice as to the specific circumstances
of such notice, and the Administrative Agent shall promptly send copies of such
notice and certificate to the other Lenders and the Borrower. Upon such date as
shall be specified in such notice (which shall not be earlier than the date such
notice is given), the obligation of (A) the Lenders, in the case of such notice
given by the Administrative Agent, or (B) such Lender, in the case of such
notice given by such Lender, to allow the Borrower to select, convert to or
renew a LIBOR Rate Option shall be suspended until the Administrative Agent
shall have later notified the Borrower, or such Lender shall have later notified
the Administrative Agent, of the Administrative Agent’s or such Lender’s, as the
case may be, determination that the circumstances giving rise to such previous
determination no longer exist. If at any time the Administrative Agent makes a
determination under Section 4.4.1 [Unascertainable] and the Borrower has
previously notified the Administrative Agent of its selection of, conversion to
or renewal of a LIBOR Rate Option and such Interest Rate Option has not yet gone
into effect, such notification shall be deemed to provide for selection of,
conversion to or renewal of the Base Rate Option otherwise available with
respect to such Loans. If any Lender notifies the Administrative Agent of a
determination under Section 4.4.2 [Illegality; Increased Costs; Deposits Not
Available], the Borrower shall, subject to the Borrower’s indemnification
Obligations under Section 5.10 [Indemnity], as to any Loan of the Lender to
which a LIBOR Rate Option applies, on the date specified in such notice either
convert such Loan to the Base Rate Option otherwise available with respect to
such Loan or prepay such Loan in accordance with Section 5.6 [Voluntary
Prepayments]. Absent due notice from the Borrower of conversion or prepayment,
such Loan shall automatically be converted to the Base Rate Option otherwise
available with respect to such Loan upon such specified date.

4.5    Selection of Interest Rate Options. If the Borrower fails to select a new
Interest Period to apply to any Borrowing Tranche of Loans under the LIBOR Rate
Option at the expiration of an existing Interest Period applicable to such
Borrowing Tranche in accordance with the provisions of Section 4.2 [Interest
Periods], the Borrower shall be deemed to have converted such Borrowing Tranche
to the Revolving Credit Base Rate Option, commencing upon the last day of the
existing Interest Period. If the Borrower provides any Loan Request related to a
Loan at the LIBOR Rate Option but fails to identify an Interest Period therefor,
such Loan Request shall be deemed to request an Interest Period of one
(1) month. Any Loan Request that fails to select an Interest Rate Option shall
be deemed to be a request for the Base Rate Option.

5.    PAYMENTS

5.1    Payments. All payments and prepayments to be made in respect of
principal, interest, Commitment Fees, Letter of Credit Fees, Administrative
Agent’s Fee or other fees or amounts due from the Borrower hereunder shall be
payable prior to 11:00 a.m. on the date when due without presentment, demand,
protest or notice of any kind, all of which are hereby expressly waived by the
Borrower, and without set-off, counterclaim or other deduction of any nature,
and an action therefor shall immediately accrue. Such payments shall be made to
the Administrative Agent at the Principal Office for the account of the Swing
Loan Lender with respect to the Swing Loans and for the ratable accounts of the
Lenders with respect to the Revolving Credit Loans in U.S. Dollars and in
immediately available funds, and the Administrative Agent shall promptly
distribute such amounts to the Lenders in immediately available funds; provided
that in the event payments are received by 11:00 a.m. by the Administrative
Agent with respect to the Loans and such payments are not distributed to the
Lenders on the same day received by the

 

- 49 -



--------------------------------------------------------------------------------

Administrative Agent, the Administrative Agent shall pay the Lenders interest at
the Federal Funds Effective Rate with respect to the amount of such payments for
each day held by the Administrative Agent and not distributed to the Lenders.
The Administrative Agent’s and each Lender’s statement of account, ledger or
other relevant record shall, in the absence of manifest error, be conclusive as
the statement of the amount of principal of and interest on the Loans and other
amounts owing under this Agreement and shall be deemed an “account stated.”

5.2    Pro Rata Treatment of Lenders. Each borrowing of Revolving Credit Loans
shall be allocated to each Lender according to its Ratable Share, and each
selection of, conversion to or renewal of any Interest Rate Option and each
payment or prepayment by the Borrower with respect to principal, interest,
Commitment Fees, and Letter of Credit Fees (but excluding the Administrative
Agent’s Fee and the Issuing Lender’s fronting fee) shall (except as otherwise
may be provided with respect to a Defaulting Lender and except as provided in
Section 4.4.3 [Administrative Agent’s and Lender’s Rights] in the case of an
event specified in Section 4.4 [LIBOR Rate Unascertainable; Etc.], 5.6.2
[Replacement of a Lender] or 5.8 [Increased Costs]) be payable ratably among the
Lenders entitled to such payment in accordance with the amount of principal,
interest, Commitment Fees, and Letter of Credit Fees, as set forth in this
Agreement. Notwithstanding any of the foregoing, each borrowing or payment or
prepayment by the Borrower of principal, interest, fees or other amounts from
the Borrower with respect to Swing Loans shall be made by or to the Swing Loan
Lender according to Section 2.6.5 [Borrowings to Repay Swing Loans].

5.3    Sharing of Payments by Lenders. If any Lender shall, by exercising any
right of setoff, counterclaim or banker’s lien, by receipt of voluntary payment,
by realization upon security, or by any other non-pro rata source, obtain
payment in respect of any principal of or interest on any of its Loans or other
obligations hereunder resulting in such Lender’s receiving payment of a
proportion of the aggregate amount of its Loans and accrued interest thereon or
other such obligations greater than the pro-rata share of the amount such Lender
is entitled thereto, then the Lender receiving such greater proportion shall
(a) notify the Administrative Agent of such fact, and (b) purchase (for cash at
face value) participations in the Loans and such other obligations of the other
Lenders, or make such other adjustments as shall be equitable, so that the
benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Loans and other amounts owing them, provided that:

(i)    if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, together with
interest or other amounts, if any, required by Law (including court order) to be
paid by the Lender or the holder making such purchase; and

(ii)    the provisions of this Section 5.3 shall not be construed to apply to
(x) any payment made by the Loan Parties pursuant to and in accordance with the
express terms of the Loan Documents or (y) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans or Participation Advances to any assignee or participant, other than to
the Borrower or any Subsidiary thereof (as to which the provisions of this
Section 5.3 shall apply).

Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against each
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of each Loan Party in the
amount of such participation.

5.4    Presumptions by Administrative Agent. Unless the Administrative Agent
shall have received notice from the Borrower prior to the date on which any
payment is due to the Administrative Agent for the account of the Lenders or the
Issuing Lender hereunder that the Borrower will not make such

 

- 50 -



--------------------------------------------------------------------------------

payment, the Administrative Agent may assume that the Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders or the Issuing Lender, as the case may be,
the amount due. In such event, if the Borrower has not in fact made such
payment, then each of the Lenders or the Issuing Lender, as the case may be,
severally agrees to repay to the Administrative Agent forthwith on demand the
amount so distributed to such Lender or the Issuing Lender, with interest
thereon, for each day from and including the date such amount is distributed to
it to but excluding the date of payment to the Administrative Agent, at the
greater of the Federal Funds Effective Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation.

5.5    Interest Payment Dates. Interest on Loans to which the Base Rate Option
applies shall be due and payable in arrears on each Payment Date. Interest on
Loans to which the LIBOR Rate Option applies shall be due and payable on the
last day of each Interest Period for those Loans and, if such Interest Period is
longer than three (3) Months, also on the 90th day of such Interest Period.
Interest on the principal amount of each Loan or other monetary Obligation shall
be due and payable on demand after such principal amount or other monetary
Obligation becomes due and payable (whether on the stated Expiration Date, upon
acceleration or otherwise).

5.6    Voluntary Prepayments.

5.6.1    Right to Prepay. The Borrower shall have the right at its option from
time to time to prepay the Loans in whole or part without premium or penalty
(except as provided in Section 5.6.2 [Replacement of a Lender] below, in
Section 5.8 [Increased Costs] and Section 5.10 [Indemnity]). Whenever the
Borrower desires to prepay any part of the Loans, it shall provide a prepayment
notice to the Administrative Agent by 1:00 p.m. at least one (1) Business Day
prior to the date of prepayment of the Revolving Credit Loans or no later than
1:00 p.m. on the date of prepayment of Swing Loans, setting forth the following
information:

(w)    the date, which shall be a Business Day, on which the proposed prepayment
is to be made;

(x)    a statement indicating the application of the prepayment between the
Revolving Credit Loans and Swing Loans;

(y)    a statement indicating the application of the prepayment between Loans to
which the Base Rate Option applies and Loans to which the LIBOR Rate Option
applies; and

(z)    the total principal amount of such prepayment, which shall not be less
than the lesser of (i) the Revolving Facility Usage or (ii) $25,000 for any
Swing Loan or $1,000,000 for any Revolving Credit Loan.

All prepayment notices shall be irrevocable. The principal amount of the Loans
for which a prepayment notice is given, together with interest on such principal
amount except with respect to Loans to which the Base Rate Option applies, shall
be due and payable on the date specified in such prepayment notice as the date
on which the proposed prepayment is to be made. Except as provided in
Section 4.4.3 [Administrative Agent’s and Lender’s Rights], if the Borrower
prepays a Loan but fails to specify the applicable Borrowing Tranche which the
Borrower is prepaying, the prepayment shall be applied: (i) first to Revolving
Credit Loans; and (ii) after giving effect to the allocations in clause
(i) above and in the preceding sentence, first to Loans to which the Base Rate
Option applies, then to Loans to which the LIBOR Rate Option applies. Any
prepayment hereunder shall be subject to the Borrower’s Obligation to indemnify
the Lenders under Section 5.10 [Indemnity].

 

- 51 -



--------------------------------------------------------------------------------

5.6.2    Replacement of a Lender. In the event any Lender: (i) gives notice
under Section 4.4 [LIBOR Rate Unascertainable, Etc.], (ii) requests compensation
under Section 5.8 [Increased Costs], or requires the Borrower to pay any
Indemnified Taxes or additional amount to any Lender or any Official Body for
the account of any Lender pursuant to Section 5.9 [Taxes] and such Lender has
declined or is unable to designate a different lending office in accordance with
Section 5.6.3 [Designation of a Different Lending Office], (iii) is a Defaulting
Lender, (iv) becomes subject to the control of an Official Body (other than
normal and customary supervision), or (v) is a Non-Consenting Lender referred to
in Section 11.1 [Modifications, Amendments or Waivers], then in any such event
the Borrower may, at its sole expense, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in, and
consents required by, Section 11.8 [Successors and Assigns]), all of its
interests, rights (other than existing rights to payments pursuant to Sections
5.8 [Increased Costs] or 5.9 [Taxes] incurred prior to the assignment and
delegation) and obligations under this Agreement and the related Loan Documents
to an assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment), provided that:

(i)    the Borrower or the applicable assignee (or in the case of a Defaulting
Lender, the Defaulting Lender) shall have paid to the Administrative Agent the
assignment fee specified in Section 11.8 [Successors and Assigns];

(ii)    such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and Participation Advances, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder and under
the other Loan Documents (including any amounts under Section 5.10 [Indemnity])
from the assignee (to the extent of such outstanding principal and accrued
interest and fees) or the Borrower (in the case of all other amounts);

(iii)    in the case of any such assignment resulting from a claim for
compensation under Section 5.8.1 [Increased Costs Generally] or payments
required to be made pursuant to Section 5.9 [Taxes], such assignment will result
in a reduction in such compensation or payments thereafter; and

(iv)    such assignment does not conflict with applicable Law.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

5.6.3    Designation of a Different Lending Office. If any Lender requests
compensation under Section 5.8 [Increased Costs], or the Borrower is required to
pay any Indemnified Taxes or additional amounts to any Lender or any Official
Body for the account of any Lender pursuant to Section 5.9 [Taxes], then such
Lender shall (at the request of the Borrower) use reasonable efforts to
designate a different lending office for funding or booking its Loans hereunder
or to assign its rights and obligations hereunder to another of its offices,
branches or affiliates, if, in the judgment of such Lender, such designation or
assignment would eliminate or reduce amounts payable pursuant to Section 5.8
[Increased Costs] or Section 5.9 [Taxes], as the case may be, in the future, and
(ii) would not subject such Lender to any unreimbursed cost or expense and would
not otherwise be disadvantageous to such Lender. The Borrower hereby agrees to
pay all reasonable costs and expenses incurred by any Lender in connection with
any such designation or assignment.

 

- 52 -



--------------------------------------------------------------------------------

5.7    Reserved.

5.8    Increased Costs.

5.8.1    Increased Costs Generally. If any Change in Law shall:

(i)    impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement reflected in the LIBOR Rate) or the
Issuing Lender;

(ii)    subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (ii) through (iv) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or

(iii)    impose on any Lender, the Issuing Lender or the London interbank market
any other condition, cost or expense (other than Taxes) affecting this Agreement
or Loans made by such Lender or any Letter of Credit or participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, converting to, continuing or
maintaining any Loan or of maintaining its obligation to make any such Loan, or
to increase the cost to such Lender, the Issuing Lender or such other Recipient
of participating in, issuing or maintaining any Letter of Credit (or of
maintaining its obligation to participate in or to issue any Letter of Credit),
or to reduce the amount of any sum received or receivable by such Lender, the
Issuing Lender or other Recipient hereunder (whether of principal, interest or
any other amount) then, upon request of such Lender, the Issuing Lender or other
Recipient, the Borrower will pay to such Lender, the Issuing Lender or other
Recipient, as the case may be, such additional amount or amounts as will
compensate such Lender, the Issuing Lender or other Recipient, as the case may
be, for such additional costs incurred or reduction suffered.

5.8.2    Capital Requirements. If any Lender or the Issuing Lender determines
that any Change in Law affecting such Lender or the Issuing Lender or any
lending office of such Lender or such Lender’s or the Issuing Lender’s holding
company, if any, regarding capital or liquidity requirements has or would have
the effect of reducing the rate of return on such Lender’s or the Issuing
Lender’s capital or on the capital of such Lender’s or the Issuing Lender’s
holding company, if any, as a consequence of this Agreement, the Commitments of
such Lender or the Loans made by, or participations in Letters of Credit or
Swing Loans held by, such Lender, or the Letters of Credit issued by the Issuing
Lender, to a level below that which such Lender or the Issuing Lender or such
Lender’s or the Issuing Lender’s holding company could have achieved but for
such Change in Law (taking into consideration such Lender’s or the Issuing
Lender’s policies and the policies of such Lender’s or the Issuing Lender’s
holding company with respect to capital adequacy), then from time to time the
Borrower will pay to such Lender or the Issuing Lender, as the case may be, such
additional amount or amounts as will compensate such Lender or the Issuing
Lender or such Lender’s or the Issuing Lender’s holding company for any such
reduction suffered.

5.8.3    Certificates for Reimbursement; Repayment of Outstanding Loans;
Borrowing of New Loans. A certificate of a Lender or the Issuing Lender setting
forth the amount or amounts necessary to compensate such Lender or the Issuing
Lender or its holding company, as the case may be, as specified in Sections
5.8.1 [Increased Costs Generally] or 5.8.2 [Capital Requirements] and delivered
to the Borrower shall be conclusive absent manifest error. The Borrower shall
pay such Lender or the Issuing Lender, as the case may be, the amount shown as
due on any such certificate within ten (10) days after receipt thereof.

 

- 53 -



--------------------------------------------------------------------------------

5.8.4    Delay in Requests. Failure or delay on the part of any Lender or the
Issuing Lender to demand compensation pursuant to this Section shall not
constitute a waiver of such Lender’s or the Issuing Lender’s right to demand
such compensation, provided that the Borrower shall not be required to
compensate a Lender or the Issuing Lender pursuant to this Section for any
increased costs incurred or reductions suffered more than six (6) months prior
to the date that such Lender or the Issuing Lender, as the case may be, notifies
the Borrower of the Change in Law giving rise to such increased costs or
reductions and of such Lender’s or the Issuing Lender’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the six (6) month period
referred to above shall be extended to include the period of retroactive effect
thereof). Notwithstanding anything to the contrary herein, no Lender shall be
entitled to any additional amounts or compensation pursuant to this Section 5.8,
unless such Lender is imposing similar types of increased costs or additional
amounts on other similarly situated obligors.

5.9    Taxes.

5.9.1    Issuing Lender. For purposes of this Section 5.9, the term “Lender”
includes the Issuing Lender and the term “applicable Law” includes FATCA.

5.9.2    Payments Free of Taxes. Any and all payments by or on account of any
obligation of any Loan Party under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by applicable Law. If
any applicable Law (as determined in the good faith discretion of an applicable
Withholding Agent) requires the deduction or withholding of any Tax from any
such payment by a Withholding Agent, then the applicable Withholding Agent shall
be entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Official Body in accordance with
applicable Law and, if such Tax is an Indemnified Tax, then the sum payable by
the applicable Loan Party shall be increased as necessary so that after such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section 5.9
[Taxes]) the applicable Recipient receives an amount equal to the sum it would
have received had no such deduction or withholding been made.

5.9.3    Payment of Other Taxes by the Loan Parties. The Loan Parties shall
timely pay to the relevant Official Body in accordance with applicable Law, or
at the option of the Administrative Agent timely reimburse it for the payment
of, any Other Taxes.

5.9.4    Indemnification by the Loan Parties. The Loan Parties shall jointly and
severally indemnify each Recipient, within seven (7) Business Days after demand
therefor, for the full amount of any Indemnified Taxes (including Indemnified
Taxes imposed or asserted on or attributable to amounts payable under this
Section 5.9 [Taxes]) payable or paid by such Recipient or required to be
withheld or deducted from a payment to such Recipient and any reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes were correctly or legally imposed or asserted by the relevant
Official Body. A certificate as to the amount of such payment or liability
delivered to the Borrower by a Lender (with a copy to the Administrative Agent),
or by the Administrative Agent on its own behalf or on behalf of a Lender, shall
be conclusive absent manifest error.

5.9.5    Indemnification by the Lenders. Each Lender shall severally indemnify
the Administrative Agent, within ten (10) days after demand therefor, for
(i) any Indemnified Taxes attributable to such Lender (but only to the extent
that any Loan Party has not already indemnified the Administrative Agent for
such Indemnified Taxes and without limiting the obligation of any of the Loan
Parties to do so), (ii) any Taxes attributable to such Lender’s failure to
comply with the provisions of Section 11.8.4 [Participations] relating to the
maintenance of a Participant Register, and (iii) any Excluded Taxes attributable
to such Lender, in each case, that are payable or paid by the Administrative
Agent in connection

 

- 54 -



--------------------------------------------------------------------------------

with any Loan Document, and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Taxes were correctly or legally imposed or
asserted by the relevant Official Body. A certificate as to the amount of such
payment or liability delivered to any Lender by the Administrative Agent shall
be conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this Section 5.9.5 [Indemnification by the
Lenders].

5.9.6    Evidence of Payments. As soon as practicable after any payment of Taxes
by any Loan Party to an Official Body pursuant to this Section 5.9 [Taxes], such
Loan Party shall deliver to the Administrative Agent the original or a certified
copy of a receipt issued by such Official Body evidencing such payment, a copy
of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.

5.9.7    Status of Lenders.

(i)    Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Borrower and the Administrative Agent, at the time or times
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable Law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 5.9.7(ii)(A), (ii)(B) and (ii)(D) below) shall not be
required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.

(ii)    Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Borrower,

(A)    any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed copies
of IRS Form W-9 certifying that such Lender is exempt from U.S. federal backup
withholding tax;

(B)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:

(1)    in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed copies of IRS Form W-8BEN or IRS Form
W-8BEN-E, as applicable, establishing an exemption from, or reduction of, U.S.
federal withholding Tax pursuant to the “interest” article of such tax treaty
and (y) with respect to any other applicable payments under any Loan Document,

 

- 55 -



--------------------------------------------------------------------------------

IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable, establishing an exemption
from, or reduction of, U.S. federal withholding Tax pursuant to the “business
profits” or “other income” article of such tax treaty;

(2)    executed copies of IRS Form W-8ECI;

(3)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit 5.9.7(A) to the effect that such Foreign
Lender is not (A) a “bank” within the meaning of Section 881(c)(3)(A) of the
Code, (B) a “10 percent shareholder” of the Borrower within the meaning of
Section 881(c)(3)(B) of the Code, or (C) a “controlled foreign corporation”
related to the Borrower as described in Section 881(c)(3)(C) of the Code (a
“U.S. Tax Compliance Certificate”) and (y) executed copies of IRS Form W-8BEN or
IRS Form W-8BEN-E, as applicable; or

(4)    to the extent a Foreign Lender is not the beneficial owner, executed
copies of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or
IRS Form W-8BEN-E, as applicable, a U.S. Tax Compliance Certificate
substantially in the form of Exhibit 5.9.7(B) or Exhibit 5.9.7(C), IRS Form W-9,
and/or other certification documents from each beneficial owner, as applicable;
provided that if the Foreign Lender is a partnership and one or more direct or
indirect partners of such Foreign Lender are claiming the portfolio interest
exemption, such Foreign Lender may provide a U.S. Tax Compliance Certificate
substantially in the form of Exhibit 5.9.7(D) on behalf of each such direct and
indirect partner;

(C)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed copies of any other form prescribed by applicable Law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable Law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and

(D)    if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable Law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.

 

- 56 -



--------------------------------------------------------------------------------

5.9.8    Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 5.9 [Taxes]
(including by the payment of additional amounts pursuant to this Section 5.9
[Taxes]), it shall pay to the indemnifying party an amount equal to such refund
(but only to the extent of indemnity payments made under this Section 5.9
[Taxes] with respect to the Taxes giving rise to such refund), net of all
out-of-pocket expenses (including Taxes) of such indemnified party and without
interest (other than any interest paid by the relevant Official Body with
respect to such refund). Such indemnifying party, upon the request of such
indemnified party, shall repay to such indemnified party the amount paid over
pursuant to this Section 5.9.8 [Treatment of Certain Refunds] (plus any
penalties, interest or other charges imposed by the relevant Official Body) in
the event that such indemnified party is required to repay such refund to such
Official Body. Notwithstanding anything to the contrary in this Section 5.9.8
[Treatment of Certain Refunds]), in no event will the indemnified party be
required to pay any amount to an indemnifying party pursuant to this
Section 5.9.8 [Treatment of Certain Refunds] the payment of which would place
the indemnified party in a less favorable net after-Tax position than the
indemnified party would have been in if the Tax subject to indemnification and
giving rise to such refund had not been deducted, withheld or otherwise imposed
and the indemnification payments or additional amounts with respect to such Tax
had never been paid. This paragraph shall not be construed to require any
indemnified party to make available its Tax returns (or any other information
relating to its Taxes that it deems confidential) to the indemnifying party or
any other Person.

5.9.9    Survival. Each party’s obligations under this Section 5.9 [Taxes] shall
survive the resignation of the Administrative Agent or any assignment of rights
by, or the replacement of, a Lender, the termination of the Commitments and the
repayment, satisfaction or discharge of all Obligations.

5.10    Indemnity. In addition to the compensation or payments required by
Section 5.8 [Increased Costs] or Section 5.9 [Taxes], the Borrower shall
indemnify each Lender against all liabilities, losses or expenses (including
loss of anticipated profits, any foreign exchange losses and any loss or expense
arising from the liquidation or reemployment of funds obtained by it to maintain
such Loan, from fees payable to terminate the deposits from which such funds
were obtained or from the performance of any foreign exchange contract) which
such Lender sustains or incurs as a consequence of any:

(i)    payment, prepayment, conversion or renewal of any Loan to which a LIBOR
Rate Option applies on a day other than the last day of the corresponding
Interest Period (whether or not such payment or prepayment is mandatory,
voluntary or automatic and whether or not such payment or prepayment is then
due),

(ii)    attempt by the Borrower to revoke (expressly, by later inconsistent
notices or otherwise) in whole or part any Loan Requests under Section 2.5
[Revolving Credit Loan Requests; Swing Loan Requests] or Section 4.2 [Interest
Periods] or notice relating to prepayments under Section 5.6 [Voluntary
Prepayments], or

(iii)    any failure of the Borrower to pay when due (by acceleration or
otherwise) any principal, interest, Commitment Fee or any other amount due
hereunder or other failure to prepay, borrow, continue or convert a Loan on the
date or in the amount notified by the Borrower.

If any Lender sustains or incurs any such loss or expense, it shall from time to
time notify the Borrower of the amount determined in good faith by such Lender
(which determination may include such assumptions, allocations of costs and
expenses and averaging or attribution methods as such Lender shall deem
reasonable) to be necessary to indemnify such Lender for such loss or expense.
Such notice shall set forth in reasonable detail the basis for such
determination. Such amount shall be due and payable by the Borrower to such
Lender ten (10) Business Days after such notice is given.

 

- 57 -



--------------------------------------------------------------------------------

5.11    Settlement Date Procedures. In order to minimize the transfer of funds
between the Lenders and the Administrative Agent, the Borrower may borrow, repay
and reborrow Swing Loans and the Swing Loan Lender may make Swing Loans as
provided in Section 2.1.2 [Swing Loan Commitments] hereof during the period
between Settlement Dates. The Administrative Agent shall notify each Lender of
its Ratable Share of the total of the Revolving Credit Loans and the Swing Loans
(each a “Required Share”). On such Settlement Date, each Lender shall pay to the
Administrative Agent the amount equal to the difference between its Required
Share and its Revolving Credit Loans, and the Administrative Agent shall pay to
each Lender its Ratable Share of all payments made by the Borrower to the
Administrative Agent with respect to the Revolving Credit Loans. The
Administrative Agent shall also effect settlement in accordance with the
foregoing sentence on the proposed Borrowing Dates for Revolving Credit Loans
and on any mandatory prepayment date as provided for herein and may at its
option effect settlement on any other Business Day. These settlement procedures
are established solely as a matter of administrative convenience, and nothing
contained in this Section 5.11 [Settlement Date Procedures] shall relieve the
Lenders of their obligations to fund Revolving Credit Loans on dates other than
a Settlement Date pursuant to Section 2.1.2 [Swing Loan Commitment]. The
Administrative Agent may at any time at its option for any reason whatsoever
require each Lender to pay immediately to the Administrative Agent such Lender’s
Ratable Share of the outstanding Revolving Credit Loans and each Lender may at
any time require the Administrative Agent to pay immediately to such Lender its
Ratable Share of all payments made by the Borrower to the Administrative Agent
with respect to the Revolving Credit Loans.

6.    REPRESENTATIONS AND WARRANTIES

6.1    Representations and Warranties. The Loan Parties, jointly and severally,
represent and warrant to the Administrative Agent and each of the Lenders as
follows:

6.1.1    Organization and Qualification; Power and Authority; Compliance With
Laws; Title to Properties; Event of Default. Each Loan Party and each Subsidiary
of each Loan Party: (i) is a corporation, partnership or limited liability
company duly organized or formed, validly existing and in good standing under
the laws of its jurisdiction of organization, (ii) has all necessary lawful
power and authority, and all necessary licenses, approvals and authorizations to
own or lease its properties and to engage in the business it presently conducts
or proposes to conduct, (iii) is duly licensed or qualified and in good standing
in each jurisdiction listed on Schedule 6.1.1 and in all other jurisdictions
where the property owned or leased by it or the nature of the business
transacted by it or both makes such licensing or qualification necessary,
(iv) has full power and authority to enter into, execute, deliver and carry out
this Agreement and the other Loan Documents to which it is a party, to incur the
Indebtedness contemplated by the Loan Documents and to perform its Obligations
under the Loan Documents to which it is a party, and all such actions have been
duly authorized by all necessary action and proceedings on its part, (v) is in
compliance in all material respects with all applicable Laws (other than
Environmental Laws which are specifically addressed in Section 6.1.14
[Environmental Matters]) in all jurisdictions in which any Loan Party or
Subsidiary of any Loan Party is presently or will be doing business except where
the failure to do so would not constitute a Material Adverse Change, and
(vi) has good and marketable title to or valid leasehold interest in all
properties, assets and other rights which it purports to own or lease or which
are reflected as owned or leased on its books and records, free and clear of all
Liens and encumbrances except Permitted Liens. No Event of Default or Potential
Default exists or is continuing. No Material Adverse Change has occurred since
September 30, 2018 (or, if later, the date of the last audited financial
statements of Borrower and its Subsidiaries delivered to the Administrative
Agent).

6.1.2    Subsidiaries and Owners; Investment Companies. Schedule 6.1.2 states:
(i) the name of each of the Borrower’s Subsidiaries, its jurisdiction of
organization and the amount, percentage and type of equity interests in such
Subsidiary (the “Subsidiary Equity Interests”), (ii) the name of each holder of
a Subsidiary Equity Interest and (iii) any options, warrants or other rights
outstanding to purchase

 

- 58 -



--------------------------------------------------------------------------------

any such Subsidiary Equity Interests referred to in clause (i) (collectively the
“Equity Interests”). The Borrower and each Subsidiary of the Borrower has good
and marketable title to all of the Equity Interests it purports to own, free and
clear in each case of any Lien and all such Equity Interests have been duly
authorized and validly issued, and are fully paid and non-assessable. No Loan
Party has any equity investment in another entity not disclosed on Schedule
6.1.2. None of the Loan Parties or Subsidiaries of any Loan Party is an
“investment company” registered or required to be registered under the
Investment Company Act of 1940 or under the “control” of an “investment company”
as such terms are defined in the Investment Company Act of 1940 and shall not
become such an “investment company” or under such “control.”

6.1.3    Validity and Binding Effect. This Agreement and each of the other Loan
Documents: (i) has been duly authorized and duly and validly executed and
delivered by each Loan Party, and (ii) constitutes, or will constitute, legal,
valid and binding obligations of each Loan Party which is or will be a party
thereto, enforceable against such Loan Party in accordance with its terms.

6.1.4    No Conflict; Material Agreements; Consents. Neither the execution and
delivery of this Agreement or the other Loan Documents by any Loan Party nor the
consummation of the transactions herein or therein contemplated or compliance
with the terms and provisions hereof or thereof nor the consummation of the
Transactions by any of them will conflict with, constitute a default under or
result in any breach of: (i) the terms and conditions of the certificate of
incorporation, bylaws, certificate of limited partnership, partnership
agreement, certificate of formation, limited liability company agreement or
other organizational documents of any Loan Party or (ii) any Law or any material
agreement or instrument or order, writ, judgment, injunction or decree to which
any Loan Party or any of its Subsidiaries is a party or by which it or any of
its Subsidiaries is bound or to which it is subject, or result in the creation
or enforcement of any Lien, charge or encumbrance whatsoever upon any property
(now or hereafter acquired) of any Loan Party or any of its Subsidiaries (other
than Liens granted under the Loan Documents). There is no default under any such
material agreement (referred to above) and none of the Loan Parties or their
Subsidiaries is bound by any contractual obligation, or subject to any
restriction in any organizational document, or any requirement of Law which
could result in a Material Adverse Change. No consent, approval, exemption,
order or authorization of, or a registration or filing with, or notice to, any
Official Body or any other Person is required by any Law or any agreement in
connection with the execution, delivery and performance by, or enforcement
against, any Loan Party of this Agreement and the other Loan Documents or the
consummation of the Transactions, except as has been obtained or issued.

6.1.5    Litigation. There are no actions, suits, claims, proceedings or
investigations pending or, to the knowledge of any Loan Party, threatened
against such Loan Party or any Subsidiary of such Loan Party or any of their
properties at law or in equity before any Official Body which (a) either
individually or in the aggregate have a reasonable likelihood of adverse
determination, and, if adversely determined, could reasonably be expected to
result in a Material Adverse Change or (b) state to affect, impact or restate
this Agreement or any of the other Loan Documents or the transactions
contemplated hereby or thereby. None of the Loan Parties or any Subsidiaries of
any Loan Party is in violation of any order, writ, injunction or any decree of
any Official Body which may result in any Material Adverse Change.

6.1.6    Financial Statements.

(i)    Historical Statements. The Borrower has delivered to the Administrative
Agent copies of the audited consolidated year-end financial statements for the
Borrower and its Subsidiaries as of the end of the fiscal years ended
September 30, 2018 and September 30, 2017. In addition, the Borrower has
delivered to the Administrative Agent copies of the unaudited consolidated
interim financial statements for the Borrower and its Subsidiaries for the
fiscal year to date and as of the end of the fiscal quarter ended March 31, 2019
(all such annual

 

- 59 -



--------------------------------------------------------------------------------

and interim statements being collectively referred to as the “Statements”). The
Statements were compiled from the books and records maintained by management of
the Borrower, are correct and complete and fairly represent the consolidated
financial condition of the Borrower and its Subsidiaries as of the respective
dates thereof and the results of operations for the fiscal periods then ended
and have been prepared in accordance with GAAP consistently applied, subject (in
the case of the interim statements) to normal year-end audit adjustments.

(ii)    Financial Projections. The Borrower has delivered to the Administrative
Agent financial projections of the Borrower and its Subsidiaries, on a pro forma
basis after giving effect to the Transactions and the other transactions
contemplated to occur on the Closing Date, for the period covering the fiscal
years ended September 30, 2019, through September 30, 2024, derived from various
assumptions of the Borrower’s management (the “Financial Projections”). The
Financial Projections represent a reasonable range of possible results in light
of the history of the business, present and foreseeable conditions and the
intentions of the Borrower’s management.

(iii)    Accuracy of Financial Statements. Neither the Borrower nor any
Subsidiary of the Borrower has any indebtedness, liabilities, contingent or
otherwise, or forward or long-term commitments that are not disclosed in the
Statements or in the notes thereto, and except as disclosed therein there are no
unrealized or anticipated losses from any commitments of the Borrower or any
Subsidiary of the Borrower which may cause a Material Adverse Change. Since
September 30, 2018, no Material Adverse Change has occurred.

6.1.7    Margin Stock. None of the Loan Parties or any Subsidiaries of any Loan
Party engages or intends to engage principally, or as one of its important
activities, in the business of extending credit for the purpose, immediately,
incidentally or ultimately, of purchasing or carrying margin stock (within the
meaning of Regulation U, T or X as promulgated by the Board of Governors of the
Federal Reserve System). No part of the proceeds of any Loan has been or will be
used, immediately, incidentally or ultimately, to purchase or carry any margin
stock or to extend credit to others for the purpose of purchasing or carrying
any margin stock or which is inconsistent with the provisions of the regulations
of the Board of Governors of the Federal Reserve System. None of the Loan
Parties or any Subsidiary of any Loan Party holds or intends to hold margin
stock in such amounts that more than 25% of the reasonable value of the assets
of any Loan Party or Subsidiary of any Loan Party are or will be represented by
margin stock.

6.1.8    Full Disclosure. Neither this Agreement nor any other Loan Document,
nor any certificate, report, statement, agreement or other documents or other
information (written or oral) furnished by or on behalf of any Loan Party to the
Administrative Agent or any Lender in connection herewith or therewith or the
transactions contemplated hereby or thereby, contains any untrue statement of a
material fact or omits to state a material fact necessary in order to make the
statements contained herein and therein, in light of the circumstances under
which they were made, not misleading; provided that in connection with any
financial projections, the Loan Parties represent that such projections were
prepared in good faith based upon assumptions believed by them to be reasonable
at the time when made. There is no fact known to any Loan Party which materially
adversely affects the business, property, assets, financial condition, results
of operations or prospects of any Loan Party or Subsidiary of any Loan Party
which has not been set forth in this Agreement or in the certificates,
statements, agreements or other documents furnished in writing to the
Administrative Agent and the Lenders prior to or at the date hereof in
connection with the transactions contemplated hereby.

 

- 60 -



--------------------------------------------------------------------------------

6.1.9    Taxes. All federal, state, local and other tax returns required to have
been filed with respect to each Loan Party and each Subsidiary of each Loan
Party have been filed, and payment or adequate provision has been made for the
payment of all taxes, fees, assessments and other governmental charges which
have or may become due pursuant to said returns or otherwise levied or imposed
upon them, their properties, income or assets which are due and payable, except
to the extent that such taxes, fees, assessments and other charges are being
contested in good faith by appropriate proceedings diligently conducted and for
which such reserves or other appropriate provisions, if any, as shall be
required by GAAP shall have been made.

6.1.10    Patents, Trademarks, Copyrights, Licenses, Etc. Each Loan Party and
each Subsidiary of each Loan Party owns or possesses all the material patents,
trademarks, service marks, trade names, copyrights, licenses, registrations,
franchises, permits and rights necessary to own and operate its properties and
to carry on its business as presently conducted and planned to be conducted by
such Loan Party or Subsidiary, without known possible, alleged or actual
conflict with the rights of others, other than as set forth on Schedule 6.1.10.

6.1.11    Liens in the Collateral. The Liens in the Collateral granted to the
Administrative Agent for the benefit of the Lenders pursuant to the Collateral
Documents constitute and will continue to constitute Prior Security Interests.
All filing fees and other expenses in connection with the perfection of such
Liens have been or will be paid by the Borrower.

6.1.12    Insurance. The properties of each Loan Party and each of its
Subsidiaries are insured pursuant to policies and other bonds which are valid
and in full force and effect and which provide adequate coverage from reputable
and financially sound insurers which are not Affiliates of any Loan Party in
amounts sufficient to insure the assets and risks of each such Loan Party and
Subsidiary in accordance with prudent business practice in the industry of such
Loan Parties and Subsidiaries in the locations where the applicable Loan Party
conducts business.

6.1.13    ERISA Compliance. (i) Each Plan is in compliance in all material
respects with the applicable provisions of ERISA, the Code and other federal or
state Laws. Each Plan that is intended to qualify under Section 401(a) of the
Code has received from the IRS a favorable determination or opinion letter,
which has not by its terms expired, that such Plan is so qualified, or such Plan
is entitled to rely on an IRS advisory or opinion letter with respect to an
IRS-approved master and prototype or volume submitter plan, or a timely
application for such a determination or opinion letter is currently being
processed by the IRS with respect thereto; and, to the best knowledge of the
Borrower, nothing has occurred which would prevent, or cause the loss of, such
qualification. The Borrower and each member of the ERISA Group have made all
required contributions to each Pension Plan subject to Sections 412 or 430 of
the Code, and no application for a funding waiver or an extension of any
amortization period pursuant to Sections 412 or 430 of the Code has been made
with respect to any Pension Plan.

(ii)    There are no pending or, to the best knowledge of the Borrower,
threatened claims, actions or lawsuits, or action by any Official Body, with
respect to any Plan that could reasonably be expected to have a Material Adverse
Change. There has been no prohibited transaction or violation of the fiduciary
responsibility rules with respect to any Plan that has resulted or could
reasonably be expected to result in a Material Adverse Change.

(iii)    No ERISA Event has occurred or is reasonably expected to occur; (a) no
Pension Plan has any unfunded pension liability (i.e. excess of benefit
liabilities over the current value of that Pension Plan’s assets, determined
pursuant to the assumptions used for funding the Pension Plan for the applicable
plan year in accordance with Section 430 of the Code); (b) neither the Borrower
nor any member of the ERISA Group has incurred, or reasonably expects to incur,
any liability under Title IV of ERISA with respect to any Pension Plan (other
than premiums due and not delinquent under Section 4007 of ERISA); (c) neither
the Borrower nor any member

 

- 61 -



--------------------------------------------------------------------------------

of the ERISA Group has incurred, or reasonably expects to incur, any liability
(and no event has occurred which, with the giving of notice under Section 4219
of ERISA, would result in such liability) under Section 4201 of ERISA, with
respect to a Multiemployer Plan; (d) neither the Borrower nor any member of the
ERISA Group has received notice pursuant to Section 4242(a)(1)(B) of ERISA that
a Multiemployer Plan is in reorganization and that additional contributions are
due to the Multiemployer Plan pursuant to Section 4243 of ERISA; (e) neither the
Borrower nor any member of the ERISA Group has engaged in a transaction that
could be subject to Sections 4069 or 4212(c) of ERISA; and (f) no Pension Plan
or Multiemployer Plan has been terminated by the plan administrator thereof nor
by the PBGC, and no event or circumstance has occurred or exists that could
reasonably be expected to cause the PBGC to institute proceedings under Title IV
of ERISA to terminate any Pension Plan or Multiemployer Plan.

6.1.14    Environmental Matters. (a) Each Loan Party is and, to the knowledge of
each respective Loan Party and each of its Subsidiaries and such properties and
all operations conducted in connection therewith are and have been in compliance
with applicable Environmental Laws except as disclosed on Schedule 6.1.14;
provided that such matters so disclosed could not in the aggregate result in a
Material Adverse Change. To the knowledge of each Loan Party and its
Subsidiaries, there is no contamination at, under or about such properties or
such operations which could interfere with the continued operation of such
properties or impair the fair saleable value thereof.

(b)    The properties owned, leased or operated by each Loan Party and each of
its Subsidiaries now or in the past do not contain, and to their knowledge have
not previously contained, any Hazardous Materials in amounts or concentrations
which constitute or constituted a violation of applicable Environmental Laws.

(c)    No Loan Party nor any of its Subsidiaries has received any notice of
violation, alleged violation, non-compliance, liability or potential liability
regarding environmental matters, Hazardous Materials, or compliance with
Environmental Laws that, if adversely determined, could reasonably be expected,
individually or in the aggregate to, result in a Material Adverse Change, nor
does any Loan Party or any of its Subsidiaries have knowledge or reason to
believe that any such notice will be received or is being threatened.

(d)    To the knowledge of each Loan Party and each of its Subsidiaries,
Hazardous Materials have not been transported or disposed of to or from the
properties owned, leased or operated by any Loan Party or any of its
Subsidiaries in violation of, or in a manner or to a location which could give
rise to liability under Environmental Laws, nor have any Hazardous Materials
been generated, treated, stored or disposed of at, on or under any of such
properties in violation of, or in a manner that could give rise to liability
under, any applicable Environmental Laws.

(e)    No judicial proceedings or governmental or administrative action is
pending, or to the knowledge of the Borrower, threatened, under any
Environmental Law to which any Loan Party or any of its Subsidiaries are or will
be named as a potentially responsible party, nor are there any consent decrees
or other decrees, consent orders, administrative orders or other orders, or
other administrative or judicial requirements outstanding under any applicable
Environmental Law with respect to any Loan Party or any of its Subsidiaries or
operations conducted in connection therewith that could reasonably be expected,
individually or in the aggregate, to result in a Material Adverse Change.

(f)    There has been no release, or to the knowledge of Borrower, threat of
release, of Hazardous Materials at or from properties owned, leased or operated
by any Loan Party or any of its Subsidiaries, now or in the past, in violation
of or in the amounts or in a manner that could give rise to liability under
applicable Environmental Laws that could reasonably be expected, individually or
in the aggregate, to result in Material Adverse Change.

 

- 62 -



--------------------------------------------------------------------------------

(g)    Each Loan Party is and, to the knowledge of each respective Loan Party
and each of its Subsidiaries, and has been in compliance with applicable
Environmental Laws except as disclosed on Schedule 6.1.14; provided that such
matters so disclosed could not in the aggregate result in a Material Adverse
Change.

6.1.15    Solvency. On the Closing Date and after giving effect to the
Transactions and the other transactions contemplated to occur on the Closing
Date and the initial Loans hereunder, each of the Loan Parties is Solvent.

6.1.16    Anti-Terrorism Laws. (i) No Covered Entity is a Sanctioned Person, and
(ii) no Covered Entity, either in its own right or through any third party,
(a) has any of its assets in a Sanctioned Country or in the possession, custody
or control of a Sanctioned Person in violation of any Anti-Terrorism Law,
(b) does business in or with, or derives any of its income from investments in
or transactions with, any Sanctioned Country or Sanctioned Person in violation
of any Anti-Terrorism Law; or (c) engages in any dealings or transactions
prohibited by any Anti-Terrorism Law.

6.1.17    Negative Pledge. No Loan Party has, nor has any Loan Party permitted
any of its Subsidiaries to have, entered into any agreement with any Person
which, in any manner, whether directly or contingently, prohibits, restricts or
limits the right of any Loan Party from granting any Liens to the Administrative
Agent or the Lenders in (i) any of its owned or leased properties or (ii) any of
its fixed assets or capitalized leases.

6.1.18    Labor Matters. There are no strikes, slowdowns, work stoppages or
controversies pending or, to the knowledge of any Loan Party, threatened against
the Borrower or any of its Subsidiaries which could result in, individually or
in the aggregate, a Material Adverse Change.

6.1.19    Deposit Accounts. Schedule 6.1.19 sets forth a complete and accurate
list as of the Closing Date of all deposit, checking and other bank accounts,
all securities and other accounts maintained with any broker dealer and all
other similar accounts maintained by each Loan Party, together with a
description thereof (including the bank or broker dealer at which such deposit
or other account is maintained, the account number and the purpose thereof).

6.1.20    Senior Debt Status. The Obligations are classified as “Senior
Indebtedness,” “Designated Senior Indebtedness” or any similar designation under
any and all instruments or other agreements or documents governing the
subordination terms of any subordinated Indebtedness.

6.2    Updates to Schedules. Should any of the information or disclosures
provided on any of the Schedules attached hereto become outdated or incorrect in
any material respect, the Borrower shall provide the Administrative Agent in
writing with such revisions or updates to such Schedule as may be necessary or
appropriate to update or correct for the same at the time of delivery of each
Compliance Certificate pursuant to Section 8.3.4 [Certificate of the Borrower]
for the respective reporting period. No Schedule shall be deemed to have been
amended, modified or superseded by any such correction or update, nor shall any
breach of warranty or representation resulting from the inaccuracy or
incompleteness of any such Schedule be deemed to have been cured thereby, unless
and until the Required Lenders, in their sole and absolute discretion, shall
have accepted in writing such revisions or updates to such Schedule; provided
however, that the Borrower may update Schedules 6.1.1 and 6.1.2 without any
Lender approval in connection with any transaction permitted under Sections
8.2.6 [Liquidations, Mergers, Consolidations, Acquisitions], 8.2.7 [Dispositions
of Assets or Subsidiaries] and 8.2.9 [Subsidiaries, Partnerships and Joint
Ventures].

 

- 63 -



--------------------------------------------------------------------------------

7.    CONDITIONS OF LENDING AND ISSUANCE OF LETTERS OF CREDIT

The obligation of each Lender to make Loans and of the Issuing Lender to issue
Letters of Credit hereunder is subject to the performance by each of the Loan
Parties of its Obligations to be performed hereunder at or prior to the making
of any such Loans or issuance of such Letters of Credit and to the satisfaction
of the following further conditions:

7.1    First Loans and Letters of Credit.

7.1.1    Deliveries. On the Closing Date, the Administrative Agent shall have
received each of the following in form and substance satisfactory to the
Administrative Agent:

(i)    A certificate of each of the Loan Parties signed by an Authorized
Officer, dated the Closing Date stating that: (x) the Loan Parties are in
compliance with each of the covenants and conditions hereunder, (y) no Event of
Default or Potential Default exists, and (z) since September 30, 2018, there has
not occurred any Material Adverse Change;

(ii)    A certificate dated the Closing Date and signed by the Secretary or an
Assistant Secretary of each of the Loan Parties, certifying as appropriate as
to: (a) all action taken by each Loan Party in connection with this Agreement
and the other Loan Documents and attaching copies of such resolution or other
corporate or organizational action; (b) the names and titles of the Authorized
Officers authorized to sign the Loan Documents and their true signatures;
(c) copies of its bylaws, limited liability company agreement or other
applicable governing document as in effect on the Closing Date; and (d) copies
of its formation documents as in effect on the Closing Date certified as of a
recent date by the appropriate state official where such documents are filed in
a state office, together with certificates as of a recent date from the
appropriate state officials as to the continued existence and good standing of
each Loan Party in each state where organized or qualified to do business;

(iii)    This Agreement, the Notes and each of the other Loan Documents duly
executed by an Authorized Officer and delivered to the Administrative Agent for
the benefit of the Lenders, together with all schedules to the Loan Documents
and all appropriate financing statements and appropriate stock powers and
certificates evidencing the pledged Collateral and such other documents as are
necessary to grant and perfect Prior Security Interests to the Administrative
Agent for the benefit of the Lenders in the Collateral held by the Loan Parties;

(iv)    Written opinion(s) of counsel for the Loan Parties, dated the Closing
Date in form and substance reasonably satisfactory to the Administrative Agent
and its counsel;

(v)    Evidence that adequate insurance required to be maintained under this
Agreement is in full force and effect;

(vi)    Evidence that all requisite Official Bodies and material third parties
shall have approved or consented to the Transactions to the extent required, all
applicable notice or appeal periods shall have expired and there shall be no
governmental or judicial action, actual or threatened, that could reasonably be
expected to restrain, prevent or impose burdensome conditions on the
Transactions;

 

- 64 -



--------------------------------------------------------------------------------

(vii)    Evidence that all Indebtedness not permitted under Section 8.2.1
[Indebtedness] shall have been paid in full and that all necessary termination
statements, release statements and other releases in connection with all Liens
(other than Permitted Liens) have been filed or satisfactory arrangements have
been made for such filing (including payoff letters, if applicable, in form and
substance reasonably satisfactory to the Administrative Agent) (the “Existing
Indebtedness Refinancing”);

(viii)    Lien searches in reasonably acceptable scope and with reasonably
acceptable results;

(ix)    A certificate of an Authorized Officer of the Borrower as to the
Solvency of each of the Loan Parties after giving effect to the Transactions and
the other transactions contemplated to occur on the Closing Date and the initial
Loans hereunder;

(x)    The Statements and the Financial Projections;

(xi)    Absence of any Material Adverse Change since September 30, 2018; and

(xii)    At least three (3) Business Days prior to the Closing Date, all
documentation and other information with respect to the Loan Parties required by
regulatory authorities under applicable “Know-Your-Customer” and anti-money
laundering rules and regulations, including, without limitation, the USA Patriot
Act, and any required Certificate of Beneficial Ownership.

7.1.2    Payment of Fees. The Borrower shall have paid all fees and expenses
payable on or before the Closing Date as required by this Agreement, the
Administrative Agent’s Letter, or any other Loan Document.

7.2    Each Loan or Letter of Credit. At the time of making any Loans or
issuing, extending or increasing any Letters of Credit and after giving effect
to the proposed extensions of credit, in each case, after the Closing Date:
(i) the representations, warranties of the Loan Parties shall then be true and
correct in all material respects (except representations and warranties that are
qualified by materiality, which shall be true and correct in all respects), (ii)
no Event of Default or Potential Default shall have occurred and be continuing,
and (iii) the Borrower shall have delivered to the Administrative Agent a duly
executed and completed Loan Request or to the Issuing Lender an application for
a Letter of Credit, as the case may be.

8.    COVENANTS

Each Loan Party hereby covenants and agrees that until Payment in Full, the Loan
Parties shall comply at all times with the following covenants:

8.1    Affirmative Covenants.

8.1.1    Preservation of Existence, Etc. Each Loan Party shall, and shall cause
each of its Subsidiaries to, (a) maintain its legal existence as a corporation,
limited partnership or limited liability company and its license or
qualification and good standing in each jurisdiction in which its ownership or
lease of property or the nature of its business makes such license or
qualification necessary, except as otherwise expressly permitted in
Section 8.2.6 [Liquidations, Mergers, Etc.], (b) maintain all licenses,
consents, permits, franchises, rights and qualifications necessary for the
standard operation of its business, and (c) maintain and preserve all
intellectual properties, including without limitation trademarks, trade names,
patents, copyrights and other marks, registered and necessary for the standard
operation of its business.

 

- 65 -



--------------------------------------------------------------------------------

8.1.2    Payment of Liabilities, Including Taxes, Etc. Each Loan Party shall,
and shall cause each of its Subsidiaries to, duly pay and discharge all
liabilities to which it is subject or which are asserted against it, promptly as
and when the same shall become due and payable, including all taxes, assessments
and governmental charges upon it or any of its properties, assets, income or
profits, prior to the date on which penalties attach thereto, except to the
extent that such liabilities, including taxes, assessments or charges, are being
contested in good faith and by appropriate and lawful proceedings diligently
conducted and for which such reserve or other appropriate provisions, if any, as
shall be required by GAAP shall have been made.

8.1.3    Maintenance of Insurance. Each Loan Party shall, and shall cause each
of its Subsidiaries to, insure its properties and assets against loss or damage
by fire and such other insurable hazards as such assets are commonly insured
(including fire, extended coverage, property damage, workers’ compensation,
public liability and business interruption insurance) and against other risks
(including errors and omissions) in such amounts as similar properties and
assets are insured by prudent companies in similar circumstances carrying on
similar businesses, and with reputable and financially sound insurers, including
self-insurance to the extent customary, all as reasonably determined by the
Administrative Agent. At the request of the Administrative Agent, the Loan
Parties shall deliver to the Administrative Agent and each of the Lenders:
(x) on the Closing Date and annually thereafter an original certificate of
insurance issued by the Loan Parties’ independent insurance broker describing
and certifying as to the existence of the insurance on the Collateral required
to be maintained by this Agreement and the other Loan Documents, together with a
copy of the endorsement described in the next sentence attached to such
certificate and (y) from time to time a summary schedule indicating all
insurance then in force with respect to each of the Loan Parties. Such policies
of insurance shall contain special endorsements which include the provisions
specified below or are otherwise in form acceptable to the Administrative Agent
in its reasonable discretion. The applicable Loan Parties shall notify the
Administrative Agent promptly of any occurrence causing a material loss or
decline in value of the Collateral and the estimated (or actual, if available)
amount of such loss or decline. Any monies received by the Administrative Agent
constituting insurance proceeds may, at the option of the Administrative Agent,
(a) in the case of property insurance proceeds received during the existence of
an Event of Default, be applied by the Administrative Agent to the payment of
the Obligations in accordance with the terms of the Credit Agreement, (b) for
losses of less than $3,000,000 received at such time as no Event of Default or
Potential Default exists, be disbursed by the Administrative Agent to the
applicable Loan Parties, and (c) for losses equal to or greater than $3,000,000
received at such time as no Event of Default or Potential Default exists, be
disbursed by the Administrative Agent to the applicable Loan Parties on such
terms as are deemed appropriate by the Administrative Agent for the repair,
restoration and/or replacement of Collateral and other property in respect of
which such proceeds were received.

8.1.4    Maintenance of Properties and Leases. Each Loan Party shall, and shall
cause each of its Subsidiaries to, maintain in good repair, working order and
condition (ordinary wear and tear excepted) in accordance with the general
practice of other businesses of similar character and size, all of those
properties useful or necessary to its business, and from time to time, such Loan
Party will make or cause to be made all appropriate repairs, renewals or
replacements thereof.

8.1.5    Visitation Rights. Each Loan Party shall, and shall cause each of its
Subsidiaries to, permit any of the officers or authorized employees or
representatives of the Administrative Agent or any of the Lenders to visit and
inspect any of its properties and to examine and make excerpts from its books
and records and discuss its business affairs, finances and accounts with its
officers, directors and independent accountants, at such reasonable times during
normal business hours, upon reasonable advance notice, all in such detail as
often as any of the Lenders may reasonably request, provided that each

 

- 66 -



--------------------------------------------------------------------------------

Lender shall provide the Borrower and the Administrative Agent with reasonable
notice prior to any visit or inspection; provided that so long as no Event of
Default has occurred and is continuing, the Loan Parties shall not be required
to reimburse the Administrative Agent or any Lender for inspections or audits
made more frequently than once in any fiscal year; provided further, that when
an Event of Default exists the Administrative Agent (or any of their
representatives or independent contractors) may do any of the foregoing at the
expense of the Loan Parties at any time during normal business hours and without
advance notice. In the event any Lender desires to conduct an audit of any Loan
Party, such Lender shall make a reasonable effort to conduct such audit
contemporaneously with any audit to be performed by the Administrative Agent.

8.1.6    Field Examinations. Each Loan Party shall, and shall cause each of its
Subsidiaries to, permit any of the officers or authorized employees or
representatives of the Administrative Agent, unless waived by the Required
Lenders, to conduct field examinations of the Collateral, provided that, absent
the continuation of an Event of Default, such examinations shall not occur more
than once per fiscal year of the Borrower.

8.1.7    Keeping of Records and Books of Account. The Borrower shall, and shall
cause each Subsidiary of the Borrower to, maintain and keep proper books of
record and account which enable the Borrower and its Subsidiaries to issue
financial statements in accordance with GAAP and as otherwise required by
applicable Laws of any Official Body having jurisdiction over the Borrower or
any Subsidiary of the Borrower, and in which full, true and correct entries
shall be made in all material respects of all its dealings and business and
financial affairs.

8.1.8    Compliance with Laws; Use of Proceeds. Each Loan Party shall, and shall
cause each of its Subsidiaries to, comply with all applicable Laws, including
all Environmental Laws, in all respects; provided that it shall not be deemed to
be a violation of this Section 8.1.8 if any failure to comply with any Law would
not result in fines, penalties, remediation costs, other similar liabilities or
injunctive relief which in the aggregate would constitute a Material Adverse
Change. The Loan Parties will use the Letters of Credit and the proceeds of the
Loans only in accordance with Section 2.8 [Use of Proceeds] and as permitted by
applicable Law.

8.1.9    Additional Subsidiaries and Real Property; Further Assurances.

(a)    Additional Subsidiaries. Promptly after the creation or acquisition of
any Subsidiary (and, in any event, within thirty (30) days after such creation
or acquisition, as such time period may be extended by the Administrative Agent
in its sole discretion) cause such Subsidiary to (i) become a Guarantor and
grant a security interest in all personal and/or real property of such
Subsidiary (subject to the exceptions specified in the Collateral Documents)
owned by such Subsidiary by delivering to the Administrative Agent a duly
executed Guarantor Joinder or such other documents as the Administrative Agent
shall deem appropriate for such purpose, (ii) deliver to the Administrative
Agent such opinions, documents and certificates referred to in Section 7.1
[Initial Loans and Letters of Credit] as may be reasonably requested by the
Administrative Agent, (iii) deliver to the Administrative Agent such original
certificated Capital Stock or other certificates and stock or other transfer
powers evidencing the Capital Stock of such Subsidiary and any Capital Stock
held by such Subsidiary, (iv) deliver to the Administrative Agent such updated
Schedules to the Loan Documents as requested by the Administrative Agent with
respect to such Subsidiary, and (v) deliver to the Administrative Agent such
other documents as may be reasonably requested by the Administrative Agent, all
in form, content and scope reasonably satisfactory to the Administrative Agent;
provided that, no Foreign Subsidiary that is a CFC shall be required to join
this Agreement as a Guarantor to the extent that, and for so long as, such
Guaranty would result in material adverse tax consequences as reasonably
determined by the Borrower, in consultation with the Administrative Agent.

 

- 67 -



--------------------------------------------------------------------------------

(b)    Real Property Collateral. (i) Promptly after the acquisition of any owned
real property with a fair market value in excess of $10,000,000 by any Loan
Party (and, in any event, within ten (10) Business Days after such acquisition,
as such time period may be extended by the Administrative Agent in its sole
discretion), notify the Administrative Agent and (ii) promptly thereafter (and
in any event, within ninety (90) days of such acquisition (as such time period
may be extended by the Administrative Agent, in its sole discretion), to the
extent requested by the Administrative Agent, deliver such mortgages, deeds of
trust, title insurance policies, environmental reports, surveys and other
documents reasonably requested by the Administrative Agent in connection with
granting and perfecting a first priority Lien, other than Permitted Liens, on
such real property in favor of the Administrative Agent, for the ratable benefit
of the Lenders, all in form and substance acceptable to the Administrative
Agent.

(c)    Exclusions. The provisions of this Section 8.1.9 shall not apply to
assets that constitute Excluded Collateral.

(d)    Further Assurances. Each Loan Party shall, from time to time, at its
expense, faithfully preserve and protect the Administrative Agent’s Lien on and
Prior Security Interest in the Collateral and all other real and personal
property of the Loan Parties whether now owned or hereafter acquired as a
continuing first priority perfected Lien, subject only to Permitted Liens, and
shall do such other acts and things as the Administrative Agent in its
reasonable discretion may deem necessary or advisable from time to time in order
to preserve, perfect and protect the Liens granted under the Loan Documents and
to exercise and enforce its rights and remedies thereunder with respect to the
Collateral. In addition to the foregoing, upon the final issuance of the
treasury regulations proposed under Section 956 of the Code, published on
November 5, 2018 as REG-114540-18, the Borrower shall cause each Foreign
Subsidiary of the Borrower or any Loan Party not previously required to be a
Guarantor to comply with Section 8.1.9(a) [Additional Subsidiaries], including
(i) causing such Foreign Subsidiary to become a Guarantor, (ii) pledging all of
such Foreign Subsidiary’s Equity Interests not previously pledged pursuant to
the Collateral Documents, and (iii) causing such Foreign Subsidiary to grant
security interests in substantially all of such Foreign Subsidiary’s assets
pursuant to documents in form and substance acceptable to the Administrative
Agent, which such documents may include documents governed by the law of the
jurisdiction of formation of such Foreign Subsidiary, in each case, unless the
Administrative Agent and the Borrower agree in writing exercising good faith and
commercially reasonable business judgment that the costs of obtaining such
guaranty, pledge or security interest (or perfection thereof) are excessive in
relation to the value to the Lenders of the security to be afforded thereby.

8.1.10    Anti-Terrorism Laws. (a) No Covered Entity will become a Sanctioned
Person or will, directly or indirectly, use the proceeds of the Loans, or lend,
contribute or otherwise make available such proceeds to any Subsidiary, joint
venture or other Person that is, or for the benefit of a Person that is, a
Sanctioned Person, (b) no Covered Entity, either in its own right or through any
third party, will (A) have any of its assets in a Sanctioned Country or in the
possession, custody or control of a Sanctioned Person in violation of any
Anti-Terrorism Law; (B) do business in or with, or derive any of its income from
investments in or transactions with, any Sanctioned Country or Sanctioned Person
in violation of any Anti-Terrorism Law; (C) engage in any dealings or
transactions prohibited by any Anti-Terrorism Law or (D) use the Loans to fund
any operations in, finance any investments or activities in, or, make any
payments to, a Sanctioned Country or Sanctioned Person in violation of any
Anti-Terrorism Law, (c) the funds used to repay the Obligations will not be
derived from any unlawful activity, (d) each Covered Entity shall comply with
all Anti- Terrorism Laws, and (e) the Borrower shall promptly notify the Agent
in writing upon the occurrence of a Reportable Compliance Event.

8.1.11    Maintenance of Material Contracts, Licenses and Permits. Loan Parties
shall (i) comply in all material respects with the terms and conditions of all
material contracts, the nonperformance of which would reasonably be expected to
result in a Material Adverse Change and (ii) maintain in full force and effect
all licenses, franchises, permits and other authorizations necessary for the
ownership and operation of its properties and business.

 

- 68 -



--------------------------------------------------------------------------------

8.1.12    Keepwell. Each Qualified ECP Loan Party jointly and severally
(together with each other Qualified ECP Loan Party) hereby absolutely
unconditionally and irrevocably (a) guarantees the prompt payment and
performance of all Swap Obligations owing by each Non-Qualifying Party (it being
understood and agreed that this guarantee is a guaranty of payment and not of
collection), and (b) undertakes to provide such funds or other support as may be
needed from time to time by any Non-Qualifying Party to honor all of such Non
Qualifying Party’s obligations under this Agreement or any other Loan Document
in respect of Swap Obligations (provided, however, that each Qualified ECP Loan
Party shall only be liable under this Section 8.1.12 [Keepwell] for the maximum
amount of such liability that can be hereby incurred without rendering its
obligations under this Section 8.1.12 [Keepwell], or otherwise under this
Agreement or any other Loan Document, voidable under applicable law, including
applicable law relating to fraudulent conveyance or fraudulent transfer, and not
for any greater amount). The obligations of each Qualified ECP Loan Party under
this Section 8.1.12 [Keepwell] shall remain in full force and effect until
Payment in Full of the Obligations and termination of this Agreement and the
other Loan Documents. Each Qualified ECP Loan Party intends that this
Section 8.1.12 [Keepwell] constitute, and this Section 8.1.12 [Keepwell] shall
be deemed to constitute, a guarantee of the obligations of, and a “keepwell,
support, or other agreement” for the benefit of each other Loan Party for all
purposes of Section 1a(18(A)(v)(II) of the CEA.

8.1.13    Certain Post-Closing Obligations. The Loan Parties shall deliver the
documents or take the actions specified on Schedule 8.1.13 as and when required
and, where applicable, by the dates set forth on Schedule 8.1.13, as such dates
may be postponed by the Administrative Agent in its reasonable discretion.

8.1.14    Reserved.

8.1.15    Certificate of Beneficial Ownership and Other Additional Information.
Each Loan Party shall, and shall cause each of its Subsidiaries to, provide to
the Administrative Agent and the Lenders such information and documentation as
may reasonably be requested by the Administrative Agent or any Lender from time
to time for purposes of compliance by the Administrative Agent or such Lender
with applicable laws (including without limitation the USA Patriot Act and other
“Know-Your-Customer” and anti-money laundering rules and regulations and the
Beneficial Ownership Regulation).

8.2    Negative Covenants.

8.2.1    Indebtedness. Each of the Loan Parties shall not, and shall not permit
any of its Subsidiaries to, at any time create, incur, assume or suffer to exist
any Indebtedness, except:

(i)    Indebtedness under the Loan Documents;

(ii)    existing Indebtedness as set forth on Schedule 8.2.1 as of the Closing
Date (including any extensions or renewals thereof; provided that (i) there is
no increase in the principal amount thereof (except by an amount equal to a
reasonable premium or other reasonable amount paid, and fees and expenses
reasonably incurred, in connection with such refinancing, refunding, extension
or renewal and by an amount equal to any existing commitments unutilized at the
time of such refinancing, refunding, extension or renewal), (ii) the final
maturity date shall not be earlier, and weighted average life of such
refinancing, refunding, renewal or extension shall not be shorter, than the
Indebtedness being refinanced, refunded, renewed or extended, (iii) the
refinancing, refunding, renewal or extension shall have no additional obligors
(including any guarantors) than the Indebtedness being refinanced, refunded,
renewed or extended

 

- 69 -



--------------------------------------------------------------------------------

(unless such obligors are Loan Parties hereunder) and (iv) any refinancing,
refunding, renewal or extension of any subordinated Indebtedness shall be (A) on
subordination terms at least as favorable to the Administrative Agent and the
Lenders and (B) no more restrictive to the Borrower and its Subsidiaries than
the Indebtedness being refinanced, refunded, renewed or extended);

(iii)    Indebtedness incurred with respect to Purchase Money Security Interests
and capitalized leases not exceeding $5,000,000 in the aggregate at any one time
outstanding;

(iv)    Indebtedness of a Loan Party to another Loan Party which is subordinated
pursuant to the Intercompany Subordination Agreement; and

(v)    any (i) Lender Provided Interest Rate Hedge, (ii) other Interest Rate
Hedge approved by the Administrative Agent or (iii) Indebtedness under any Other
Lender Provided Financial Services Product; provided however, the Loan Parties
and their Subsidiaries shall enter into a Lender Provided Interest Rate Hedge or
another Interest Rate Hedge only for hedging (rather than speculative) purposes.

8.2.2    Liens. Each of the Loan Parties shall not, and shall not permit any of
its Subsidiaries to, at any time create, incur, assume or suffer to exist any
Lien on any of its property or assets, tangible or intangible, now owned or
hereafter acquired, or agree or become liable to do so, except Permitted Liens.

8.2.3    Guaranties. Except as set forth on Schedule 8.2.3, each of the Loan
Parties shall not, and shall not permit any of its Subsidiaries to, at any time,
directly or indirectly, become or be liable in respect of any Guaranty, or
assume, guarantee, become surety for, endorse or otherwise agree, become or
remain directly or contingently liable upon or with respect to any obligation or
liability of any other Person, except for Guaranties of Indebtedness of the Loan
Parties permitted hereunder.

8.2.4    Loans and Investments. Each of the Loan Parties shall not, and shall
not permit any of its Subsidiaries to, at any time make or suffer to remain
outstanding any Investment, except:

(i)    trade credit extended on usual and customary terms in the ordinary course
of business;

(ii)    advances to employees to meet expenses incurred by such employees in the
ordinary course of business;

(iii)    Permitted Investments;

(iv)    loans, advances and investments in other Loan Parties;

(v)    Permitted Acquisitions; and

(vi)    Investments in joint ventures not exceeding $5,000,000 in the aggregate.

8.2.5    Dividends and Related Distributions. Each of the Loan Parties shall
not, and shall not permit any of its Subsidiaries to, make or pay, or agree to
become or remain liable to make or pay, any dividend or other distribution of
any nature (whether in cash, property, securities or otherwise) on account of or
in respect of its shares of Capital Stock, on account of the purchase,
redemption, retirement

 

- 70 -



--------------------------------------------------------------------------------

or acquisition of its shares of Capital Stock (or warrants, options or rights
therefor), except (i) any Loan Party may make dividends and other distributions
payable to another Loan Party and (ii) if no Event of Default exists or would
result therefrom and so long as the Loan Parties are in pro forma compliance
with Section 8.2.14 [Minimum Fixed Charge Coverage Ratio] and Section 8.2.15
[Maximum Leverage Ratio], the Borrower may make distributions to the holders of
its equity.

8.2.6    Liquidations, Mergers, Consolidations, Acquisitions. Each of the Loan
Parties shall not, and shall not permit any of its Subsidiaries to, dissolve,
liquidate or wind-up its affairs, or become a party to any merger or
consolidation, or acquire by purchase, lease or otherwise all or substantially
all of the assets or Capital Stock of any other Person; provided that:

(i)    any Excluded Subsidiary may dissolve, liquidate or wind-up its affairs so
long as all assets and other property, if any, of such Excluded Subsidiary are
distributed solely to the Borrower or another Loan Party in connection with such
dissolution, liquidation or winding-up;

(ii)    any Loan Party other than the Borrower may consolidate or merge into
another Loan Party which is wholly-owned by one or more of the other Loan
Parties; and

(iii)    any Permitted Acquisition.

8.2.7    Dispositions of Assets or Subsidiaries. Each of the Loan Parties shall
not, and shall not permit any of its Subsidiaries to make any Asset Disposition,
except:

(i)    transactions involving the sale, lease, sale and leaseback or sublease of
inventory or equipment in the ordinary course of business;

(ii)    any sale, transfer or lease of assets in the ordinary course of business
which are no longer necessary or required in the conduct of such Loan Party’s or
such Subsidiary’s business, and other sales, transfers and leases of assets
which do not exceed $5,000,000 in the aggregate during the term of this
Agreement (the value of such sales, transfers and leases to be determined by an
arms-length sales price of the assets so disposed of by the Loan Parties and
their Subsidiaries);

(iii)    any sale, transfer or lease of assets by any wholly owned Subsidiary of
such Loan Party to another Loan Party;

(iv)    any sale, transfer or lease of assets in the ordinary course of business
which are replaced by substitute assets acquired or leased; provided such
substitute assets are subject to the Lenders’ Prior Security Interest; or

(v)    any sale, transfer, lease, sale and leaseback or sublease of assets,
other than those specifically excepted pursuant to clauses (i) through (iv)
above, which is approved by the Required Lenders.

8.2.8    Affiliate Transactions. Each of the Loan Parties shall not, and shall
not permit any of its Subsidiaries to, enter into or carry out any transaction
with any Affiliate of any Loan Party (including purchasing property or services
from or selling property or services to any Affiliate of any Loan Party or other
Person) unless such transaction (i) is not otherwise prohibited by this
Agreement, (ii) is entered into in the ordinary course of business upon fair and
reasonable terms and conditions and (iii) (A) is solely among the Borrower and
its Subsidiaries, or any of them or (B) the terms and conditions of which

 

- 71 -



--------------------------------------------------------------------------------

are at arm’ length and are fully disclosed to the Administrative Agent if
involving payments or consideration in excess of $2,000,000 in a single or
series of related transactions and is in accordance with all applicable Law and
GAAP.

8.2.9    Subsidiaries, Partnerships and Joint Ventures. Each of the Loan Parties
shall not, and shall not permit any of its Subsidiaries to own or create
directly or indirectly any Subsidiaries other than: (i) any Excluded Subsidiary;
(ii) any Subsidiary which has joined this Agreement as a Guarantor on the
Closing Date; and (iii) any Subsidiary formed after the Closing Date which joins
this Agreement as a Guarantor pursuant to the terms of Section 8.1.9 [Additional
Subsidiaries and Real Property; Further Assurances]. Each of the Loan Parties
shall not become or agree to become a party to a Joint Venture other than joint
venture investments permitted under Section 8.2.4(vi).

8.2.10    Continuation of or Change in Business. Each of the Loan Parties shall
not, and shall not permit any of its Subsidiaries to, engage in any business
other than as set forth on Schedule 8.2.10, substantially as conducted and
operated by such Loan Party or Subsidiary during the present fiscal year, and
such Loan Party or Subsidiary shall not permit any material change in such
business.

8.2.11    Fiscal Year. No Loan Party shall change its fiscal year other than a
change to the twelve-month period beginning October 1 and ending September 30.

8.2.12    Restrictions on Payment of Certain Indebtedness. Each of the Loan
Parties shall not, and shall not permit any of its Subsidiaries to, make any
payments (whether voluntary or mandatory, or a prepayment, redemption,
retirement, defeasance or acquisition) with respect to any (a) subordinated
Indebtedness, except regularly scheduled payments of principal, interest and
fees, but only to the extent permitted under any subordination agreement
relating to such subordinated Indebtedness; or (b) Indebtedness (other than the
Obligations) prior to its due date under the agreements evidencing such
Indebtedness as in effect on the Closing Date (or as amended thereafter, other
than an amendment which increases the pricing, shortens the date of any payment
or is amended in a manner not materially adverse to Lenders).

8.2.13    Changes in Organizational Documents. Each of the Loan Parties shall
not, and shall not permit any of its Subsidiaries to, amend in any respect its
certificate of incorporation (including any provisions or resolutions relating
to Capital Stock), by-laws, certificate of limited partnership, partnership
agreement, certificate of formation, limited liability company agreement or
other organizational documents without providing at least thirty (30) calendar
days’ prior written notice to the Administrative Agent and the Lenders and, in
the event such change would be adverse to the Lenders as determined by the
Administrative Agent in its reasonable discretion, obtaining the prior written
consent of the Required Lenders.

8.2.14    Minimum Fixed Charge Coverage Ratio. The Loan Parties shall not permit
the Fixed Charge Coverage Ratio, calculated as of the end of each fiscal quarter
for the four fiscal quarters then ended, to be less than 1.25 to 1.00.

8.2.15    Maximum Leverage Ratio. The Loan Parties shall not permit the Leverage
Ratio to exceed: (i) for any Measurement Period ending after the Closing Date
and prior to June 30, 2020, 3.75 to 1.0, and (ii) for any Measurement Period
ending on or after June 30, 2020, 3.50 to 1.00.

8.2.16    Reserved.

 

- 72 -



--------------------------------------------------------------------------------

8.2.17    Limitation on Negative Pledges and Restrictive Agreements. Each Loan
Party covenants and agrees that it shall not, and shall not permit any of its
Subsidiaries to enter into, or permit to exist, any contractual obligation
(except for this Agreement and the other Loan Documents) that (a) encumbers or
restricts the ability of any such Person to (i) to act as a Loan Party,
(ii) make dividends or distribution to any Loan Party, (iii) pay any
Indebtedness or other obligation owed to any Loan Party, (iv) make loans or
advances to any Loan Party, or (v) create any Lien upon any of their properties
or assets, whether now owned or hereafter acquired (except, in the case of
clause (a)(v) only, for any document or instrument governing any purchase money
Liens or capital lease obligations otherwise permitted hereby (in which case,
any prohibition or limitation shall only be effective against the assets
financed thereby), customary provisions restricting assignment of any licensing
agreement (in which a Loan Party or its Subsidiaries are the licensee) with
respect to a contract entered into by a Loan Party or its Subsidiaries in the
ordinary course of business and customary provisions restricting subletting,
sublicensing or assignment of any intellectual property license or any lease
governing any leasehold interests of a Loan Party and its Subsidiaries) or
(b) requires the grant of any Lien on property for any obligation if a Lien on
such property is given as security for the Obligations.

8.3    Reporting Requirements. The Loan Parties will furnish or cause to be
furnished to the Administrative Agent and each of the Lenders:

8.3.1    Reserved.

8.3.2    Quarterly Financial Statements. As soon as available and in any event
within forty-five (45) calendar days after the end of each of the first three
fiscal quarters of Borrower, and in any event within ninety (90) calendar days
after the end of the fourth fiscal quarter of Borrower, (i) financial statements
of Borrower and its Subsidiaries, consisting of a consolidated balance sheet as
of the end of such fiscal quarter and related consolidated statement of income,
stockholders’ equity and cash flows for the fiscal quarter then ended and the
fiscal year through that date, and (ii) calculations showing: (A) the Leverage
Ratio for such period, (B) the Fixed Charge Coverage Ratio for such period, and
(C) the total amount of Indebtedness secured by Purchase Money Security
Interests, all in reasonable detail and certified (subject to normal year-end
audit adjustments) by an Authorized Officer of the Borrower as having been
prepared in accordance with GAAP, consistently applied, and setting forth in
comparative form the respective financial statements for the corresponding date
and period in the previous fiscal year.

8.3.3    Annual Financial Statements. As soon as available and in any event
within one hundred twenty (120) calendar days after the end of each fiscal year
of Borrower, (i) audited financial statements of Borrower and its Subsidiaries
consisting of a consolidated balance sheet as of the end of such fiscal year,
and related consolidated statement of income, stockholders’ equity and cash
flows for the fiscal year then ended, setting forth in comparative form the
financial statements as of the end of and for the preceding fiscal year, and
certified by independent certified public accountants of nationally recognized
standing satisfactory to the Administrative Agent, and (ii) the calculations for
each item described in Section 8.3.2(ii) above, all in reasonable detail. The
certificate or report of accountants shall be free of qualifications and shall
not indicate the occurrence or existence of any event, condition or contingency
which would materially impair the prospect of payment or performance of any
covenant, agreement or duty of any Loan Party under any of the Loan Documents.

8.3.4    Certificate of the Borrower. Concurrently with the financial statements
of the Borrower and its Subsidiaries furnished to the Administrative Agent and
to the Lenders pursuant to Sections 8.3.2 [Quarterly Financial Statements] and
8.3.3 [Annual Financial Statements], a certificate (each a “Compliance
Certificate”) of the Borrower signed by an Authorized Officer of the Borrower,
in the form of Exhibit 8.3.4(b).

8.3.5    Reserved.

 

- 73 -



--------------------------------------------------------------------------------

8.3.6    Notices.

8.3.6.1    Default. Promptly after any officer of any Loan Party has learned of
the occurrence of an Event of Default or Potential Default, a certificate signed
by an Authorized Officer setting forth the details of such Event of Default or
Potential Default and the action which such Loan Party proposes to take with
respect thereto.

8.3.6.2    Material Adverse Change. Promptly after any officer of any Loan Party
has learned of any matter that could reasonably be expected to result in a
Material Adverse Change, written notice thereof accompanied by a statement of an
Authorized Officer of the Borrower or the applicable Loan Party setting forth
details of the occurrence referred to therein and stating what action the
Borrower or the applicable Loan Party has taken and proposes to take with
respect thereto.

8.3.6.3    Litigation. Promptly after the commencement thereof, notice of all
actions, suits, proceedings or investigations before or by any Official Body or
any other Person against any Loan Party or Subsidiary of any Loan Party which
relate to the Collateral, involve a claim or series of claims in excess of
$5,000,000 or which if adversely determined would constitute a Material Adverse
Change.

8.3.6.4    Organizational Documents. Within the time limits set forth in
Section 8.2.13 [Changes in Organizational Documents], any amendment to the
organizational documents of any Loan Party.

8.3.6.5    Erroneous Financial Information. Immediately in the event that the
Borrower or its accountants conclude or advise that any previously issued
financial statement, audit report or interim review should no longer be relied
upon or that disclosure should be made or action should be taken to prevent
future reliance, notice in writing setting forth the details thereof and the
action which the Borrower proposes to take with respect thereto.

8.3.6.6    ERISA Event. Immediately upon the occurrence of any ERISA Event,
notice in writing setting forth the details thereof and the action which the
Borrower proposes to take with respect thereto.

8.3.6.7    Other Reports. Promptly upon their becoming available to the
Borrower:

(i)    Annual Budget. The annual budget or projections of the Borrower in the
form prepared for and approved by Borrower’s board of directors, to be supplied
not later than sixty (60) days after the commencement of the fiscal year to
which any of the foregoing may be applicable,

(ii)    Reportable Compliance Event. Notice of the occurrence of a Reportable
Compliance Event,

(iii)    Management Letters. To the extent there exists any, reports including
management letters submitted to the Borrower by independent accountants in
connection with any annual, interim or special audit,

(iv)    SEC Filings and other Material Reports. Promptly upon their becoming
publicly available, public SEC filings and other material reports, including SEC
Form 8-K, registration statements, proxies, prospectuses, financial statements
and other shareholder communications, filed by the Borrower with the SEC (all of
which may be provided by means of delivery of the applicable SEC Form or filing,
and which will be deemed delivered upon the posting of such information on the
Borrower’s website), and

 

- 74 -



--------------------------------------------------------------------------------

(v)    Other Information. Such other reports and information as any of the
Lenders may from time to time reasonably request.

9.    DEFAULT

9.1    Events of Default. An Event of Default shall mean the occurrence or
existence of any one or more of the following events or conditions (whatever the
reason therefor and whether voluntary, involuntary or effected by operation of
Law):

9.1.1    Payments Under Loan Documents. The Borrower or any other Loan Party
shall fail to pay, (i) when and as required to be paid herein, any principal of
any Loan (including scheduled installments, mandatory prepayments or the payment
due at maturity), or (ii) within three (3) Business Days after the same becomes
due, Reimbursement Obligation or Letter of Credit Obligation or any interest on
any Loan, Reimbursement Obligation or Letter of Credit Obligation or any fee or
other amount owing hereunder or under the other Loan Documents; or

9.1.2    Breach of Warranty. Any representation or warranty made at any time by
any of the Loan Parties herein or by any of the Loan Parties in any other Loan
Document, or in any certificate, other instrument or statement furnished
pursuant to the provisions hereof or thereof, shall prove to have been false or
misleading in any material respect as of the time it was made or furnished; or

9.1.3    Reserved; or

9.1.4    Breach of Negative Covenants and Certain Affirmative Covenants. Any of
the Loan Parties shall default in the observance or performance of any covenant
contained in Section 8.1.1 (clause (a) only) [Preservation of Existence, etc.],
Section 8.1.5 [Visitation Rights], Section 8.1.8 [Compliance with Laws; Use of
Proceeds], Section 8.1.9 [Additional Subsidiaries and Real Property; Further
Assurances], Section 8.1.10 [Anti-Terrorism Laws; International Trade Law
Compliance], Section 8.1.13 [Certain Post-Closing Obligations], Section 8.2
[Negative Covenants] or Section 8.3 [Reporting Requirements]; or

9.1.5    Breach of Other Covenants. Any of the Loan Parties shall default in the
observance or performance of any other covenant, condition or provision hereof
or of any other Loan Document and such default shall continue unremedied for a
period of thirty (30) days; or

9.1.6    Defaults in Other Agreements or Indebtedness. A default or event of
default shall occur at any time under the terms of any other agreement involving
borrowed money or the extension of credit or any other Indebtedness under which
any Loan Party or Subsidiary of any Loan Party may be obligated as a borrower or
guarantor in excess of $5,000,000 in the aggregate, and such breach, default or
event of default either (i) consists of the failure to pay (beyond any period of
grace permitted with respect thereto, whether waived or not) any Indebtedness
when due (whether at stated maturity, by acceleration or otherwise) or
(ii) permits or causes the acceleration of any Indebtedness (whether or not such
right shall have been waived) or the termination of any commitment to lend; or

9.1.7    Final Judgments or Orders. Any final judgments or orders for the
payment of money in excess of $5,000,000 in the aggregate shall be entered
against any Loan Party by a court having jurisdiction in the premises, and with
respect to which either (i) enforcement proceedings are commenced by any
creditor upon such judgment or order, or (ii) there is a period of thirty
(30) consecutive days during which a stay of enforcement of such judgment or
order, by reason of a pending appeal or otherwise, is not in effect; or

 

- 75 -



--------------------------------------------------------------------------------

9.1.8    Loan Document Unenforceable. Any of the Loan Documents shall cease to
be legal, valid and binding agreements enforceable against the party executing
the same or such party’s successors and assigns (as permitted under the Loan
Documents) in accordance with the respective terms thereof or shall in any way
be terminated (except in accordance with its terms) or become or be declared
ineffective or inoperative or shall in any way be challenged or contested or
cease to give or provide the respective Liens, security interests, rights,
titles, interests, remedies, powers or privileges intended to be created
thereby; or

9.1.9    Uninsured Losses; Proceedings Against Assets. There shall occur any
material uninsured damage to or loss, theft or destruction of any of the
Collateral in excess of $5,000,000 or the Collateral or any other of the Loan
Parties’ or any of their Subsidiaries’ assets are attached, seized, levied upon
or subjected to a writ or distress warrant; or such come within the possession
of any receiver, trustee, custodian or assignee for the benefit of creditors and
the same is not cured within thirty (30) days thereafter; or

9.1.10    Events Relating to Pension Plans and Multiemployer Plans. An ERISA
Event occurs with respect to a Pension Plan or Multiemployer Plan which has
resulted or could reasonably be expected to result in liability of the Borrower
or any member of the ERISA Group under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount in excess of $5,000,000,
or the Borrower or any member of the ERISA Group fails to pay when due, after
the expiration of any applicable grace period, any installment payment with
respect to its withdrawal liability under Section 4201 of ERISA under a
Multiemployer Plan, where the aggregate amount of unamortized withdrawal
liability is in excess of $5,000,000; or

9.1.11    Change of Control. A Change of Control shall occur; or

9.1.12    Relief Proceedings; Solvency; Attachment. (i) A Relief Proceeding
shall have been instituted against any Loan Party or Subsidiary of a Loan Party
and such Relief Proceeding shall remain undismissed or unstayed and in effect
for a period of thirty (30) consecutive days or such court shall enter a decree
or order granting any of the relief sought in such Relief Proceeding, (ii) any
Loan Party or Subsidiary of a Loan Party institutes, or takes any action in
furtherance of, a Relief Proceeding, (iii) any Loan Party or any Subsidiary of a
Loan Party ceases to be Solvent or admits in writing its inability to pay its
debts as they mature, or (iv) any writ or warrant of attachment or execution or
similar process is issued or levied against all or any material part of the
property of any Loan Party or any Subsidiary of any Loan Party and is not
released, vacated or fully bonded within thirty (30) days after its issue or
levy.

9.2    Consequences of Event of Default.

9.2.1    Generally. If any Event of Default specified under Section 9.1 [Events
of Default] shall occur and be continuing, the Lenders and the Administrative
Agent shall be under no further obligation to make Loans and the Issuing Lender
shall be under no obligation to issue Letters of Credit and the Administrative
Agent may, and upon the request of the Required Lenders shall, take any or all
of the following actions:

(i)    declare the commitment of each Lender to make Loans and any obligation of
the Issuing Lender to issue, amend or extend Letters of Credit to be terminated,
whereupon such commitments and obligation shall be terminated;

 

- 76 -



--------------------------------------------------------------------------------

(ii)    declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by the Borrower;

(iii)    require the Borrower to, and the Borrower shall thereupon, deposit in a
non-interest-bearing account with the Administrative Agent, as Cash Collateral
for its Obligations under the Loan Documents, an amount equal to the maximum
amount currently or at any time thereafter available to be drawn on all
outstanding Letters of Credit, and the Borrower hereby pledges to the
Administrative Agent and the Lenders, and grants to the Administrative Agent and
the Lenders a security interest in, all such cash as security for such
Obligations; and

(iv)    exercise on behalf of itself, the Lenders and the Issuing Lender all
rights and remedies available to it, the Lenders and the Issuing Lender under
the Loan Documents;

provided that upon the occurrence of an actual or deemed entry of an order for
relief with respect to any Borrower under the Bankruptcy Code of the United
States, the obligation of each Lender to make Loans and any obligation of the
Issuing Lender to issue, amend or extend any Letter of Credit shall
automatically terminate, the unpaid principal amount of all outstanding Loans
and all interest and other amounts as aforesaid shall automatically become due
and payable, and the obligation of the Borrower to provide Cash Collateral as
specified in clause (iii) above shall automatically become effective, in each
case without further act of the Administrative Agent or any Lender.

9.2.2    Reserved.

9.2.3    Set-off. If an Event of Default shall have occurred and be continuing,
each Lender, the Issuing Lender, and each of their respective Affiliates and any
participant of such Lender or Affiliate which has agreed in writing to be bound
by the provisions of Section 5.3 [Sharing of Payments by Lenders] is hereby
authorized at any time and from time to time, to the fullest extent permitted by
applicable Law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final, in whatever currency) at any time held and
other obligations (in whatever currency) at any time owing by such Lender, the
Issuing Lender or any such Affiliate or participant to or for the credit or the
account of any Loan Party against any and all of the Obligations of such Loan
Party now or hereafter existing under this Agreement or any other Loan Document
to such Lender, the Issuing Lender, Affiliate or participant, irrespective of
whether or not such Lender, Issuing Lender, Affiliate or participant shall have
made any demand under this Agreement or any other Loan Document and although
such Obligations of the Borrower or such Loan Party may be contingent or
unmatured or are owed to a branch or office of such Lender or the Issuing Lender
different from the branch or office holding such deposit or obligated on such
Indebtedness. The rights of each Lender, the Issuing Lender and their respective
Affiliates and participants under this Section are in addition to other rights
and remedies (including other rights of setoff) that such Lender, the Issuing
Lender or their respective Affiliates and participants may have. Each Lender and
the Issuing Lender agrees to notify the Borrower and the Administrative Agent
promptly after any such setoff and application; provided that the failure to
give such notice shall not affect the validity of such setoff and application.

9.2.4    Enforcement of Rights and Remedies. Notwithstanding anything to the
contrary contained herein or in any other Loan Document, the authority to
enforce rights and remedies hereunder and under the other Loan Documents against
the Loan Parties or any of them shall be vested exclusively in, and all actions
and proceedings at law in connection with such enforcement shall be instituted
and maintained exclusively by, the Administrative Agent in accordance with this
Section 9.2 for the benefit of all the Lenders and the Issuing Lender; provided
that the foregoing shall not prohibit (a) the Administrative Agent from
exercising on its own behalf the rights and remedies that inure to its benefit

 

- 77 -



--------------------------------------------------------------------------------

(solely in its capacity as Administrative Agent) hereunder and under the other
Loan Documents, (b) the Issuing Lender or the Swing Loan Lender from exercising
the rights and remedies that inure to its benefit (solely in its capacity as the
Issuing Lender or Swing Loan Lender, as the case may be) hereunder and under the
other Loan Documents, (c) any Lender from exercising setoff rights in accordance
with Section 9.2.3 (subject to the terms of Section 5.3 [Sharing of Payments by
Lenders]), or (d) any Lender from filing proofs of claim or appearing and filing
pleadings on its own behalf during the pendency of a proceeding relative to any
Loan Party under any Insolvency Proceeding; and provided, further, that if at
any time there is no Person acting as Administrative Agent hereunder and under
the other Loan Documents, then (i) the Required Lenders shall have the rights
otherwise ascribed to the Administrative Agent pursuant to this Section 9.2.4,
and (ii) in addition to the matters set forth in clauses (b), (c) and (d) of the
preceding proviso and subject to Section 5.3 [Sharing of Payments by Lenders]),
any Lender may, with the consent of the Required Lenders, enforce any rights and
remedies available to it and as authorized by the Required Lenders.

9.2.5    Application of Proceeds. From and after the date on which the
Administrative Agent has taken any action pursuant to this Section 9.2 and until
Payment in Full, any and all proceeds received by the Administrative Agent from
any sale or other disposition of the Collateral, or any part thereof, or the
exercise of any other remedy by the Administrative Agent, shall be applied as
follows:

(i)    First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts, including attorney fees, payable to the
Administrative Agent in its capacity as such, the Issuing Lender in its capacity
as such and the Swing Loan Lender in its capacity as such, ratably among the
Administrative Agent, the Issuing Lender and Swing Loan Lender in proportion to
the respective amounts described in this clause First payable to them;

(ii)    Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders under the Loan Documents, including attorney fees, ratably among the
Lenders in proportion to the respective amounts described in this clause Second
payable to them;

(iii)    Third, to payment of that portion of the Obligations constituting
accrued and unpaid interest on the Loans and Reimbursement Obligations, ratably
among the Lenders in proportion to the respective amounts described in this
clause Third payable to them;

(iv)    Fourth, to payment of that portion of the Obligations constituting
unpaid principal of the Loans, Reimbursement Obligations and payment obligations
then owing under Lender Provided Interest Rate Hedges, and Other Lender Provided
Financial Service Products, ratably among the Lenders, the Issuing Lender, and
the Lenders or Affiliates of Lenders which provide Lender Provided Interest Rate
Hedges and Other Lender Provided Financial Service Products, in proportion to
the respective amounts described in this clause Fourth held by them;

(v)    Fifth, to the Administrative Agent for the account of the Issuing Lender,
to Cash Collateralize any undrawn amounts under outstanding Letters of Credit
(to the extent not otherwise cash collateralized pursuant to this Agreement);
and

(vi)    Last, the balance, if any, to the Loan Parties or as required by Law.

 

- 78 -



--------------------------------------------------------------------------------

Amounts used to Cash Collateralize the aggregate undrawn amount of Letters of
Credit pursuant to clause Fifth above shall be applied to satisfy drawings under
such Letters of Credit as they occur. If any amount remains on deposit as Cash
Collateral after all Letters of Credit have either been fully drawn or expired,
such remaining amount shall be applied to the other Obligations, if any, in the
order specified above.

Notwithstanding anything to the contrary in this Section 9.2.5 [Application of
Proceeds], no Swap Obligations of any Non-Qualifying Party shall be paid with
amounts received from such Non-Qualifying Party under its Guaranty Agreement
(including sums received as a result of the exercise of remedies with respect to
such Guaranty Agreement) or from the proceeds of such Non-Qualifying Party’s
Collateral if such Swap Obligations would constitute Excluded Hedge Liabilities;
provided, however, that to the extent possible appropriate adjustments shall be
made with respect to payments and/or the proceeds of Collateral from other Loan
Parties that are Eligible Contract Participants with respect to such Swap
Obligations to preserve the allocation to Obligations otherwise set forth above
in this Section 9.2.5 [Application of Proceeds].

In addition, notwithstanding the foregoing, Obligations arising under Lender
Provided Interest Rate Hedges and Other Lender Provided Financial Service
Products shall be excluded from the application described above if the
Administrative Agent has not received written notice thereof, together with such
supporting documentation, as the Administrative Agent may reasonably request,
from the applicable provider of such Lender Provided Interest Rate Hedge or
Other Lender Provided Financial Service Product, as the case may be. Each
provider of a Lender Provided Interest Rate Hedge or Other Lender Provided
Financial Service Product, as the case may be, that is not a party to the
Agreement that has given the notice contemplated by the preceding sentence
shall, by such notice, be deemed to have acknowledged and accepted the
appointment of the Administrative Agent pursuant to the terms of Section 10 [The
Administrative Agent] hereof for itself and its Affiliates as if a “Lender”
party hereto.

10.    THE ADMINISTRATIVE AGENT

10.1    Appointment and Authority. Each of the Lenders and the Issuing Lender
hereby irrevocably appoints PNC to act on its behalf as the Administrative Agent
hereunder and under the other Loan Documents and authorizes the Administrative
Agent to take such actions on its behalf and to exercise such powers as are
delegated to the Administrative Agent by the terms hereof or thereof, together
with such actions and powers as are reasonably incidental thereto. The
provisions of this Section 10 [The Administrative Agent] are solely for the
benefit of the Administrative Agent, the Lenders and the Issuing Lender, and
neither the Borrower nor any other Loan Party shall have rights as a third party
beneficiary of any of such provisions. It is understood and agreed that the use
of the term “agent” herein or in any other Loan Documents (or any other similar
term) with reference to the Administrative Agent is not intended to connote any
fiduciary or other implied (or express) obligations arising under agency
doctrine of any applicable law. Instead such term is used as a matter of market
custom, and is intended to create or reflect only an administrative relationship
between contracting parties.

10.2    Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, own
securities of, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the Borrower or any
Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.

 

- 79 -



--------------------------------------------------------------------------------

10.3    Exculpatory Provisions. The Administrative Agent shall not have any
duties or obligations except those expressly set forth herein and in the other
Loan Documents, and its duties hereunder shall be administrative in nature.
Without limiting the generality of the foregoing, the Administrative Agent:

(a)    shall not be subject to any fiduciary or other implied duties, regardless
of whether a Potential Default or Event of Default has occurred and is
continuing;

(b)    shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents); provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable Law; and

(c)    shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.

The Administrative Agent shall not be liable for any action taken or not taken
by it: (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 11.1 [Modifications, Amendments or
Waivers] and 9.2 [Consequences of Event of Default]) or (ii) in the absence of
its own gross negligence or willful misconduct as determined by a court of
competent jurisdiction by a final and nonappealable judgment. The Administrative
Agent shall be deemed not to have knowledge of any Potential Default or Event of
Default unless and until notice describing such Potential Default or Event of
Default is given to the Administrative Agent by the Borrower, a Lender or the
Issuing Lender.

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into: (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Potential Default or Event of
Default, (iv) the validity, enforceability, effectiveness or genuineness of this
Agreement, any other Loan Document or any other agreement, instrument or
document or (v) the satisfaction of any condition set forth in Section 7
[Conditions of Lending and Issuance of Letters of Credit] or elsewhere herein,
other than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.

10.4    Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon. In determining compliance with any condition hereunder to
the making of a Loan, or the issuance, extension, renewal or increase of a
Letter of Credit, that by its terms must be fulfilled to the satisfaction of a
Lender or the Issuing Lender, the Administrative Agent may presume that such
condition is satisfactory to such Lender or the Issuing Lender unless the
Administrative Agent shall have

 

- 80 -



--------------------------------------------------------------------------------

received notice to the contrary from such Lender or the Issuing Lender prior to
the making of such Loan or the issuance of such Letter of Credit. The
Administrative Agent may consult with legal counsel (who may be counsel for the
Borrower), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts.

10.5    Delegation of Duties. The Administrative Agent may perform any and all
of its duties and exercise its rights and powers hereunder or under any other
Loan Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Section 10 [The Administrative Agent] shall apply to any such sub-agent and to
the Related Parties of the Administrative Agent and any such sub-agent, and
shall apply to their respective activities in connection with the syndication of
the credit facilities provided for herein as well as activities as
Administrative Agent. The Administrative Agent shall not be responsible for the
negligence or misconduct of any sub-agents except to the extent that a court of
competent jurisdiction determines in a final and nonappealable judgment that the
Administrative Agent acted with gross negligence or willful misconduct in the
selection of such sub-agents.

10.6    Resignation of Administrative Agent. (a) The Administrative Agent may at
any time give notice of its resignation to the Lenders, the Issuing Lender and
the Borrower. Upon receipt of any such notice of resignation, the Required
Lenders shall have the right, in consultation with the Borrower (so long as no
Potential Default or Event of Default has occurred and is continuing), to
appoint a successor. If no such successor shall have been so appointed by the
Required Lenders and shall have accepted such appointment within thirty
(30) days after the retiring Administrative Agent gives notice of its
resignation, (or such earlier day as shall be agreed by the Required Lenders)
(the “Resignation Effective Date”), then the retiring Administrative Agent may
(but shall not be obligated to), on behalf of the Lenders and the Issuing
Lender, appoint a successor Administrative Agent meeting the qualifications
specified above; provided that in no event shall any such successor
Administrative Agent be a Defaulting Lender. Whether or not a successor has been
appointed, such resignation shall become effective in accordance with such
notice on the Resignation Effective Date.

(b)    If the Person serving as Administrative Agent is a Defaulting Lender
pursuant to clause (d) of the definition thereof, the Required Lenders may, to
the extent permitted by applicable law, by notice in writing to the Borrower and
such Person remove such Person as Administrative Agent and, in consultation with
the Borrower, appoint a successor. If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 30 days (or such earlier day as shall be agreed by the Required Lenders)
(the “Removal Effective Date”), then such removal shall nonetheless become
effective in accordance with such notice on the Removal Effective Date.

(c)    With effect from the Resignation Effective Date or the Removal Effective
Date (as applicable) (i) the retiring or removed Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any collateral security held by the
Administrative Agent on behalf of the Lenders or the Issuing Lender under any of
the Loan Documents, the retiring or removed Administrative Agent shall continue
to hold such collateral security until such time as a successor Administrative
Agent is appointed) and (ii) except for any indemnity payments owed to the
retiring or removed Administrative Agent, all payments, communications and
determinations provided to be made by, to or through the Administrative Agent
shall instead be made by or to each Lender and Issuing Lender directly, until
such time, if any, as the Required Lenders appoint a successor Administrative
Agent as provided for above. Upon the acceptance of a successor’s appointment as
Administrative Agent hereunder, such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring or
removed Administrative Agent (other than any rights to

 

- 81 -



--------------------------------------------------------------------------------

indemnity payments owed to the retiring or removed Administrative Agent), and
the retiring or removed Administrative Agent shall be discharged from all of its
duties and obligations hereunder or under the other Loan Documents. The fees
payable by the Borrower to a successor Administrative Agent shall be the same as
those payable to its predecessor unless otherwise agreed between the Borrower
and such successor. After the retiring or removed Administrative Agent’s
resignation or removal hereunder and under the other Loan Documents, the
provisions of this Section and Section 11.3 [Expense; Indemnity; Damage Waiver]
shall continue in effect for the benefit of such retiring or removed
Administrative Agent, its sub-agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while the
retiring or removed Administrative Agent was acting as Administrative Agent but,
for the avoidance of doubt, not in respect of any actions taken or omitted by
any of them after the retirement or removal.

10.7    Non-Reliance on Administrative Agent and Other Lenders. Each Lender and
the Issuing Lender acknowledges that it has, independently and without reliance
upon the Administrative Agent or any other Lender or any of their Related
Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and the Issuing Lender also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.

10.8    No Other Duties, etc. Anything herein to the contrary notwithstanding,
none of the Sole Bookrunner, Syndication Agent or Joint Lead Arrangers listed on
the cover page hereof shall have any powers, duties or responsibilities under
this Agreement or any of the other Loan Documents, except in its capacity, as
applicable, as the Administrative Agent, a Lender or the Issuing Lender
hereunder.

10.9    Administrative Agent’s Fee. The Borrower shall pay to the Administrative
Agent a nonrefundable fee (the “Administrative Agent’s Fee”) under the terms of
a letter (the “Administrative Agent’s Letter”) between the Borrower and
Administrative Agent, as amended from time to time.

10.10    Authorization to Release Collateral and Guarantors. The Lenders and
Issuing Lenders authorize the Administrative Agent to release: (i) any
Collateral consisting of assets or equity interests sold or otherwise disposed
of in a sale or other disposition or transfer permitted under Section 8.2.7
[Disposition of Assets or Subsidiaries] or Section 8.2.6 [Liquidations, Mergers,
Consolidations, Acquisitions], and (ii) any Guarantor from its obligations under
the Guaranty Agreement if the ownership interests in such Guarantor are sold or
otherwise disposed of or transferred to persons other than Loan Parties or
Subsidiaries of the Loan Parties in a transaction permitted under Section 8.2.7
[Disposition of Assets or Subsidiaries] or Section 8.2.6 [Liquidations, Mergers,
Consolidations, Acquisitions].

10.11    No Reliance on Administrative Agent’s Customer Identification Program.
Each Lender acknowledges and agrees that neither such Lender, nor any of its
Affiliates, participants or assignees, may rely on the Administrative Agent to
carry out such Lender’s, Affiliate’s, participant’s or assignee’s customer
identification program, or other obligations required or imposed under or
pursuant to the USA Patriot Act or the regulations thereunder, including the
regulations contained in 31 CFR 103.121 (as hereafter amended or replaced, the
“CIP Regulations”), or any other Anti-Terrorism Law, including any programs
involving any of the following items relating to or in connection with any of
the Loan Parties, their Affiliates or their agents, the Loan Documents or the
transactions hereunder or contemplated hereby: (i) any identity verification
procedures, (ii) any recordkeeping, (iii) comparisons with government lists,
(iv) customer notices or (v) other procedures required under the CIP Regulations
or such other Laws.

 

- 82 -



--------------------------------------------------------------------------------

10.12    Certain ERISA Matters.

(a)    Each Lender (x) represents and warrants, as of the date such Person
became a Lender party hereto, to, and (y) covenants, from the date such Person
became a Lender party hereto to the date such Person ceases being a Lender party
hereto, for the benefit of, the Administrative Agent and not, for the avoidance
of doubt, to or for the benefit of the Borrower or any other Loan Party, that at
least one of the following is and will be true:

(i)    such Lender is not using “plan assets” (within the meaning of
Section 3(42) of ERISA or otherwise) of one or more Benefit Plans with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments or this
Agreement,

(ii)    the transaction exemption set forth in one or more PTEs, such as PTE
84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement,

(iii)    (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the Loans,
the Letters of Credit, the Commitments and this Agreement, (C) the entrance
into, participation in, administration of and performance of the Loans, the
Letters of Credit, the Commitments and this Agreement satisfies the requirements
of sub-sections (b) through (g) of Part I of PTE 84-14 and (D) to the best
knowledge of such Lender, the requirements of subsection (a) of Part I of PTE
84-14 are satisfied with respect to such Lender’s entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement, or

(iv)    such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.

(b)    In addition, unless either (1) sub-clause (i) in the immediately
preceding clause (a) is true with respect to a Lender or (2) a Lender has
provided another representation, warranty and covenant in accordance with
sub-clause (iv) in the immediately preceding clause (a), such Lender further
(x) represents and warrants, as of the date such Person became a Lender party
hereto, to, and (y) covenants, from the date such Person became a Lender party
hereto to the date such Person ceases being a Lender party hereto, for the
benefit of, the Administrative Agent and not, for the avoidance of doubt, to or
for the benefit of the Borrower or any other Loan Party, that the Administrative
Agent is not a fiduciary with respect to the assets of such Lender involved in
such Lender’s entrance into, participation in, administration of and performance
of the Loans, the Letters of Credit, the Commitments and this Agreement
(including in connection with the reservation or exercise of any rights by the
Administrative Agent under this Agreement, any other Loan Document or any
documents related hereto or thereto).

11.    MISCELLANEOUS

11.1    Modifications, Amendments or Waivers. With the written consent of the
Required Lenders, the Administrative Agent, acting on behalf of all the Lenders,
and the Borrower, on behalf of the Loan Parties, may from time to time enter
into written agreements amending or changing any provision of this Agreement or
any other Loan Document or the rights of the Lenders or the Loan Parties
hereunder or thereunder, or may grant written waivers or consents hereunder or
thereunder. Any such agreement, waiver or consent made with such written consent
shall be effective to bind all the Lenders and the Loan Parties; provided, that
no such agreement, waiver or consent may be made which will:

11.1.1    Increase of Commitment. Increase the amount of the Revolving Credit
Commitment of any Lender hereunder without the consent of such Lender;

 

- 83 -



--------------------------------------------------------------------------------

11.1.2    Extension of Payment; Reduction of Principal Interest or Fees;
Modification of Terms of Payment. Whether or not any Loans are outstanding,
extend the Expiration Date or the time for payment of principal or interest of
any Loan (excluding the due date of any mandatory prepayment of a Loan), the
Commitment Fee or any other fee payable to any Lender, or reduce the principal
amount of or the rate of interest borne by any Loan or reduce the Commitment Fee
or any other fee payable to any Lender, without the consent of each Lender
directly affected thereby; provided that, only the consent of the Required
Lenders shall be required to waive the applicability of any post-default
increase in interest rates or change the manner of computation of any financial
ratio (including any change in any applicable defined term) used in determining
the Applicable Margin that would result in a reduction of the rate of interest
borne by any Loan, the Commitment Fee or any other fee payable to any Lender;

11.1.3    Release of Collateral or Guarantor. Except for sales of assets
permitted by Section 8.2.7 [Disposition of Assets or Subsidiaries], release all
or substantially all of the Collateral or any Guarantor from its Obligations
under the Guaranty Agreement without the consent of all Lenders (other than
Defaulting Lenders); or

11.1.4    Miscellaneous. Amend Section 5.2 [Pro Rata Treatment of Lenders],
Section 10.3 [Exculpatory Provisions], or Section 5.3 [Sharing of Payments by
Lenders], 9.2.5 [Application of Proceeds] or this Section 11.1, alter any
provision regarding the pro rata treatment of the Lenders or requiring all
Lenders to authorize the taking of any action or reduce any percentage specified
in the definition of Required Lenders, in each case without the consent of all
of the Lenders (other than Defaulting Lenders);

provided that no agreement, waiver or consent which would modify the interests,
rights or obligations of the Administrative Agent, the Issuing Lender, or the
Swing Loan Lender may be made without the written consent of such Administrative
Agent, the Issuing Lender or the Swing Loan Lender, as applicable, and provided,
further that, if in connection with any proposed waiver, amendment or
modification referred to in Sections 11.1.1 [Increase of Commitment] through
11.1.4 [Miscellaneous] above, the consent of the Required Lenders is obtained
but the consent of one or more of such other Lenders whose consent is required
is not obtained (each a “Non-Consenting Lender”), then the Borrower shall have
the right to replace any such Non-Consenting Lender with one or more replacement
Lenders pursuant to Section 5.6.2 [Replacement of a Lender]. Notwithstanding
anything to the contrary herein, no Defaulting Lender shall have any right to
approve or disapprove any amendment, waiver or consent hereunder (and any
amendment, waiver or consent which by its terms requires the consent of all
Lenders or each affected Lender may be effected with the consent of the
applicable Lenders other than Defaulting Lenders), except that (x) the
Commitment of any Defaulting Lender may not be increased or extended without the
consent of such Lender, and (y) any waiver, amendment or modification requiring
the consent of all Lenders or each affected Lender that by its terms affects any
Defaulting Lender disproportionately adversely relative to other affected
Lenders shall require the consent of such Defaulting Lender. Notwithstanding
anything else to the contrary in this Section 11.1 [Modifications, Amendments or
Waivers], if the Administrative Agent and the Borrower shall have jointly
identified an obvious error or any error, ambiguity or omission, defect or
inconsistency of a technical nature, in each case, in any provision of the Loan
Documents, then the Administrative Agent and the Borrower shall be permitted to
amend such provision.

 

- 84 -



--------------------------------------------------------------------------------

11.2    No Implied Waivers; Cumulative Remedies. No course of dealing and no
delay or failure of the Administrative Agent or any Lender in exercising any
right, power, remedy or privilege under this Agreement or any other Loan
Document shall affect any other or future exercise thereof or operate as a
waiver thereof, nor shall any single or partial exercise thereof preclude any
further exercise thereof or of any other right, power, remedy or privilege. The
enumeration of the rights and remedies of the Administrative Agent and the
Lenders set forth in this Agreement is not intended to be exhaustive and the
exercise by the Administrative Agent and the Lenders of any right or remedy
shall not preclude the exercise of any other rights or remedies, all of which
shall be cumulative, and shall be in addition to any other right or remedy given
hereunder or under the other Loan Documents or that may now or hereafter exist
at law or in equity or by suit or otherwise. No reasonable delay or failure to
take action on the part of the Administrative Agent or any Lender in exercising
any right, power or privilege shall operate as a waiver thereof, nor shall any
single or partial exercise of any such right, power or privilege preclude any
other or further exercise thereof or the exercise of any other right, power or
privilege or shall be construed to be a waiver of any Event of Default..

11.3    Expenses; Indemnity; Damage Waiver.

11.3.1    Costs and Expenses. The Borrower shall pay: (i) all out-of-pocket
expenses incurred by PNC Capital Markets LLC, the Administrative Agent and its
Affiliates (including the reasonable fees, charges and disbursements of counsel
for the Administrative Agent and any field examinations conducted pursuant to
Section 8.1.6 [Field Examinations]) in connection with the syndication of the
credit facilities provided for herein, the due diligence, preparation,
negotiation, execution, delivery and administration of this Agreement and the
other Loan Documents or any amendments, modifications or waivers of the
provisions hereof or thereof (whether or not the transactions contemplated
hereby or thereby shall be consummated), (ii) all out-of-pocket expenses
incurred by the Issuing Lender in connection with the issuance, amendment,
renewal or extension of any Letter of Credit or any demand for payment
thereunder and (iii) all out-of-pocket expenses incurred by the Administrative
Agent, any Lender or the Issuing Lender (including the fees, charges and
disbursements of any counsel for the Administrative Agent, any Lender or the
Issuing Lender) in connection with the enforcement or protection of its rights:
(A) in connection with this Agreement and the other Loan Documents, including
its rights under this Section, or (B) in connection with the Loans made or
Letters of Credit issued hereunder, including all such out-of-pocket expenses
incurred during any workout, restructuring or negotiations in respect of such
Loans or Letters of Credit.

11.3.2    Indemnification by the Borrower. The Borrower shall indemnify PNC
Capital Markets LLC, the Administrative Agent (and any sub-agent thereof), each
Lender and the Issuing Lender, and each Related Party of any of the foregoing
Persons (each such Person being called an “Indemnitee”) against, and hold each
Indemnitee harmless from (and shall reimburse each Indemnitee as the same are
incurred), any and all losses, claims, damages, liabilities and related expenses
(including the fees, charges and disbursements of any counsel for any
Indemnitee), and shall indemnify and hold harmless each Indemnitee from all fees
and time charges and disbursements for attorneys who may be employees of any
Indemnitee, incurred by any Indemnitee or asserted against any Indemnitee by any
third party or by the Borrower or any other Loan Party arising out of, in
connection with, or as a result of: (i) the execution or delivery of this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby or thereby, the performance or nonperformance by the parties hereto of
their respective obligations hereunder or thereunder or the consummation of the
transactions contemplated hereby or thereby, (ii) any Loan or Letter of Credit
or the use or proposed use of the proceeds therefrom (including any refusal by
the Issuing Lender to honor a demand for payment under a Letter of Credit if the
documents presented in connection with such demand do not strictly comply with
the terms of such Letter of Credit), (iii) any actual or alleged presence or
release of Hazardous Materials on or from any property owned or operated by the
Borrower or any of its Subsidiaries, or any Environmental Liability related in
any way to the Borrower or

 

- 85 -



--------------------------------------------------------------------------------

any of its Subsidiaries, (iv) the Transactions, or (v) any actual or prospective
claim, litigation, investigation or proceeding (including the preparation of a
defense in connection therewith) relating to any of the foregoing, whether based
on contract, tort or any other theory, whether brought by a third party or by
the Borrower or any other Loan Party, and regardless of whether any Indemnitee
is a party thereto; provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses: (x) are determined by a court of competent
jurisdiction by final and non-appealable judgment to have resulted from the
gross negligence or willful misconduct of such Indemnitee or (y) result from a
claim brought by the Borrower or any other Loan Party against an Indemnitee for
breach in bad faith of such Indemnitee’s obligations hereunder or under any
other Loan Document, if the Borrower or such Loan Party has obtained a final and
non-appealable judgment in its favor on such claim as determined by a court of
competent jurisdiction. This Section 11.3.2 [Indemnification by the Borrower]
shall not apply with respect to Taxes other than any Taxes that represent
losses, claims, damages, etc., arising from any non-Tax claim.

11.3.3    Reimbursement by Lenders. To the extent that the Borrower for any
reason fails to indefeasibly pay any amount required under Sections 11.3.1
[Costs and Expenses] or 11.3.2 [Indemnification by the Borrower] to be paid by
it to the Administrative Agent (or any sub-agent thereof), the Issuing Lender or
any Related Party of any of the foregoing, each Lender severally agrees to pay
to the Administrative Agent (or any such sub-agent), the Issuing Lender or such
Related Party, as the case may be, such Lender’s Ratable Share (determined as of
the time that the applicable unreimbursed expense or indemnity payment is
sought) of such unpaid amount, provided that the unreimbursed expense or
indemnified loss, claim, damage, liability or related expense, as the case may
be, was incurred by or asserted against the Administrative Agent (or any such
sub-agent) or the Issuing Lender in its capacity as such, or against any Related
Party of any of the foregoing acting for the Administrative Agent (or any such
sub-agent) or Issuing Lender in connection with such capacity.

11.3.4    Waiver of Consequential Damages, Etc. To the fullest extent permitted
by applicable Law, the Borrower shall not assert, and hereby waives, any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit or the
use of the proceeds thereof. No Indemnitee referred to in Section 11.3.2
[Indemnification by the Borrower] shall be liable for any damages arising from
the use by unintended recipients of any information or other materials
distributed by it through telecommunications, electronic or other information
transmission systems in connection with this Agreement or the other Loan
Documents or the transactions contemplated hereby or thereby.

11.3.5    Payments. All amounts due under this Section shall be payable not
later than ten (10) days after demand therefor.

11.3.6    Survival. Each party’s obligations under this Section shall survive
the termination of the Loan Documents and payment of the obligations hereunder.

11.4    Holidays. Whenever payment of a Loan to be made or taken hereunder shall
be due on a day which is not a Business Day such payment shall be due on the
next Business Day (except as provided in Section 4.2 [Interest Periods]) and
such extension of time shall be included in computing interest and fees, except
that the Loans shall be due on the Business Day preceding the Expiration Date if
the Expiration Date is not a Business Day. Whenever any payment or action to be
made or taken hereunder (other than payment of the Loans) shall be stated to be
due on a day which is not a Business Day, such payment or action shall be made
or taken on the next following Business Day, and such extension of time shall
not be included in computing interest or fees, if any, in connection with such
payment or action.

 

- 86 -



--------------------------------------------------------------------------------

11.5    Notices; Effectiveness; Electronic Communication.

11.5.1    Notices Generally. Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in Section 11.5.2 [Electronic Communications]), all notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by telecopier: (i) if to a Lender, to it at its address set forth in its
administrative questionnaire, or (ii) if to any other Person, to it at its
address set forth on Schedule 1.1(B).

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient). Notices delivered through electronic communications to the extent
provided in Section 11.5.2 [Electronic Communications], shall be effective as
provided in such Section.

11.5.2    Electronic Communications. Notices and other communications to the
Lenders and the Issuing Lender hereunder may be delivered or furnished by
electronic communication (including e-mail and Internet or intranet websites)
pursuant to procedures approved by the Administrative Agent; provided that the
foregoing shall not apply to notices to any Lender or the Issuing Lender if such
Lender or the Issuing Lender, as applicable, has notified the Administrative
Agent that it is incapable of receiving such notices by electronic
communication. The Administrative Agent or the Borrower may, in its discretion,
agree to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it; provided that approval of
such procedures may be limited to particular notices or communications. Unless
the Administrative Agent otherwise prescribes: (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement); provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

11.5.3    Change of Address, Etc. Any party hereto may change its address,
e-mail address or telecopier number for notices and other communications
hereunder by notice to the other parties hereto.

11.6    Severability. The provisions of this Agreement are intended to be
severable. If any provision of this Agreement shall be held invalid or
unenforceable in whole or in part in any jurisdiction, such provision shall, as
to such jurisdiction, be ineffective to the extent of such invalidity or
unenforceability without in any manner affecting the validity or enforceability
thereof in any other jurisdiction or the remaining provisions hereof in any
jurisdiction.

11.7    Duration; Survival. All representations and warranties of the Loan
Parties contained herein or made in connection herewith shall survive the
execution and delivery of this Agreement, the completion of the transactions
hereunder and Payment in Full. All covenants and agreements of the Borrower
contained herein relating to the payment of principal, interest, premiums,
additional compensation or expenses and indemnification, including those set
forth in the Notes, Section 5 [Payments] and Section 11.3 [Expenses; Indemnity;
Damage Waiver], shall survive Payment in Full. All other covenants and
agreements of the Loan Parties shall continue in full force and effect from and
after the date hereof and until Payment in Full.

 

- 87 -



--------------------------------------------------------------------------------

11.8    Successors and Assigns.

11.8.1    Successors and Assigns Generally. The provisions of this Agreement
shall be binding upon, and inure to the benefit of, the parties hereto and their
respective successors and assigns permitted hereby, except that neither the
Borrower nor any other Loan Party may assign or otherwise transfer any of its
rights or obligations hereunder without the prior written consent of the
Administrative Agent and each Lender and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except: (i) to an assignee
in accordance with the provisions of Section 11.8.2 [Assignments by Lenders],
(ii) by way of participation in accordance with the provisions of Section 11.8.4
[Participations], or (iii) by way of pledge or assignment of a security interest
subject to the restrictions of Section 11.8.5 [Certain Pledges; Successors and
Assigns Generally] (and any other attempted assignment or transfer by any party
hereto shall be null and void). Nothing in this Agreement, expressed or implied,
shall be construed to confer upon any Person (other than the parties hereto,
their respective successors and assigns permitted hereby, Participants to the
extent provided in Section 11.8.4 [Participations] and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent and
the Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

11.8.2    Assignments by Lenders. Any Lender may at any time assign to one or
more assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment and the Loans at the
time owing to it); provided that any such assignment shall be subject to the
following conditions:

(i)    Minimum Amounts.

(a)    in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and the Loans at the time owing to it or in the
case of an assignment to a Lender, an Affiliate of a Lender or an Approved Fund,
no minimum amount need be assigned; and

(b)    in any case not described in clause (i)(a) of this Section, the aggregate
amount of the Commitment (which for this purpose includes Loans outstanding
thereunder) or, if the applicable Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment (determined as of the date the Assignment and Assumption
Agreement with respect to such assignment is delivered to the Administrative
Agent or, if “Trade Date” is specified in the Assignment and Assumption
Agreement, as of the Trade Date) shall not be less than $5,000,000, unless each
of the Administrative Agent and, so long as no Event of Default has occurred and
is continuing, the Borrower otherwise consents (each such consent not to be
unreasonably withheld or delayed).

(ii)    Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loan or the Commitment
assigned.

(iii)    Required Consents. No consent shall be required for any assignment
except for the consent of the Administrative Agent (which shall not be
unreasonably withheld or delayed) and:

(a)    the consent of the Borrower (such consent not to be unreasonably withheld
or delayed) shall be required unless: (x) an Event of Default has occurred and
is continuing at the time of such assignment or (y) such assignment is to a
Lender, an Affiliate of a Lender or an Approved Fund;

 

- 88 -



--------------------------------------------------------------------------------

provided that the Borrower shall be deemed to have consented to any such
assignment unless it shall object thereto by written notice to the
Administrative Agent within ten (10) Business Days after having received notice
thereof; and

(b)    the consent of the Issuing Lender (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment that increases the
obligation of the assignee to participate in exposure under one or more Letters
of Credit (whether or not then outstanding).

(iv)    Assignment and Assumption Agreement. The parties to each assignment
shall execute and deliver to the Administrative Agent an Assignment and
Assumption Agreement, together with a processing and recordation fee of $3,500;
provided that the Administrative Agent may, in its sole discretion, elect to
waive such processing and recordation fee in the case of any assignment. The
assignee, if it is not a Lender, shall deliver to the Administrative Agent an
administrative questionnaire in the form provided by the Administrative Agent.

(iv)    No Assignment to the Borrower. No such assignment shall be made to the
Borrower or any of the Borrower’s Affiliates or Subsidiaries.

(vi)    No Assignment to Natural Persons. No such assignment shall be made to a
natural person.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to Section 11.8.3 [Register], from and after the effective date specified in
each Assignment and Assumption Agreement, the assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption Agreement, have the rights and obligations of a Lender
under this Agreement, and the assigning Lender thereunder shall, to the extent
of the interest assigned by such Assignment and Assumption Agreement, be
released from its obligations under this Agreement (and, in the case of an
Assignment and Assumption Agreement covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto) but shall continue to be entitled to the benefits of Sections 4.4
[LIBOR Rate Unascertainable; Illegality; Increased Costs; Deposits Not
Available], 5.8 [Increased Costs], and 11.3 [Expenses, Indemnity; Damage Waiver]
with respect to facts and circumstances occurring prior to the effective date of
such assignment. Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this Section 11.9 shall be
treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with Section 11.8.4
[Participations].

11.8.3    Register. The Administrative Agent, acting solely for this purpose as
an agent of the Borrower, shall maintain a register of the names and addresses
of the Lenders, and the commitments of, and principal amounts of (and stated
interest on) the Loans owing to, each Lender pursuant to the terms hereof from
time to time. Such register shall be conclusive, and the Borrower, the
Administrative Agent and the Lenders may treat each Person whose name is in such
register pursuant to the terms hereof as a Lender hereunder for all purposes of
this Agreement, notwithstanding notice to the contrary. Such register shall be
available for inspection by the Borrower and any Lender, at any reasonable time
and from time to time upon reasonable prior notice.

11.8.4    Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural person or the Borrower or any of the Borrower’s
Affiliates or Subsidiaries) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Commitment and/or the Loans owing to it); provided that: (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties

 

- 89 -



--------------------------------------------------------------------------------

hereto for the performance of such obligations and (iii) the Borrower, the
Administrative Agent, the Lenders, and the Issuing Lender shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement.

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
(other than as is already provided for herein) to any amendment, modification or
waiver with respect to Sections 11.1.1 [Increase of Commitment], 11.1.2
[Extension of Payment, Etc.], 11.1.3 [Release of Collateral or Guarantor] or
11.1.4 [Miscellaneous] that affects such Participant. The Borrower agrees that
each Participant shall be entitled to the benefits of Sections 4.4 [LIBOR Rate
Unascertainable, Etc.], 5.8 [Increased Costs], 5.10 [Indemnity] and 5.9 [Taxes]
(subject to the requirements and limitations therein, including the requirements
under Section 5.9.7 [Status of Lenders] (it being understood that the
documentation required under Section 5.9.7 [Status of Lenders] shall be
delivered to the participating Lender)) to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to Section 11.8.2
[Assignments by Lenders]; provided that such Participant (A) agrees to be
subject to the provisions of Section 5.6.2 [Replacement of a Lender] and
Section 5.6.3 [Designation of a Different Lending Office] as if it were an
assignee under Section 11.8.2 [Assignments by Lenders]; and (B) shall not be
entitled to receive any greater payment under Sections 5.8 [Increased Costs] or
5.9 [Taxes], with respect to any participation, than its participating Lender
would have been entitled to receive. Each Lender that sells a participation
agrees, at the Borrower’s request and expense, to use reasonable efforts to
cooperate with the Borrower to effectuate the provisions of Section 5.6.2
[Replacement of a Lender] and Section 5.6.3 [Designation of Different Lending
Office] with respect to any Participant. To the extent permitted by law, each
Participant also shall be entitled to the benefits of Section 9.2.3 [Set-off] as
though it were a Lender; provided that such Participant agrees to be subject to
Section 5.3 [Sharing of Payments by Lenders] as though it were a Lender. Each
Lender that sells a participation shall, acting solely for this purpose as an
agent of the Borrower, maintain a register on which it enters the name and
address of each Participant and the principal amounts (and stated interest) of
each Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant’s
interest in any commitments, loans, letters of credit or its other obligations
under any Loan Document) to any Person except to the extent that such disclosure
is necessary to establish that such commitment, loan, letter of credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations. The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.
For the avoidance of doubt, the Administrative Agent (in its capacity as
Administrative Agent) shall have no responsibility for maintaining a Participant
Register.

11.8.5    Certain Pledges; Successors and Assigns Generally. Any Lender may at
any time pledge or assign a security interest in all or any portion of its
rights under this Agreement to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

11.9    Confidentiality.

11.9.1    General. Each of the Administrative Agent, the Lenders and the Issuing
Lender agrees to maintain the confidentiality of the Information, except that
Information may be disclosed: (i) to its Affiliates and to its and its
Affiliates’ respective partners, directors, officers, employees, agents,

 

- 90 -



--------------------------------------------------------------------------------

advisors and other representatives (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (ii) to the
extent requested by any regulatory authority purporting to have jurisdiction
over it (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (iii) to the extent required by
applicable Laws or regulations or by any subpoena or similar legal process,
(iv) to any other party hereto, (v) in connection with the exercise of any
remedies hereunder or under any other Loan Document or any action or proceeding
relating to this Agreement or any other Loan Document or the enforcement of
rights hereunder or thereunder, (vi) subject to an agreement containing
provisions substantially the same as those of this Section, to: (A) any assignee
of or Participant in, or any prospective assignee of or Participant in, any of
its rights or obligations under this Agreement or (B) any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
the Borrower and its obligations, (vii) to any rating agency in connection with
rating the Borrower or its Subsidiaries or the Revolving Credit Facility or the
CUSIP Service Bureau or any similar agency in connection with the issuance an
monitoring of CUSIP numbers with respect to the Revolving Credit Facility,
(vii) with the consent of the Borrower or (viii) to the extent such Information:
(Y) becomes publicly available other than as a result of a breach of this
Section or (Z) becomes available to the Administrative Agent, any Lender, the
Issuing Lender or any of their respective Affiliates on a non-confidential basis
from a source other than the Borrower or the other Loan Parties. Any Person
required to maintain the confidentiality of Information as provided in this
Section shall be considered to have complied with its obligation to do so if
such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information. In addition, the Administrative Agent may disclose the
existence of this Agreement and information about this Agreement to market data
collectors, similar service providers to the lending industry and service
providers to the Administrative Agent and the Lenders in connection with the
administration of this Agreement or the other Loan Documents, and the
Commitments.

11.9.2    Sharing Information With Affiliates of the Lenders. Each Loan Party
acknowledges that from time to time financial advisory, investment banking and
other services may be offered or provided to the Borrower or one or more of its
Affiliates (in connection with this Agreement or otherwise) by any Lender or by
one or more Subsidiaries or Affiliates of such Lender and each of the Loan
Parties hereby authorizes each Lender to share any information delivered to such
Lender by such Loan Party and its Subsidiaries pursuant to this Agreement to any
such Subsidiary or Affiliate subject to the provisions of Section 11.9.1
[General].

11.10    Counterparts; Integration; Effectiveness.

11.10.1    Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and the other
Loan Documents, and any separate letter agreements with respect to fees payable
to the Administrative Agent, constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof including any prior confidentiality agreements and commitments. Except as
provided in Section 7 [Conditions of Lending and Issuance of Letters of Credit],
this Agreement shall become effective when it shall have been executed by the
Administrative Agent and when the Administrative Agent shall have received
counterparts hereof that, when taken together, bear the signatures of each of
the other parties hereto. Delivery of an executed counterpart of a signature
page of this Agreement by telecopy or e-mail shall be effective as delivery of a
manually executed counterpart of this Agreement.

 

- 91 -



--------------------------------------------------------------------------------

11.11    CHOICE OF LAW; SUBMISSION TO JURISDICTION; WAIVER OF VENUE; SERVICE OF
PROCESS; WAIVER OF JURY TRIAL.

11.11.1    Governing Law. This Agreement and the other Loan Documents and any
claims, controversy, dispute or cause of action (whether in contract or tort or
otherwise) based upon, arising out of or relating to this Agreement or any other
Loan Document (except, as to any other Loan Document, as expressly specified
therein) and the transactions contemplated hereby and thereby shall be governed
by, and construed in accordance with, the law of the State of New York without
regard to its conflict of laws principles. Each standby Letter of Credit issued
under this Agreement shall be subject either to the rules of the Uniform Customs
and Practice for Documentary Credits, as most recently published by the
International Chamber of Commerce (the “ICC”) at the time of issuance (“UCP”) or
the rules of the International Standby Practices (ICC Publication Number 590)
(“ISP98”), as determined by the Issuing Lender, and each trade Letter of Credit
shall be subject to UCP, and in each case to the extent not inconsistent
therewith, the Laws of the State of New York without regard to its conflict of
laws principles.

11.11.2    SUBMISSION TO JURISDICTION. THE BORROWER AND EACH OTHER LOAN PARTY
IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE
NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW
YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF
NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT
OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT.
EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS
AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE
ADMINISTRATIVE AGENT, ANY LENDER OR THE ISSUING LENDER MAY OTHERWISE HAVE TO
BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT AGAINST THE BORROWER OR ANY OTHER LOAN PARTY OR ITS PROPERTIES IN THE
COURTS OF ANY JURISDICTION.

11.11.3    WAIVER OF VENUE. THE BORROWER AND EACH OTHER LOAN PARTY IRREVOCABLY
AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT IN ANY COURT REFERRED TO IN THIS SECTION 11.11. EACH OF THE
PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH
ACTION OR PROCEEDING IN ANY SUCH COURT AND AGREES NOT ASSERT ANY SUCH DEFENSE.

11.11.4    SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE
OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 11.5 [NOTICES;
EFFECTIVENESS; ELECTRONIC COMMUNICATION]. NOTHING IN THIS AGREEMENT WILL AFFECT
THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY
APPLICABLE LAW.

11.11.5    WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR

 

- 92 -



--------------------------------------------------------------------------------

INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, ADMINISTRATIVE AGENT OR ATTORNEY OF ANY OTHER PERSON HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION.

11.12    USA Patriot Act Notice. Each Lender that is subject to the USA Patriot
Act and the Administrative Agent (for itself and not on behalf of any Lender)
hereby notifies Loan Parties that pursuant to the requirements of the USA
Patriot Act, it is required to obtain, verify and record information that
identifies the Loan Parties, which information includes the name and address of
Loan Parties and other information that will allow such Lender or Administrative
Agent, as applicable, to identify the Loan Parties in accordance with the USA
Patriot Act.

11.13    Acknowledgement and Consent to Bail-In of EEA Financial Institutions.
Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Loan Document, to the extent such liability is unsecured, may be
subject to the write-down and conversion powers of an EEA Resolution Authority
and agrees and consents to, and acknowledges and agrees to be bound by:

(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and

(b)    the effects of any Bail-in Action on any such liability, including, if
applicable:

(i)    a reduction in full or in part or cancellation of any such liability;

(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

(iii)    the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

[SIGNATURE PAGES FOLLOW]

 

- 93 -



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO CREDIT AGREEMENT]

IN WITNESS WHEREOF, the parties hereto, by their officers thereunto duly
authorized, have executed this Agreement as of the day and year first above
written.

 

BORROWER: MERIDIAN BIOSCIENCE, INC. By:  

/s/ Eric S. Rasmussen

Name:   Eric S. Rasmussen Title:   Executive Vice President, Chief Financial
Officer and Secretary GUARANTORS: MERIDIAN BIOSCIENCE CORPORATION By:  

/s/ Eric S. Rasmussen

Name:   Eric S. Rasmussen Title:   Chief Financial Officer and Secretary
MERIDIAN LIFE SCIENCE, INC. By:  

/s/ Eric S. Rasmussen

Name:   Eric S. Rasmussen Title:   Chief Financial Officer and Secretary
MAGELLAN BIOSCIENCES, INC. By:  

/s/ Eric S. Rasmussen

Name:   Eric S. Rasmussen Title:   Chief Financial Officer and Secretary
MAGELLAN DIAGNOSTICS, INC. By:  

/s/ Eric S. Rasmussen

Name:   Eric S. Rasmussen Title:   Chief Financial Officer and Secretary



--------------------------------------------------------------------------------

[SIGNATURE PAGE CREDIT AGREEMENT]

 

PNC BANK, NATIONAL ASSOCIATION individually and as Administrative Agent By:  

/s/ Jeffrey L. Stein

Name:   Jeffrey L. Stein Title:   Senior Vice President



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO CREDIT AGREEMENT]

 

FIFTH THIRD BANK By:  

/s/ Andrew Faust

Name:   Andrew Faust Title:   Vice President



--------------------------------------------------------------------------------

SCHEDULE 1.1(B)

COMMITMENTS OF LENDERS AND ADDRESSES FOR NOTICES

Part 1 - Commitments of Lenders and Addresses for Notices to Lenders

 

Lender

   Amount of
Commitment for
Revolving Credit
Loans      Ratable Share  

Name:

Address:

  

PNC Bank, National Association

201 E. 5th Street

Cincinnati, Ohio 45202

   $ 75,000,000        60.000000000 % 

Attention:

Telephone:

E-mail:

  

Jeffrey P. Fisher

(513) 651-8628

j.fisher@pnc.com

     

Name:

Address:

  

Fifth Third Bank

38 Fountain Square Plaza

Cincinnati, Ohio 45263

   $ 50,000,000        40.000000000 % 

Attention:

Telephone:

E-mail:

  

Andrew Faust

(513) 534-2648

andrew.faust@53.com

           

 

 

    

 

 

    

Total

   $ 125,000,000.00        100.000000000 %       

 

 

    

 

 

 



--------------------------------------------------------------------------------

SCHEDULE 1.1(B)

COMMITMENTS OF LENDERS AND ADDRESSES FOR NOTICES

Part 2 - Addresses for Notices to Administrative Agent and Notices to Borrower
and Guarantors:

ADMINISTRATIVE AGENT

 

Name:    PNC Bank, National Association Address:    201 E. 5th Street   
Cincinnati, Ohio 45202 Attention:    Jeffrey P. Fisher Telephone:    (513)
651-8628 E-mail:    j.fisher@pnc.com with a copy to:    Name:    Agency Services
   PNC Bank, National Association Address:    Mail Stop: P7-PFSC-05-W    500
First Avenue    Pittsburgh, Pennsylvania 15219 Attention:    Agency Services
Telephone:    (412) 768-0423 Telecopy:    (412) 715-2006 BORROWER AND
GUARANTORS: Name:    Meridian Bioscience, Inc. Address:    3471 River Hills
Drive    Cincinnati, Ohio 45244 Attention:    Eric Rasmussen, Chief Financial
Officer Telephone:    (513) 272-5243 E-mail:   
Eric.Rasmussen@meridianbioscience.com